Exhibit 10.3

 

CONTRACT OF SALE

 

THIS CONTRACT OF SALE (this “Contract”) is made and entered into as of the
10th day of October, 2012, by and between GRANITE WESTCHASE PARTNERS, LTD., a
Texas limited partnership (“Seller”), and FSP WESTCHASE LLC, a Delaware limited
liability company (“Purchaser”), upon the following terms and conditions:

 

1.             Agreement of Sale and Purchase.  For and in consideration of the
premises, undertakings and mutual covenants of the parties set forth herein,
Seller hereby agrees to sell and convey unto Purchaser, and Purchaser hereby
agrees to purchase and take from Seller, all of the following described property
(collectively the “Property”):

 

(a)           Land:  Fee simple title to that certain parcel or parcels of land
known as 10370 and 10350 Richmond Avenue (the “Land”) located in the City of
Houston, Harris County, Texas, being more particularly described in Exhibit A
annexed hereto, together with any right, title and interest of Seller in and to
any easements, rights-of-way or other rights appurtenant thereto, including any
and all mineral rights, development rights, water rights and the like.

 

(b)           Improvements:  All improvements, structures and fixtures located
on the Land, including, without limitation, those certain office buildings and
parking improvements located thereon commonly known as Granite Westchase I and
Granite Westchase II (each a “Building”, and collectively, the “Buildings”) all
of the foregoing being collectively referred to as the “Improvements”).

 

(c)           Personal Property:  All machinery, equipment, fixtures, signage
and other personal property of every kind and character owned by Seller and
located upon and used in connection with the Land or the Improvements,
including, without limitation, the items set forth on Exhibit H attached hereto
(collectively, the “Personal Property”).

 

(d)           Intangible Property:  All intangible property now or hereafter
owned or held by Seller in connection with the Land, the Improvements or the
Personal Property, to the extent same is assignable or transferable, including,
but not limited to, any interest of Seller in and to the following
(collectively, the “Intangible Property”):

 

(i)            the owner’s interest under all maintenance, service or supply
contracts and agreements (collectively, the “Service Contracts”), but only to
the extent that Purchaser either elects or is required to assume such Service
Contracts pursuant to this Contract;

 

(ii)           the lessor’s interest under all rental agreements and leases
covering all or any part of the Property (the “Leases”), and all security
deposits or like payments paid by tenants pursuant to the Leases;

 

(iii)          to the extent transferable, all assignable existing permits,
consents, licenses, approvals and authorizations issued by any governmental
authority in connection with the Property, as well as the owner’s interest under
all construction, development and design contracts entered into in connection
with the construction of the Improvements to the extent

 

1

--------------------------------------------------------------------------------


 

approved in writing by Purchaser and all transferable warranties, guarantees and
bonds relating to the Land, Improvements, or Personal Property or the
acquisition, construction, fabrication or installation thereof;

 

(iv)          developer’s, declarant’s, or owner’s interest under any operating
agreements, reciprocal easement agreements, utility agreements or other similar
agreements affecting the Land or the Improvements;

 

(v)           all licenses, permits, applications, authorizations, certificates
of occupancy, governmental approvals and other entitlements relating to the
Property or the operation thereof (collectively, the “Permits”); and

 

(vi)          all environmental reports and studies, engineering data such as
soil tests and heating and mechanical calculations, site plans, plans and
specifications and floor plans, landscape plans, and other plans and studies
relating to the Property or any part thereof (collectively, the “Plans and
Studies”); and

 

(vii)         all of Seller’s rights, title and interest (if any) in and to the
specific trademarks “Westchase I” and “Westchase II”, but not to any trademarks
containing, or any other rights to, the name “Granite”.

 

2.             Purchase Price.  The purchase price (the “Purchase Price”) for
the Property shall be the sum of $154,750,000.00, which shall be payable at the
Closing (hereinafter defined) by wire transfer or other immediately available
funds.

 

3.             Earnest Money and Title Company.

 

(a)           Within three (3) business days after the Effective Date, Purchaser
shall deposit in escrow with First American Title Insurance Company, 2626
Howell, 10th Floor, Dallas, Texas 75204, Attention: Peter Graf (“Escrow Agent”),
the sum of $1,500,000.00 (the “Earnest Money Deposit”).  The Earnest Money
Deposit and any other funds deposited by Purchaser hereunder shall be held by
the Title Company in a federally insured interest-bearing money market demand
deposit account with all interest accruing thereon to become a part of the
Earnest Money Deposit.  The Earnest Money Deposit shall be applied at the
Closing toward the payment of the Purchase Price.  If, however, this Contract
fails to close, the Earnest Money Deposit shall be delivered to Seller or
returned to Purchaser by the Title Company as elsewhere provided herein.  If
Purchaser does not deliver the Earnest Money Deposit to the Title Company prior
to the date required above, Seller may terminate this Contract by written notice
to Purchaser at any time thereafter prior to Purchaser’s depositing the Earnest
Money Deposit with the Title Company, in which event the parties hereto shall
have no further obligations hereunder. Within one (1) business day following the
expiration of the Inspection Period, Purchaser shall deposit in escrow an
additional sum of $1,500,000.00 (the “Additional Earnest Money Deposit”), and
upon deposit of same, the Additional Earnest Money Deposit shall for all
purposes be considered part of the Earnest Money Deposit hereunder.

 

2

--------------------------------------------------------------------------------


 

If at any time the Escrow Agent receives a certificate of either Seller or
Purchaser (for purposes of this Section 3, the “Certifying Party”) stating
that:  (a) the Certifying Party is entitled to receive the Earnest Money Deposit
pursuant to the terms of this Contract, and (b) a copy of the certificate was
delivered as provided herein to the other party (for purposes of this Section 3,
the “Other Party”) prior to or contemporaneously with the giving of such
certificate to the Escrow Agent, then, unless the Escrow Agent has then
previously received, or receives within three (3) business days after receipt of
the Certifying Party’s certificate, contrary instructions from the Other Party,
the Escrow Agent, within one (1) business day after the expiration of the
foregoing three (3) business day period, will deliver the Earnest Money Deposit 
to the Certifying Party, and thereupon the Escrow Agent will be discharged and
released from any and all liability hereunder.  If the Escrow Agent receives
contrary instructions from the Other Party within three (3) business Days
following the Escrow Agent’s receipt of said certificate, the Escrow Agent will
not so deliver the Earnest Money Deposit, but will continue to hold the same
pursuant hereto.  Notwithstanding the foregoing, the Escrow Agent shall
immediately release the Earnest Money Deposit to Purchaser upon demand at any
time prior to the expiration of the Inspection Period and Escrow Agent shall
immediately release to Purchaser any other Purchase Price funds deposited by
Purchaser under this Contract at any time upon demand.

 

Except as may otherwise be required by law or by this Contract, the Title
Company and Escrow Agent will maintain in strict confidence and not disclose to
anyone the existence of this Contract, the identity of the parties hereto, the
amount of the Purchase Price, the provisions of this Contract or any other
information concerning the transactions contemplated hereby, without the prior
written consent of Purchaser and Seller in each instance.

 

(b)           Concurrently with and in consideration for the acceptance of this
Contract by Seller, Purchaser has paid to Seller a fee (the “Independent
Consideration Fee”) of $100.00, and in the event this Contract is determined to
be unenforceable or void as a mutually binding contract by reason of the
existence of any condition, the indefiniteness of any provision, the lack of
mutuality, or any approval, election or discretion of Purchaser with respect to
any contingency or other matter, then the Independent Consideration Fee shall be
considered adequate consideration for, and this Contract shall be construed as,
an option to purchase enforceable in accordance with the terms set forth herein.

 

4.             Survey and Title Commitment.

 

(a)           Within three (3) days after the Effective Date, Seller, at
Seller’s sole cost and expense, shall furnish to Purchaser and Republic Title of
Texas, Inc., 2626 Howell, 10th Floor, Dallas, Texas 75204, Attention:  Patti
Windle (Phone: 214-855-8888) (the “Title Company”), Seller’s existing survey
(the “Survey”) of the Land.

 

(b)           Within three (3) days after the Effective Date, Seller, at
Seller’s sole cost and expense, shall cause the Title Company to furnish to
Purchaser a Commitment for an Owner’s Policy of Title Insurance (the
“Commitment”) issued by First American Title Insurance Company to Purchaser,
which shall (A) be on the standard printed form prescribed by the Texas State
Board of Insurance for the issuance of an Owner’s Policy of Title Insurance (the
“Title

 

3

--------------------------------------------------------------------------------


 

Policy”), (B) be in the amount of the Purchase Price, (C) set forth all
exceptions or objections to the title to the Property that will appear in the
Title Policy to be issued to Purchaser at the Closing, and (D) be accompanied by
legible certified or recordation copies of any instruments of record creating
such exceptions or objections to the title to such Property (the “Exception
Documents”).

 

(c)           During the Inspection Period, Purchaser shall have the right, at
its sole cost and expense, to obtain an updated survey of the Land and
Improvements (any such survey, the “Updated Survey”).  For a period of ten
(10) days following the date on which Purchaser has received the last of the
Updated Survey and the Commitment (collectively, the “Title Documents”), but in
any event no later than the date which is five (5) days prior to the expiration
of the Inspection Period (such period being referred to as the “Title
Examination Period”), Purchaser shall have the right to examine the same. If
after such examination, Purchaser determines that the title to or condition of
the Property as reflected by any of the Title Documents is unacceptable to
Purchaser, Purchaser shall notify Seller in writing of Purchaser’s objections
thereto (the “Objection Notice”).  If Purchaser so notifies Seller before the
expiration of the Title Examination Period, Seller may, but shall not be
obligated to, undertake to eliminate or modify such unacceptable matters to the
reasonable satisfaction of Purchaser.  In the event Seller is unable or
unwilling to effectuate the elimination or modification of such matters, Seller
shall notify Purchaser in writing of same (the “No-Cure Notice”) within five
(5) days after receipt of the Objection Notice, whereupon Purchaser may, within
five (5) days after receipt of the No-Cure Notice, by written notice to Seller,
terminate this Contract, in which event the Earnest Money Deposit and any other
funds deposited by Purchaser under this Contract shall be returned to Purchaser
and thereafter neither Seller nor Purchaser shall have any further duties or
obligations hereunder.  Purchaser shall be conclusively deemed to have accepted
such title as Seller can deliver pursuant to the Survey and the Commitment if
Purchaser fails to object to same prior to the end of the Title Examination
Period or if Purchaser fails to terminate this Contract within five (5) days
after receipt of the No-Cure Notice.  All matters approved or deemed approved by
Purchaser pursuant to this Section 4 shall hereinafter be referred to as the
“Permitted Exceptions”.  NOTWITHSTANDING ANYTHING ELSE TO THE CONTRARY HEREIN,
PURCHASER’S RIGHT TO TERMINATE THIS CONTRACT PURSUANT TO THIS SECTION 4(c) SHALL
EXPRESSLY TERMINATE UPON THE EXPIRATION OF THE INSPECTION PERIOD, WHEREUPON
PURCHASER’S APPROVAL OF THE COMMITMENT AND THE SURVEY SHALL BECOME ABSOLUTE AND
ALL ITEMS REFERENCED THEREIN SHALL BE CONSIDERED “PERMITTED EXCEPTIONS”. 
Notwithstanding the foregoing, Seller shall be obligated to cure all monetary
liens created by, through or under Seller or any agent, representative or
affiliate of Seller, and to further cause the following items to be deleted from
the Title Policy (by bonding or other method satisfactory to Purchaser; provided
that if Purchaser is not satisfied with such bonding or other method, Purchaser
shall have the right to terminate the Contract and receive a refund of the
Earnest Money Deposit and any other funds deposited by Purchaser under this
Contract): (i) any mortgage, deed to secure debt, deed of trust, security
interest or similar security instrument entered into by Seller encumbering all
or any part of the Property (the “Mortgages”), (x) any mechanic’s, materialman’s
or similar lien arising by, through or under Seller or any agent, representative
or affiliate of Seller (unless resulting from any act or omission of Purchaser
or any of its agents, contractors, representatives or employees), (y) the lien
of ad valorem real or

 

4

--------------------------------------------------------------------------------


 

personal property taxes, assessments and governmental charges affecting all or
any portion of the Property which are delinquent, and (z) any judgment of record
for the payment of money against Seller in a county or other applicable
jurisdiction in which any of the Property is located, any liens arising by,
through or under Seller or any agent, representative or affiliate of Seller of a
definite and ascertainable amount and other matters arising by, through or under
Seller or any agent, representative or affiliate of Seller which may be cured by
the payment of a fixed amount.

 

5.             Inspections/Investigations and Defeasance.

 

(a)           Within three (3) business days after the Effective Date, Seller
shall deliver to Purchaser or make available to Purchaser at the Property the
following additional items (collectively, the “Inspection Documents”):

 

(i)            true and correct copies of the Service Contracts currently
existing with respect to all or any part of the Property and copies of all
warranties and guarantees (collectively, the “Warranties”) covering any
equipment, machinery or other Personal Property or fixtures situated in or on
the Property (to the extent terminable without penalty, Seller shall, unless
Purchaser elects otherwise, terminate all of the Service Contracts prior to the
Closing; otherwise, Purchaser shall assume the Service Contracts at the
Closing);

 

(ii)           true and correct copies of the Leases and all amendments and
modifications thereto and “acceptance of premises” letters, if any;

 

(iii)          a Rent Roll (herein so called), including delinquency report(s),
with respect to the Property and with respect to each tenant occupying or
leasing space in the Improvements, prepared as of the first day of the month in
which this Contract is executed, which Rent Roll shall be the same as is
prepared for Seller’s internal use, (at Closing, Seller shall provide Purchaser
with an updated Rent Roll dated not earlier than five (5) days prior to the
Document Delivery Date);

 

(iv)          true and correct copies of the Plans and Studies in the possession
of Seller;

 

(v)           true and correct copies of the tax statements/bills covering the
Property for the past three years, together with copies of any abatement
filings;

 

(vi)          a complete, itemized and detailed inventory of the Personal
Property, if any;

 

(vii)         true and correct copies of any existing option contracts,
construction contracts and architectural contracts relating to all or any
portion of the Property;

 

(viii)        a schedule of all current or pending litigation and claims, if
any, respecting the Property or any part thereof, together with a brief
description of each such proceeding or claim;

 

5

--------------------------------------------------------------------------------


 

(ix)          Operating statements for the Property reflecting for the past
three full calendar years and the current year (through the end of the month
immediately preceding the month in which this Contract is finally executed)
(A) ad valorem taxes for the City, County and State; (B) annual insurance
premiums for such years for fire, extended coverage, workman’s compensation,
vandalism, and malicious mischief, general liability, rents, and other forms of
insurance shown thereon to the extent that Seller maintains separate insurance
policies for the Property; (C) expenses incurred for such period for water,
electricity, natural gas and other utility charges; (D) other operating
expenses; (E) total rents collected from tenants for such years itemized as to
base rental, additional rental, and chargebacks for common area maintenance and
other expenses; and (F) other revenue collected and the nature of such revenue;

 

(x)           budget for the current year;

 

(xi)          general income and expense ledger for the Property;

 

(xii)         bills for special assessments or association fees, if any, for the
past three years;

 

(xiii)        delinquency and prepaid rent reports;

 

(xiv)        documentation concerning brokerage commissions due on lease
extensions, expansions, renewals or options, if any;

 

(xv)         documentation, if any, concerning any rent rebates and concessions,
to the extent not addressed in the Leases;

 

(xvi)        copies of tenant insurance certificates, any insurance claims,
property loss runs from Seller’s insurance carrier for the prior three years,
and any documentation relating to additional premiums charges due to a tenant’s
use, if any; and

 

(xvii)       Permits, to the extent in Seller’s possession or control.

 

EXCEPT TO THE EXTENT OTHERWISE EXPRESSLY PROVIDED IN SECTION 6 BELOW, SELLER
MAKES NO REPRESENTATION OR WARRANTY WHATSOEVER, EXPRESS OR IMPLIED, AS TO THE
COMPLETENESS, CONTENT OR ACCURACY OF THE INSPECTION DOCUMENTS.  All Inspection
Documents shall be considered confidential and if the Closing does not occur as
contemplated herein for any reason, all Inspection Documents shall be promptly
returned to Seller no later than the 5th day following the termination of this
Contract.

 

(b)           In addition to the Inspection Documents delivered to Purchaser
pursuant to Section 5(a) above, Seller shall, upon Purchaser’s request, use
commercially reasonable efforts to make available for Purchaser’s review and
copying, at Seller’s office or at the Property, all other documents, files and
other materials in Seller’s possession pertaining to the Property.

 

6

--------------------------------------------------------------------------------


 

(c)           Purchaser shall have a period commencing on the Effective Date and
ending at 2:00 p.m. (Central time) on October 31, 2012 (the “Inspection Period”)
and following the expiration of the Inspection Period until Closing, within
which to conduct any and all engineering, environmental, soils, economic,
feasibility and other studies and tests of the Property which Purchaser may, in
Purchaser’s sole and absolute discretion, deem necessary or helpful to determine
whether or not the Property is suitable for Purchaser’s intended use; however,
Purchaser shall not conduct any environmental testing at the Property beyond a
so-called Phase I without the Seller’s prior approval.  Purchaser’s
representatives may enter upon the Property during normal business hours and
upon at least twenty-four hours prior notice (which notice may be oral) to
Seller (and without unreasonable disturbance to the tenants of the Property) for
the sole purpose of conducting any studies or tests, provided, however,
Purchaser shall and does hereby indemnify and hold harmless Seller from and
against any claims, liabilities, costs, expenses or damages that Seller may
suffer or incur or that may be threatened against Seller or the Property as a
result of such tests or inspections, including, without limitation, (i) any and
all reasonable attorneys’ fees and court costs incurred by Seller in connection
with any such claims or activities, and (ii) mechanic’s liens or claims that may
be filed on or asserted against the Property by contractors, subcontractors or
materialmen performing such work for Purchaser (Purchaser’s liability under this
Section 5(c) shall not be limited pursuant to Section 14 hereof); provided that
Purchaser shall have no liability hereunder as a result of its discovery of
hazardous materials or other conditions existing at the Property.  In the event
that this Contract is terminated for any reason, Purchaser will deliver to
Seller, upon Seller’s written request therefore, copies of any and all studies
or tests prepared by or for Purchaser including, but without limitation, soil
tests, aerial photographs, topographical information, environmental reports,
structural tests, engineering and economic feasibility studies, and other
similar preliminary work, obtained or performed by Purchaser in connection with
the proposed acquisition of the Property, in each case without representation or
warranty as to the accuracy or completeness thereof.

 

(d)           In the event Purchaser shall notify Seller in writing on or before
the expiration of the Inspection Period, that Purchaser, for any reason
whatsoever, does not desire to consummate this Contract, then, and in such
event, this Contract shall, ipso facto, terminate, whereupon the Earnest Money
Deposit and any other funds deposited by Purchaser pursuant to this Contract
shall be immediately returned to the Purchaser by the Escrow Agent and the
parties hereto shall have no further obligations to the other hereunder except
as expressly provided herein.  Absent Purchaser’s timely written notice to
Seller of Purchaser’s election to so terminate this Contract as aforesaid,
Purchaser shall have ipso facto waived any and all claim or right whatsoever to
terminate this Contract pursuant to this Section 5(d), and shall proceed to
Closing hereunder.

 

(e)           PURCHASER STIPULATES THAT PURCHASER HAS OR WILL HAVE, PRIOR TO THE
END OF THE INSPECTION PERIOD, THOROUGHLY INSPECTED AND EXAMINED THE PROPERTY TO
THE EXTENT DEEMED NECESSARY BY PURCHASER IN ORDER TO ENABLE PURCHASER TO
EVALUATE THE PURCHASE OF THE PROPERTY.  PURCHASER STIPULATES THAT PURCHASER IS
RELYING SOLELY UPON THE INSPECTION, EXAMINATION, AND EVALUATION OF THE PROPERTY
BY PURCHASER AND THAT PURCHASER IS PURCHASING THE

 

7

--------------------------------------------------------------------------------


 

PROPERTY ON AN “AS IS”, “WHERE IS” AND “WITH ALL FAULTS” BASIS, WITHOUT
REPRESENTATIONS, WARRANTIES OR COVENANTS, EXPRESS OR IMPLIED, OF ANY KIND OR
NATURE, EXCEPT AS SET FORTH IN SECTION 6 BELOW OR IN THE SPECIAL WARRANTY DEED
TO BE DELIVERED FROM SELLER TO PURCHASER AT THE CLOSING.

 

WITHOUT IN ANY WAY LIMITING THE GENERALITY OF THE FOREGOING, EXCEPT AS SET FORTH
IN SECTION 6 BELOW OR IN THE SPECIAL WARRANTY DEED TO BE DELIVERED FROM SELLER
TO PURCHASER AT THE CLOSING, SELLER DISCLAIMS, WHICH PURCHASER ACKNOWLEDGES, ANY
WARRANTY, OF OR RELATING TO:  (I) THE USE, INCOME POTENTIAL, EXPENSES,
OPERATION, CHARACTERISTICS OR CONDITION OF THE PROPERTY OR ANY PORTION
THEREOF, INCLUDING, WITHOUT LIMITATION, WARRANTIES OF SUITABILITY, HABITABILITY,
MERCHANTABILITY, DESIGN OR FITNESS FOR ANY SPECIFIC PURPOSE OR A PARTICULAR
PURPOSE, OR GOOD AND WORKMANLIKE CONSTRUCTION; (II) THE NATURE OR QUALITY OF
CONSTRUCTION, STRUCTURAL DESIGN AND ENGINEERING OF THE PROPERTY; (III) THE
ENVIRONMENTAL CONDITION OF THE PROPERTY AND THE PRESENCE OR ABSENCE OF OR
CONTAMINATION BY HAZARDOUS MATERIALS OR THE COMPLIANCE OF THE PROPERTY WITH ALL
REGULATIONS OR LAWS RELATING TO HEALTH OR THE ENVIRONMENT; AND (IV) THE SOIL
CONDITIONS, DRAINAGE, FLOODING CHARACTERISTICS, UTILITIES OR OTHER CONDITIONS
EXISTING IN OR ON THE PROPERTY.  PURCHASER SHALL ASSUME ALL RISKS, LIABILITIES,
CLAIMS, DAMAGES AND COSTS (AND AGREES SELLER SHALL NOT BE LIABLE FOR ANY
SPECIAL, INDIRECT, CONSEQUENTIAL OR OTHER DAMAGES) RESULTING OR ARISING FROM OR
RELATED TO THE PROPERTY OR THE OWNERSHIP, USE, CONDITION, LOCATION, MAINTENANCE,
REPAIR OR OPERATION THEREOF.  PURCHASER IS NOT RELYING ON ANY REPRESENTATIONS OR
STATEMENTS (ORAL OR WRITTEN) WHICH MAY HAVE BEEN MADE OR MAY BE MADE BY SELLER
OR SELLER’S RELATED PARTIES, AND IS RELYING SOLELY UPON PURCHASER’S OR ITS
REPRESENTATIVES’ OWN PHYSICAL INSPECTION OF THE PROPERTY.  PURCHASER WAIVES, TO
THE EXTENT ALLOWED BY LAW, ANY CLAIMS UNDER FEDERAL, STATE OR OTHER LAW THAT
PURCHASER MIGHT OTHERWISE HAVE AGAINST SELLER RELATING TO THE CONDITION OF THE
PROPERTY.  PURCHASER ACKNOWLEDGES THAT THE PROVISIONS OF THIS SECTION 5(E) ARE A
MATERIAL INDUCEMENT TO SELLER TO CONSUMMATE THE PURCHASE AND SALE OF THE
PROPERTY. PURCHASER REPRESENTS AND WARRANTS TO SELLER THAT PURCHASER HAD THE
OPPORTUNITY TO BE REPRESENTED BY LEGAL COUNSEL IN CONNECTION WITH THE
TRANSACTION CONTEMPLATED BY THIS CONTRACT.  PURCHASER STIPULATES THAT THE
PROVISIONS OF THIS SECTION WERE NEGOTIATED BETWEEN IT AND SELLER AND ARE A
MATERIAL FACTOR IN THE DETERMINATION OF THE PURCHASE PRICE FOR THE PROPERTY.

 

THE PROVISIONS OF THIS SUBSECTION 5(E) SHALL SURVIVE THE CLOSING.

 

8

--------------------------------------------------------------------------------


 

(f)            Purchaser shall have the right to meet with and interview the
tenants of the Property; provided, however, Purchaser shall schedule such
meetings through Seller’s manager of the Property and Seller may have a
representative attend all such meetings.

 

(g)           Capitalized terms used in this Subsection (g) and not otherwise
defined shall have the following meanings:

 

(i)            “Existing Debt” means the indebtedness represented by those two
certain promissory notes dated October 9, 2008, secured by the Property,
executed by Seller, in the original principal amount of $42,500,000 and
$42,500,000, payable to the order of Massachusetts Mutual Life Insurance Company
(“Existing Lender”) and subject to the other terms and conditions as provided in
the documents, instruments and agreements evidencing or securing such loan
(collectively, the “Existing Debt Documents”).

 

(ii)           “Defeasance Costs” shall mean all charges and expenses charged by
the Existing Lender, and, as applicable, any and all other administrative fees
and costs, attorneys’ fees and expenses and other amounts charged by the
Existing Lender in connection with the conveyance of the Property and release of
the liens securing the Existing Debt, including custodial fees, rating agency
fees, accountant fees, legal fees, successor borrower legal fees, defeasance
consultant fees, services legal fees, services processing fees, and the
defeasance premium.

 

(iii)          “Document Delivery Date” shall mean 10:30 a.m. (Central time) on
October 30, 2012.

 

The Closing will be subject to Defeasance (as defined below) of the Existing
Debt pursuant to the requirements set forth in the Existing Debt Documents (the
“Defeasance Requirements”).  The Defeasance Requirements provide for replacing
the Property as collateral for the Existing Debt (and the release of the liens
securing the Existing Debt on the Property) with U.S. government obligations or
other collateral purchased by or for Seller with the proceeds of the Purchase
Price.  Because of the Defeasance Requirements, Purchaser agrees, at no cost or
expense to Purchaser, and at no liability to Purchaser, to cooperate in good
faith with the Defeasance as more fully set forth herein.  Notwithstanding
anything to the contrary in this Contract, Purchaser agrees to deposit with the
Escrow Agent no later than 10:30 a.m., Central Time, on the Document Delivery
Date: (A) the portion of the Purchase Price consisting of funds sufficient to
complete the Defeasance (such sum being the “Defeasance Deposit” and
approximately $85,000,000); and (B) all closing documents required by this
Contract, which documents shall be fully executed and, where appropriate,
acknowledged by a notary public.  Upon the expiration of the Inspection Period,
and provided Purchaser has not terminated this Contract, Seller shall cause, on
or before the Closing Date: (Y) the Existing Lender to release or irrevocably
commit to release its liens encumbering the Property and accept as collateral
for the Existing Debt other replacement collateral; and (Z) the Title Company to
remove as exceptions to the Title Policy the Existing Debt Documents and any
other encumbrances related to the Existing Debt affecting the Property
(collectively, the “Defeasance”).  In addition, Purchaser shall cooperate with
the Defeasance Three-Day Closing Process summarized on Exhibit G annexed
hereto.  Upon completion of the Defeasance at Closing, the Title Company is
herein

 

9

--------------------------------------------------------------------------------


 

authorized and empowered to record all of the recordable closing documents and
issue the Title Policy, and Escrow Agent is authorized to disburse the Purchase
Price proceeds to Seller. Seller is herein permitted to retain Commercial
Defeasance, LLC or a similar company as Seller’s Defeasance consultant. Seller
shall pay the Defeasance Costs.

 

Seller’s failure to complete the Defeasance shall constitute a default of Seller
hereunder.  If Seller is unable to complete the Defeasance on or prior to the
scheduled Closing Date, then Seller shall have the right, by notice to Purchaser
at least one (1) business day prior to the scheduled Closing Date, to extend the
Closing Date for a period of up to two (2) weeks in order to enable Seller to
complete the Defeasance; provided, however, if such extension is more than two
(2) business days, then upon receipt of such notice, the Escrow Agent shall
immediately return to Purchaser the Defeasance Deposit, and Purchaser shall
redeposit with Escrow Agent the Defeasance Deposit no later than two
(2) business days prior to the extended Closing Date.

 

6.             Representations, Warranties and Covenants of Seller.  For the
purpose of inducing Purchaser to enter into this Contract and to consummate the
sale and purchase of the Property in accordance herewith, Seller makes the
following representations, warranties and covenants to Purchaser:

 

(a)           There is not any action, suit, proceeding or claim affecting the
Property, or any portion thereof, presently pending in any court or before any
federal, state, county or municipal department, commission, board, bureau or
agency or other governmental instrumentality nor, to Seller’s current actual
knowledge, is any such action, suit, proceeding or claim threatened. To Seller’s
knowledge, Seller has not received written notice of, and has no knowledge of,
any action, suit, arbitration, unsatisfied order or judgment, government
investigation or proceeding pending against Seller which, if adversely
determined, could individually or in the aggregate interfere with the
consummation of the transaction contemplated by this Agreement or have a
material adverse effect on the Property.  Except as set forth in the Commitment,
Seller has not received any written notice of any pending or threatened liens,
special assessments or impositions to be made against the Property.

 

(b)           Other than as disclosed to Purchaser in this Contract or in the
materials delivered or made available to Purchaser pursuant to Section 5 hereof,
Seller has not received any written notice from a governmental authority that
the Property fails to comply with any laws, regulations, ordinances, orders or
other requirements of any governmental authority having jurisdiction over or
affecting the Property or any part thereof or from the counterparty to any
easement agreement or similar agreement affecting the Property and advising of a
default by Seller thereunder.

 

(c)           As of the Closing, there will be no unpaid bills or claims in
connection with any improvements or repair of any part of the Property or other
work performed or material purchased in connection with the Property;

 

(d)           Seller is not a “foreign person” as such term is defined in
Sections 1445 and 7701 of the Internal Revenue Code of 1986 and the regulations
relating thereto;

 

10

--------------------------------------------------------------------------------


 

(e)           The Rent Roll is true, correct and complete in all material
respects;

 

(f)            A true, correct and complete list of all Leases is attached as
Exhibit I hereto.  The Leases are all of the leases and other occupancy
agreements currently affecting the Property, and Seller has delivered or made
available to Purchaser a true, correct and complete copy of each of the Leases;

 

(g)           Seller has the right and authority to convey all of the Property
to Purchaser;

 

(h)           Neither this Contract nor the consummation of the transactions
contemplated hereby is subject to any first right of refusal in favor of any
other person or entity;

 

(i)            Seller has been duly authorized to enter into this Contract and
to consummate all of the transactions contemplated herein, and the individual
executing this Contract on behalf of Seller has the authority to bind Seller. 
This Contract has been, and all of the documents to be delivered by Seller at
the Closing will be, authorized and properly executed and constitutes, or will
constitute, as appropriate, the valid and binding obligation of Seller,
enforceable in accordance with their terms.

 

(j)            A true, correct and complete list of all Service Contracts is
attached as Exhibit J hereto.  Except for the Service Contracts, there are no
agreements concerning the operation and/or maintenance of the Property or other
contracts or agreements of any kind entered into by Seller which affect the
Property and which will be binding on Purchaser and/or in effect as of or after
the Closing.  Neither Seller nor any other party is in default under the Service
Contracts.  Seller has provided Purchaser with true, correct and complete copies
of all of the Service Contracts;

 

(k)           Seller has received no written notice of any pending or threatened
condemnation proceedings relating to the Property;

 

(l)            There are no agreements between Seller and any leasing broker for
the payment of leasing commissions with respect to any Leases or other leasing
at the Property other than as set forth in the Leases, or the separate
commission agreements listed on Exhibit K attached hereto (such separate
agreements, the “Commission Agreements”).  There are no leasing commissions
presently due and payable under the Leases or the Commission Agreements, and
none will become due and payable in connection with the current term of each of
the Leases. Seller has provided Purchaser with true, correct and complete copies
of all of the Commission Agreements.  Commissions due under the Commission
Agreements from and after the Closing shall be paid by Purchaser.    Except as
set forth in the Commission Agreements, there are no leasing or other fees or
commissions due, nor will any become due, in connection with any Lease or any
renewal or extension or expansion of any Lease, and no understanding or
agreement with any party exists as to payment of any leasing commissions or fees
regarding future leases or as to the procuring of tenants.  A true, correct and
complete schedule of all Leasing Costs (as defined in Section 11(i)) which are,
or may become, due and payable with respect to any Leases is attached as
Exhibit N hereto.

 

11

--------------------------------------------------------------------------------


 

(m)          Compliance with International Trade Control Laws and OFAC
Regulations.

 

(i)            Seller is not now nor shall it be at any time until Closing be an
individual, corporation, partnership, joint venture, association, joint stock
company, trust, trustee, estate, limited liability company, unincorporated
organization, real estate investment trust, government or any agency or
political subdivision thereof, or any other form of entity (collectively, a
“Person”) with whom a United States citizen, entity organized under the laws of
the United States or its territories or entity having its principal place of
business within the United States or any of its territories (collectively, a
“U.S. Person”), is prohibited from transacting business of the type contemplated
by this Contract, whether such prohibition arises under United States law,
regulation, executive orders and lists published by the Office of Foreign Assets
Control, Department of the Treasury (“OFAC”) (including those executive orders
and lists published by OFAC with respect to Persons that have been designated by
executive order or by the sanction regulations of OFAC as Persons with whom U.S.
Persons may not transact business or must limit their interactions to types
approved by OFAC (“Specially Designated Nationals and Blocked Persons”) or
otherwise.

 

(ii)           Neither Seller nor, to Seller’s knowledge, any Person who owns a
direct interest in Seller (collectively, a “Seller Party”) is now nor shall be
at any time until Closing a Person with whom a U.S. Person, including a United
States Financial Institution as defined in 31 U.S.C. 5312, as periodically
amended (“Financial Institution”), is prohibited from transacting business of
the type contemplated by this Contract, whether such prohibition arises under
United States law, regulation, executive orders and lists published by the OFAC
(including those executive orders and lists published by OFAC with respect to
Specially Designated Nationals and Blocked Persons) or otherwise.

 

(iii)          Seller hereby covenants and agrees that if Seller obtains
knowledge that any of the representations and warranties contained in this
Section 6(m) is or becomes false, then Seller will immediately notify Purchaser
in writing, and, in such event, Purchaser will have the right to terminate this
Contract without penalty or liability to Purchaser immediately upon delivery of
written notice thereof to Seller, in which event the Earnest Money Deposit and
any other amounts deposited by Purchaser hereunder will promptly be returned to
Purchaser and neither party will have any further rights or obligations under
this Contract, except for such as specifically survive termination; provided
that in such event Seller shall reimburse Purchaser for all of Purchaser’s out
of pocket, third party costs and expenses actually incurred in connection with
the Contract and with Purchaser’s investigations of the Property, not to exceed
SEVENTY-FIVE THOUSAND DOLLARS ($75,000.00).

 

12

--------------------------------------------------------------------------------


 

(iv)          The provisions of this Section 6(m) shall not apply to any person
to the extent such person’s interest in Seller is through publicly traded shares
of ownership interests in Seller or its affiliates.

 

ALL OF SELLER’S REPRESENTATIONS AND WARRANTIES IN THIS SECTION 6 ARE LIMITED AS
SET FORTH IN THIS SUBSECTION. The representations and warranties of Seller in
this Section 6 and in Section 15 below are the sole representations and
warranties of Seller with respect to the transaction contemplated by this
Contract, and Seller makes no representation or warranty other than those
expressly set forth in this Section 6 and in Section 15 below.  All references
in this Contract to Seller’s “knowledge” (i) shall refer solely to the actual
knowledge (as opposed to constructive, deemed or imputed knowledge) of R. Scott
Martin an authorized agent of Seller (ii) shall not be construed to refer to the
knowledge of any other employee, officer, director, shareholder or agent of
Seller or any affiliate of Seller, (iii) shall not impose upon the foregoing
individual(s) any duty to investigate the matter to which the actual knowledge,
or the absence thereof, pertains and (iv) shall not impose any personal
liability upon such person for the inaccuracy of such representation or
warranty.  Seller represents that the above named individual is involved in
management of Seller’s assets, including the Property.   Notwithstanding
anything in this Contract to the contrary, in the event that any of the Seller’s
representations or warranties in this Contract becomes materially inaccurate
between the Effective Date and the date of Closing, except as a result of
Seller’s intentional or willful action or failure to act in accordance with the
terms of this Contract, Seller shall promptly notify Purchaser of same before
Closing, whereupon except to the extent set forth in the second to last
paragraph of this Section 6, Purchaser shall as its sole and exclusive
alternative remedies have the right to either (i) terminate this Contract within
five (5) days of receipt of notice of such fact by giving written notice of
termination to Seller within said period, whereupon the Earnest Money Deposit
and any other amounts deposited by Purchaser hereunder shall be promptly
returned to Purchaser, (ii) waive any claim or cause of action relating to such
fact and proceed to Closing or (iii) extend the Closing for a period of time not
to exceed ten (10) days in order that Seller may attempt to cure the inaccuracy.
Purchaser shall not have the right to make a claim under any particular
representation or warranty of Seller to the extent that, prior to Closing,
Purchaser obtains actual (which includes all information set forth in the
Inspection Documents and all other written due diligence materials, as opposed
to otherwise imputed or constructive) knowledge that the representation or
warranty is not accurate and elects to proceed to close.  Seller’s
representations and warranties in Section 6 shall survive the Closing for a
period of one year; however, to the extent permitted by applicable law, all
causes of action accruing to Purchaser during the foregoing survival period
shall be brought no later than the date two years and one day following the date
on which the cause of action shall have accrued.  Any longer statute of
limitations period for the bringing of such actions is hereby waived.

 

To the extent that Purchaser or any of its employees, agents or contractors have
actual (which includes all information set forth in the Inspection Documents and
all other written due diligence materials, as opposed to imputed or
constructive) knowledge, prior to the expiration of the Closing Date, that any
of Seller’s representations or warranties, made in this Contract or otherwise
made in connection with this Contract, are inaccurate, untrue or incorrect in
any respect, and Purchaser nonetheless proceeds with the Closing, such
representations and warranties shall be deemed modified to reflect Purchaser’s
knowledge.

 

13

--------------------------------------------------------------------------------


 

If on or prior to the Closing, Purchaser or any of its employees, agents or
contractors have actual (which includes all information set forth in the
Inspection Documents and all other written due diligence materials) knowledge
that any of Seller’s representations or warranties, made in this Contract or
otherwise made in connection with this Contract, are untrue, inaccurate or
incorrect in any material respect, Purchaser shall give Seller written notice
thereof within 5 days after obtaining such knowledge (but, in any event, prior
to the Closing).  In such event, Seller may, but will not be obligated to, cure
such misrepresentation or breach, and will be entitled to a reasonable
adjournment of the Closing (not to exceed thirty days) for the purpose of such
cure.  In the event Purchaser proceeds with the Closing notwithstanding such
breach, Purchaser shall be deemed to have waived any such misrepresentations or
breaches and to have elected to consummate the transaction without any reduction
of or credit against the Purchase Price. If Seller elects not to cure any such
misrepresentation or breach, or for any reason fails to do by Closing, then
Purchaser’s sole and exclusive remedy in connection therewith shall be to either
(i) waive such breach and proceed to Closing, without any reduction in the
Purchase Price, or (ii) terminate this Contract by written notice to Seller,
whereupon this Contract shall terminate and be of no further force or effect,
the Earnest Money Deposit and any other amounts deposited by Purchaser hereunder
shall be returned to Purchaser, Seller shall reimburse Purchaser for all of its
out of pocket, third party expenses actually incurred in connection with this
Contract and with its investigations of the Property, not to exceed $75,000.00,
and, thereafter, the parties shall have no further obligations hereunder except
for those obligations that explicitly survive Closing or termination of this
Contract.

 

If the Closing occurs, then in no event shall Seller have any liability arising
pursuant to or in connection with the representations and warranties of Seller
under this Contract (or any document, affidavit or certificate executed or
delivered in connection herewith) unless and until the aggregate amount of all
such claims exceeds $25,000.00 and then only to the extent such amounts exceed
$25,000; and provided, further, in no event shall Seller have any liability in
connection with the foregoing for any amounts in excess of $1,000,000 in the
aggregate.  The foregoing sentence shall not apply to prorations pursuant to
this Contract or to any representation relating to brokers.  No agent, advisor,
representative, affiliate, employee, director, partner, member, beneficiary,
investor, servant, shareholder, trustee or other person or entity acting on
Seller’s behalf or otherwise related to or affiliated with Seller, shall have
any personal liability, directly or indirectly, under or in connection with this
Contract or any Contract made or entered into under or pursuant to the
provisions of this Contract, or any amendment or amendments to any of the
foregoing made at any time or times, heretofore or hereafter, and Purchaser and
its successors and assigns and, without limitation, all other persons and
entities, shall look solely to Seller’s assets for the payment of any claim or
for any performance, and Purchaser, on behalf of itself and its successors and
assigns, hereby waives any and all such personal liability.

 

7.             Operations Pending Closing.  Seller agrees that, from and after
the date hereof through and including the Closing, Seller shall observe and
abide by the following:

 

(a)           From and after the Effective Date, Seller shall not, without first
obtaining the written consent of Purchaser enter into any new or modify any
existing leases or agreements with respect to the Property or any part thereof,
which consent shall not be unreasonably

 

14

--------------------------------------------------------------------------------


 

withheld, conditioned or delayed prior to the expiration of the Inspection
Period, but which consent may be withheld in Purchaser’s sole discretion at any
time thereafter; provided, however, Purchaser’s consent will be deemed to have
been given if Purchaser fails to respond to a request for consent within five
(5) days of receipt thereof;

 

(b)           Seller shall, in all material respects, keep and perform all of
the obligations to be performed by the landlord under any of the Leases,
including, without limitation, any maintenance to be performed by the landlord
under such Leases;

 

(c)           Seller shall maintain and manage the Property in substantially the
same manner as presently managed, subject, however, to all relevant provisions
of this Contract;

 

(d)           Seller will enter into no agreement or contract with respect to
the operation or maintenance of any portion of the Property without Purchaser’s
consent, unless same can be terminated prior to Closing without penalty;

 

(e)           Subject to proration, Seller will cause to be paid all trade
accounts and costs and expenses of operation and maintenance of the Property
incurred or attributable to the period prior to the Closing;

 

(f)            Seller will not, without the prior written consent of Purchaser,
permit any structural modifications or additions to the Property or any part
thereof, except as required pursuant to the Leases;

 

(g)           Seller will maintain Seller’s existing insurance coverage with
respect to the Property;

 

(h)           While this Contract is in effect, Seller will not list the
Property with any broker, or otherwise solicit or make or accept any offers to
sell all or any part of the Property, or enter into any contracts or agreements
(whether binding or not) regarding any disposition of all or any part of the
Property;

 

(i)            Other than in connection with any tenant build-out required under
the Leases, Seller shall not execute any documents, agreements or instruments
affecting title to the Property, or otherwise allow or permit the imposition of
any liens or other encumbrances which affect title to the Property, without the
prior written approval of the Purchaser, which approval shall not be
unreasonably withheld, conditioned or delayed prior to the expiration of the
Inspection Period, but which approval may be withheld in Purchaser’s sole
discretion at any time thereafter; provided, however, Purchaser’s approval will
be deemed to have been given if Purchaser fails to respond to a request for
approval within five (5) days of receipt thereof.

 

(j)            Neither Seller, nor its employees, or agents shall take any
intentional action that causes Seller’s representations or warranties to become
untrue in any material respect or that causes one or more of Purchaser’s
conditions to Closing to be unsatisfied in any material respect.

 

15

--------------------------------------------------------------------------------


 

8.             Tenant Estoppels.  At least three (3) business days prior to the
Document Delivery Date (the “Estoppel Deadline”), Seller shall deliver to
Purchaser an estoppel letter (the “Estoppel Letters”) in substantially the form
annexed hereto as Exhibit B, which Estoppel Letters shall be dated no earlier
than the date which is thirty (30) days prior to Closing, executed by the
tenants under the Leases, who in the aggregate occupy at least eighty-five
percent (85%) of the leased rentable square footage of space in each Building,
and specifically including the following named tenants (such named tenants, the
“Major Tenants”, and the Leases of such tenants, the “Major Leases”):
(i) Petrobras; (ii) Precision Drilling; (iii) Crom & Forester; (iv) Ranger
Offshore; (v) Fumanite Corp; and (vi) IADC (the “Required Estoppel
Percentage”).  In determining whether the foregoing requirement has been
satisfied, Purchaser agrees not to object to (i) any non-material reasonable
qualifications or modifications which tenants may make to the form of Estoppel
Letters, and (ii) any modifications to the Estoppel Letters necessary to conform
the Estoppel Letters to the requirements of each tenant’s Lease; provided in
each case that such qualifications or modifications do not disclose any default
and are not inconsistent with the representations of Seller hereunder.  If
Seller does not deliver sufficient Estoppel Letters to Purchaser to satisfy the
Required Estoppel Percentage on or before the Estoppel Deadline, then
Purchaser’s sole remedy will be to terminate this Contract by delivering written
notice to Seller prior to the Closing Date, in which event the Earnest Money
Deposit and any other funds deposited by Purchaser hereunder shall be refunded
to Purchaser; provided, however, that if Seller receives such a termination
notice from Purchaser, then Seller may, at Seller’s option either (x) accept
such termination notice, or (y):  (1) extend the Estoppel Deadline and the
Closing Date for a period not to exceed twenty-one (21) days to continue
Seller’s efforts to obtain sufficient Estoppel Letters to satisfy the Required
Estoppel Percentage; and/or (2) execute a Seller Estoppel Letter in
substantially the same form as the Estoppel Letters with respect to any of the
Leases for which Estoppel Letters were not obtained in order to satisfy the
Required Estoppel Percentage; provided that Seller may not so provide a Seller
Estoppel Letter with respect to any of the Major Tenants; and in either of which
events, Purchaser’s foregoing termination right, will be stayed unless and until
Seller fails to satisfy the Required Estoppel Percentage (either by delivery of
Estoppel Letters and/or a Seller Estoppel Letter) on or before the extended
Estoppel Deadline.  Notwithstanding any provision of this Contract to the
contrary, the parties to this Contract acknowledge that some or all of the
Leases may include provisions requiring a specific form of tenant estoppel
certificate or letter.  In such event, Purchaser agrees that delivery by Seller
to Purchaser of a tenant estoppel certificate or letter that complies with the
respective provisions of any such Lease, shall fully satisfy the provisions of
this Section 8, notwithstanding any variance between such documents and the
Estoppel Letters. Notwithstanding the Required Estoppel Percentage, Seller shall
use commercially reasonable efforts to obtain Estoppel Letters from all of the
tenants under Leases, together with the execution of the joinders and/or
reaffirmations thereto by any guarantors under the Leases, and it shall be a
condition to the satisfaction of the condition under this Section 8 that the
guarantors under any Major Leases so execute a joinder and/or reaffirmation of
their respective guaranties.  Seller shall deliver to Purchaser copies of all
responses received from tenants with respect to requests for Estoppel Letters. 
Prior to sending the Estoppel Letters to tenants, Seller shall provide Purchaser
with copies of same and Purchaser shall have five (5) business days within which
to provide Seller with comments to same, and Seller shall include such
reasonable additions or changes to the Estoppel Letters delivered to the
tenants.

 

16

--------------------------------------------------------------------------------


 

9.             Closing.  This Contract shall be closed (the “Closing”) in the
offices of the Title Company on November 1, 2012 (the “Closing Date”).  In
addition, Seller reserves the right to extend the Closing Date in accordance
with Section 5(g) hereof in order to complete the Defeasance. The Closing shall
be consummated through an escrow administered by Title Company so that it will
not be necessary for any party to attend, and the Purchase Price shall be
deposited with Escrow Agent and all documents shall be deposited with the Title
Company in escrow.

 

10.         Risk of Loss.

 

(a)           Risk of loss or damage to the Property, or any part thereof, by
fire or other casualty from the date hereof up to and including the date of the
Closing shall be on Seller.  If, prior to the Closing, the Property, or any
portion thereof, is damaged by fire, or any other cause of whatsoever nature,
Seller shall promptly give Purchaser written notice of such damage.  If the
estimated cost of repairing such damage is at least five percent (5%) of the
Purchase Price, or if such damage entitles one or more tenants occupying, in the
aggregate, five percent (5%) or more of the leased rentable square footage of
space in the Buildings to terminate their Leases, Purchaser shall have the
option, by written notice delivered to Seller within ten (10) days of Seller’s
notice of damage to Purchaser, to either (i) require Seller to convey the
Property to Purchaser in its damaged condition at a price equal to the Purchase
Price less Seller’s insurance deductible and to assign to Purchaser all of
Seller’s right, title and interest in and to any claims Seller may have under
the insurance policies covering the Property, in which event Seller shall have
no further liability or obligation to repair or replace the Property, or
(ii) terminate this Contract.  If the estimated cost of repairing such damage is
less than five percent (5%) of the Purchase Price or if such damage does not
entitle one or more tenants occupying, in the aggregate, five percent (5%) or
more of the leased rentable square footage of space in the Buildings to
terminate their Leases, Purchaser shall be deemed to have elected the option
described in item (i) above.

 

(b)           If, prior to the Closing, the Property, or any portion thereof, is
taken or threatened to be taken by condemnation or imminent domain, Seller shall
promptly give Purchaser written notice of such proceeding.  After notice of such
matter from Seller, Purchaser shall have the option, by written notice delivered
to Seller within ten (10) days of Seller’s notice to Purchaser, to either
(i) require Seller to convey the Property to Purchaser and to assign to
Purchaser all of Seller’s right, title and interest in and to any condemnation
awards with respect to the Property, or (ii) terminate this Contract.

 

(c)           Should Purchaser elect to terminate this Contract pursuant to this
Section 10, after return of the Earnest Money Deposit and any other amounts
deposited by Purchaser to Purchaser neither party hereto shall have any further
duties or obligations hereunder (except as otherwise expressly provided herein).

 

11.         Prorations and Adjustments.  The adjustments and prorations
hereafter designated shall be computed as of the Document Delivery Date and
shall be prorated, paid, assigned or credited at the Closing as hereinafter
provided.  The provisions of this Section shall survive the Closing.

 

17

--------------------------------------------------------------------------------


 

(a)           Fixed, Minimum and Base Rents.  Subject to Subsection (j) below
(which addresses Delinquent Amounts), all rents (fixed, minimum, base and
percentage rents) payable under the terms of the Leases shall be prorated as of
the Document Delivery Date (regardless of when such payments are actually made),
with Seller being entitled to all rents for periods prior to the Document
Delivery Date and Purchaser being entitled to all rents for the Document
Delivery Date and thereafter; provided, however, Purchaser shall receive a
credit at Closing against the Purchase Price only for its pro rata share of
rents actually received by Seller prior to Closing.

 

(b)           Common Area Maintenance and Other Charges.  Except as is otherwise
provided in the Leases, some or all tenants under Leases pay monthly estimates
of common area maintenance and other charges (“CAM Charges”) with, in most
cases, an adjustment at the end of each fiscal year applicable to such charges.
 CAM Charges are determined, in most cases, with respect to a fiscal year
commencing January 1, and ending December 31.  Until the adjustment described in
this subsection is made, all amounts received by Seller as interim payments of
CAM Charges before the Document Delivery Date shall be retained by Seller,
except that all interim payments received by either party for the month in which
the Document Delivery Date occurs shall be prorated as between Seller and
Purchaser based upon the number of days in that month occurring before the
Document Delivery Date and the party receiving the interim payment shall remit
to (if received on or after the Document Delivery Date) or credit at Closing (if
received before the Document Delivery Date) the other party its proportionate
share.  All amounts received by Purchaser as interim payments of CAM Charges
after the Document Delivery Date, except for Delinquent Amounts (as hereinafter
defined) owed as of the Document Delivery Date, shall be retained by Purchaser. 
At the conclusion of the applicable fiscal year, Seller’s allocable share of
actual CAM Charges for each of the Leases in effect as of the Document Delivery
Date shall be determined by multiplying the total payments collected from such
tenant for such fiscal year (the sum of estimated payments plus or minus
year-end adjustments) by a fraction, the numerator of which is the actual CAM
Charges incurred by Seller with respect to such Lease during such fiscal year
prior to the Document Delivery Date (within that portion of the fiscal year
prior to Document Delivery Date in which such Lease is in effect), and the
denominator of which is the total amount of CAM Charges incurred by Seller and
Purchaser with respect to such Lease during such fiscal year (or that portion of
the fiscal year in which such Lease is in effect).  If any Lease provides for
the adjustment of CAM Charges on the basis of a period other than the common
area fiscal year, a reasonable method of calculating the adjustment for that
tenant will be determined so that all adjustments can be made at the same time. 
If, on the basis of amounts actually incurred and the estimated payments
received by Seller prior to the Document Delivery Date or by Purchaser from and
after the Document Delivery Date, it is determined that Seller or Purchaser has
retained or received amounts in excess of its allocable share, Purchaser or
Seller shall, within thirty (30) days after notice from one party of the excess
owed to the other party, remit such excess to such other party.  Delinquent
Amounts owed Seller as of the Document Delivery Date shall be paid to Seller, to
the extent provided in subsection (j) below.  As soon as practicable after the
Closing, Seller and Purchaser shall fully cooperate with one another in
determining the appropriate allocations and adjustments of CAM Charges
hereunder.

 

(c)           Tenant’s Security Deposit and Prepaid Rents.  At Closing,
Purchaser shall receive a credit against the Purchase Price in an amount equal
to all tenant security deposits held

 

18

--------------------------------------------------------------------------------


 

by Seller under the Leases.  Any letters of credit securing the performance of
tenants under their Leases shall be assigned to Purchaser at Closing and Seller
shall pay any and all costs or fees charged in connection with such assignment. 
If any letter of credit is not assignable to Purchaser, Seller shall attempt to
cause the tenant to substitute a security deposit in the amount of the letter of
credit.  All prepaid rents covering the period of time commencing on or after
the Document Delivery Date shall be delivered by Seller to Purchaser on the
Closing Date, or Purchaser may elect to receive a credit against the Purchase
Price in the amount of such prepaid rents.

 

(d)           Contracts and Accounts Payable.  Purchaser shall be entitled to a
credit against the Purchase Price for sums that are due (or accrued) and unpaid
as of the Document Delivery Date under any Contracts or other accounts payable
with respect to the Property which are assumed by Purchaser and Seller shall be
entitled to a credit to the extent that sums have been paid under any Contracts
or accounts for services to be performed or goods to be delivered on or after
the Document Delivery Date.

 

(e)           Property Taxes.  All personal property taxes and real estate taxes
assessed to the Property for the tax year in which the Closing occurs shall be
prorated as of the Document Delivery Date and Purchaser shall receive a credit
against the Purchase Price in an amount equal to Seller’s share of such taxes. 
The proration shall be based on the current tax year tax bill, unless it is not
available, in which case the parties will use the most recent assessed value
available and the most recent tax rates available to determine the proration. 
Within thirty (30) days after the actual amount of personal property taxes and
real estate taxes on the Property for the year of Closing is known, Seller and
Purchaser will, if necessary, readjust the amount of such taxes to be paid by
each party with the result that Seller will pay for those taxes applicable to
the Property up to but not including the Document Delivery Date, and Purchaser
will pay for those taxes and assessments applicable to the Property on and after
the Document Delivery Date.

 

(f)            Utility Charges.  All utility charges payable by Seller with
respect to the Property will be determined as of the Document Delivery Date or
as soon thereafter as possible and Seller agrees, prior to Closing, to attempt
to obtain final billings.  Seller shall pay the final billings directly to the
appropriate utility companies.  Purchaser shall be responsible for all utilities
consumed on and after the Document Delivery Date.

 

(g)           Closing Fee.  The closing or escrow fee, if any, charged by the
Title Company and Escrow Agent shall be paid one-half (1/2) each by Purchaser
and Seller.  Seller shall also pay the following costs and expenses:  (i) the
cost of the Survey delivered to Purchaser, but not any updates thereto that
Purchaser may obtain; (ii) the transfer, documentary stamp, recordation or
similar taxes which becomes payable by reason of the transfer of the Property
and recording the Deed; (iii) the cost of all recording fees for the Deed and
any documents required to remove the matters which Seller is obligated to
remove; (iv) the premium for the base owner’s Title Policy for the Property and
(v) any commission or fees payable the broker as set forth in Section 15 hereof.

 

(h)           Other Items of Expense or Receipt.  All other customarily prorated
items of expense or receipt shall be prorated between the parties hereto as of
the Document Delivery Date.  Except with respect to items prorated at Closing,
Seller shall be responsible for payment

 

19

--------------------------------------------------------------------------------


 

of any and all bills or charges incurred by Seller prior to the Document
Delivery Date for work, services, supplies or materials, and Purchaser shall be
responsible for payment of any and all bills or charges prorated at Closing
and/or incurred after the Document Delivery Date for work, services, supplies or
materials.

 

(i)            Leasing Commissions and Tenant Concessions.  With regard to any
Leases entered into prior to the Effective Date, (i) Seller shall be liable for
all leasing commissions, tenant improvement allowances, and similar costs and
expenses (collectively, “Leasing Costs”) payable with respect to the then
current terms of such Leases, and (ii) Purchaser shall assume and be liable for
all Leasing Costs payable during or with respect to any renewal term or
subsequent expansion of such Leases.  Furthermore, Purchaser shall be liable for
all Leasing Costs payable with regard to any Leases entered into after the
Effective Date with the consent of Purchaser and, accordingly, Purchaser shall
pay to Seller at the Closing, in addition to the Purchase Price, an amount equal
to any such Leasing Costs theretofore paid by Seller with respect to such
Leases.  In addition to the foregoing, Seller will credit Purchaser at Closing
for the “free rent” concession provided to the Tenants and in the specific
amounts set forth on Exhibit M annexed hereto.

 

(j)            Collections and Application of Payments After Closing.  After the
Closing Date, Purchaser shall bill tenants for all amounts due under Leases,
including amount accruing prior to the Closing Date.  Purchaser shall prepare
and send to tenants all financial statements and data required by the Leases and
Seller shall cooperate and assist Purchaser in preparing same as may be
reasonably required and requested by Purchaser.  Any amounts due and owing by
tenants to Seller before the Document Delivery Date under the Leases, and any
amounts or charges payable by tenants on or after the Document Delivery Date
with respect to which Seller is entitled to receive a share under this Contract,
are herein called “Delinquent Amounts”.  Purchaser shall receive (but shall have
no obligation to collect) Delinquent Amounts and all amounts received by
Purchaser from each party owing such Delinquent Amounts shall be paid to Seller
following the Closing Date on a monthly basis on or before the tenth (10th) day
of the calendar month following the month of receipt.  Notwithstanding the
foregoing or any direction from tenants to the contrary, rental and other
payments received by Purchaser from tenants on or after the Closing Date shall
be first applied toward the payment of rent and other charges for the
then-current period and any delinquencies owed to Purchaser, and any excess
monies, if any, received shall be applied toward the payment of Delinquent
Amounts in accordance herewith.  Purchaser may not waive any Delinquent Amounts
nor modify a Lease so as to reduce amounts or charges owed under Leases which
Seller is entitled to receive without first obtaining Seller’s written consent. 
From and after the Closing Date, Seller shall have the right to pursue
reasonable collection remedies against any tenant owing Delinquent Amounts,
provided that (i) Seller shall notify Purchaser of its intent to institute any
collection remedy or proceeding not less than fifteen (15) days prior to the
institution thereof, and (ii) Seller shall in no event institute any proceeding
to terminate any Lease or to evict or dispossess a tenant from the Property. 
Purchaser may, by written notice to Seller within ten (10) days of receipt of
Seller’s notice of intent to institute collection remedies or proceedings,
restrict Seller from collecting such Delinquent Amounts, but only if Purchaser
first pays Seller such Delinquent Amounts in exchange for Seller’s assignment to
Purchaser of all of Seller’s rights and causes of action with respect thereto. 
With respect to

 

20

--------------------------------------------------------------------------------


 

Delinquent Amounts owed by tenants who are no longer tenants of the Property as
of the Closing Date, Seller shall retain all rights relating thereto.

 

12.                          Seller’s Closing Obligations.  At the Closing,
Seller shall do the following:

 

(a)                                 deliver to Purchaser possession of the
Property, subject only to those tenants occupying the Property pursuant to the
Leases and the Permitted Exceptions;

 

(b)                                 deliver to Purchaser a Special Warranty Deed
to the Property, duly executed and acknowledged by Seller, subject only to the
Permitted Exceptions, in the form annexed hereto as Exhibit C;

 

(c)                                  deliver to Purchaser a Bill of Sale and
Assignment (the “Bill of Sale”), duly executed and acknowledged by Seller,
conveying to Purchaser title to the Personal Property and the Intangible
Property, free and clear of all encumbrances, in the form annexed hereto as
Exhibit D;

 

(d)                                 deliver to Purchaser an Assignment of Leases
and Assumption Agreement (the “Lease Assignment”), duly executed and
acknowledged by Seller, conveying to Purchaser the landlord’s interest in the
Leases, free and clear of all encumbrances other than the Permitted Exceptions,
in the form annexed hereto as Exhibit E;

 

(e)                                  execute a letter addressed to each tenant
under the Leases informing such tenant of the change in ownership of the
Property and Purchaser’s assumption of any security deposit (collectively, the
“Tenant Notice Letters”), in the form annexed hereto as Exhibit L, which Tenant
Notice Letters shall be delivered immediately after Closing by Seller to the
tenants of the Property;

 

(f)                                   deliver to Purchaser terminations, duly
executed by Seller, of all existing management agreements and all Service
Contracts that Seller is required to terminate pursuant to this Contract;

 

(g)                                  deliver to Purchaser all keys to all
buildings and other Improvements located on the Property, combinations to safes
thereon, and security devices therein in Seller’s possession;

 

(h)                                 to the extent in the possession of Seller,
deliver to Purchaser the original signed leases, contracts, agreements,
operating statements, correspondence, booklets, manuals, warranties and other
documents relating to the Property or any part thereof;

 

(i)                                     cause the Title Company to issue to
Purchaser, at Seller’s sole cost and expense (except as provided below), the
Title Policy of Title Insurance with liability in the full amount of the
Purchase Price, and assuring unto Purchaser good and indefeasible title to the
Property, subject only to (i) the Permitted Exceptions, and (ii) the standard
printed exceptions contained in such form modified as follows:  (1) the
exception as to taxes and standby fees shall

 

21

--------------------------------------------------------------------------------


 

be limited to the year of the Closing; and (2) at the option and expense of
Purchaser, such other endorsements thereof as may be available;

 

(j)                                    execute and deliver to Purchaser or
obtain for delivery to the Title Company any other instruments reasonably
necessary to close this Contract, including, by way of example but not
limitation, closing statements, releases, evidence of authority of the party
executing instruments on Seller’s behalf (i.e., corporate resolutions) and
delivery of instruments required of Seller by the Title Company under Schedule C
of the Commitment;

 

(k)                                 execute and deliver a certified Rent Roll,
in the form prescribed hereinabove, dated not more than five (5) days prior to
the Closing Date;

 

(l)                                     execute and deliver a sworn affidavit
affirming the non-foreign status of Seller as set forth herein;

 

(m)                             if in the possession of Seller, deliver to
Purchaser the originals of the Permits;

 

(n)                                 if in the possession of Seller, deliver to
Purchaser the originals of the Plans and Studies;

 

(o)                                 such other affidavits and certificates as
may be required by the Title Company and are approved by Seller, including a
“non-foreign person” affidavit in compliance with Sections 1445 and 7701 of the
Internal Revenue Code of 1986;

 

(p)                                 original Estoppel Letters, to the extent not
previously delivered to Purchaser;

 

(q)                                 to the extent any letters of credit are held
under any Leases, Seller shall deliver the original letter(s) of credit,
together with documentation sufficient to cause the letter(s) of credit to be
assigned to Purchaser upon approval thereof by the issuer of the letter(s) of
credit; and

 

(r)                                    a certificate of Seller certifying that
all of Seller’s representations and warranties in this Contract remain true and
correct in all material respects as of the Closing Date.

 

12A                                                 Conditions Precedent to the
Obligations of the Purchaser.  The obligation of Purchaser to consummate the
transactions contemplated by this Contract shall be subject to the fulfillment
on or before the Document Delivery Date of all of the following conditions, any
or all of which may be waived by Purchaser in its sole discretion (and Purchaser
shall have the right to terminate this Contract and receive a refund of the
Earnest Money Deposit and any other funds deposited by Purchaser hereunder in
the event any such condition is not satisfied in all material respects):

 

(a)                                 The Title Company shall be irrevocably
committed to issue the Title Policy and any endorsements requested by Purchaser,
subject only to the Permitted Exceptions;

 

22

--------------------------------------------------------------------------------


 

(b)                                 All of the representations and warranties of
Seller contained in this Contract shall be true and correct in all material
respects;

 

(c)                                  No tenant under a Major Lease shall have
filed for protection under the United States Bankruptcy Code, or had involuntary
bankruptcy proceedings commenced against it which have not been dismissed;

 

(d)                                 The Major Leases shall be in full force and
effect, and no material default and no notice of material default by landlord or
tenant shall exist, have arisen or been given under any Major Lease.

 

13.                               Purchaser’s Preliminary Closing Obligations. 
On or before the Document Delivery Date, Purchaser shall, at its sole cost and
expense, do the following:

 

(a)                                 [reserved];

 

(b)                                 execute and deliver to Seller a counterpart
of the Lease Assignment;

 

(c)                                  execute and deliver to Seller the Tenant
Notice Letters;

 

(d)                                 execute and deliver to Seller an assumption
of such Service Contracts that Purchaser is obligated to assume pursuant to this
Contract; and

 

(e)                                  execute and deliver to Seller the
Certificate annexed hereto as Exhibit F; and

 

(f)                                   execute and deliver or obtain for delivery
to the Title Company any instruments reasonable necessary to close this
Contract, including by way of example but not limitation, closing statements and
evidence of the authority of the party executing instruments on behalf of
Purchaser (i.e., corporate or partnership resolutions).

 

13A.                      Purchaser’s Closing Obligations.  On or before 11:00
AM (Central time) on the Closing Date, Purchaser shall pay to the Escrow Agent
the balance of the Purchase Price not previously deposited with Escrow Agent as
part of the Earnest Money Deposit or pursuant to Section 5(g) above, adjusted by
the prorations and credits specified herein, plus any other funds required
pursuant to the terms and provisions of this Contract, which will be sent by
wire transfer of immediately available federal funds to the account designated
by the Escrow Agent and available for disbursement no later than 1:00 PM
(Central time) on the Closing Date.

 

23

--------------------------------------------------------------------------------


 

14.                               Remedies.

 

(a)                                 In the event that Seller should default
under this Contract, Purchaser may, as Purchaser’s sole and exclusive remedy,
either (i) after providing Seller with written notice of such alleged default
and five (5) days opportunity to cure same, declare this Contract terminated, in
which event the Earnest Money Deposit and any other funds deposited by Purchaser
hereunder shall be returned to Purchaser, Seller shall reimburse Purchaser for
all of Purchaser’s out of pocket, third party costs and expenses actually
incurred in connection with the Contract and with Purchaser’s investigations of
the Property, not to exceed $75,000.00, and thereafter neither Seller nor
Purchaser shall have any further duties or obligations to the other hereunder
other than those which expressly survive the termination hereof, or (ii) enforce
specific performance of this Contract and recover all costs and expenses
incurred in connection with such enforcement, including reasonable attorneys’
fees; provided, however, Purchaser agrees that Purchaser’s option to elect
specific performance as a remedy shall be available only within ninety (90) days
after such default, and if Purchaser fails to elect specific performance within
such 90-day period, Purchaser shall be deemed to have waived its right to
enforce the specific performance of this Contract.

 

(b)                                 In the event that Purchaser fails to
consummate the transaction contemplated under this Contract, Seller shall, as
Seller’s sole remedy, be entitled to terminate this Contract and receive the
Earnest Money Deposit as liquidated damages; it being specifically agreed
between Seller and Purchaser that Seller’s actual damages in the event of such
failure would be impossible to ascertain and the Earnest Money Deposit is a
reasonable estimate of the same.  Notwithstanding the foregoing, nothing in this
Section 14(b) shall limit or otherwise affect Purchaser’s obligations under
Section 5(c) hereof.

 

15.                               Commissions.

 

(a)                                 Conditioned upon the Closing and the payment
by Purchaser of the Purchase Price, Seller hereby agrees to pay to CB Richard
Ellis (“Broker”) at the Closing a cash commission in accordance with a separate
agreement.  Other than the commission set forth herein, Seller and Purchaser
warrant and represent to each other that no other fees or real estate brokers’,
agents’ or finders’ fees or commissions are due arising in connection with the
sale of the Property, from the execution of this Contract or the consummation of
the transactions contemplated herein, and each party hereto hereby agrees to
indemnify and hold the other party harmless from claims made by any person for
any such fees, commissions or like compensation claiming to have dealt with the
party so indemnifying the other.

 

(b)                                 THE ABOVE REAL ESTATE BROKER HEREBY ADVISES
PURCHASER THAT PURCHASER SHOULD HAVE AN ABSTRACT COVERING THE PROPERTY EXAMINED
BY AN ATTORNEY OF PURCHASER’S SELECTION OR BE FURNISHED WITH OR OBTAIN A POLICY
OF TITLE INSURANCE.

 

16.                               Time of Essence.  Time is important to both
Seller and Purchaser in the performance of this Contract, and they have agreed
that this Contract, and the obligations of the

 

24

--------------------------------------------------------------------------------


 

parties hereunder, are time of the essence, and that strict compliance is
required as to any date set out herein.  If the final date of any period which
is set out in any section of this Contract falls upon a Saturday, Sunday or
legal holiday, then, and in such event, the time of such period shall be
extended to the next “business day”, meaning, for purposes of this Contract, the
next day which is not a Saturday, Sunday or legal holiday.  As used in this
Contract, the term “legal holiday” means any day, excluding Saturdays and
Sundays, on which the Federal Reserve Bank of Dallas is not open to the public
or which is a United State National Holiday.

 

17.                               Notices.  All notices, demands, and requests
that may be given or that are required to be given by either party to the other
hereunder shall be in writing and any such notices, demands and requests shall
be deemed to have been delivered and received on the earlier of:  (i) the date
on which the notice is actually delivered, (ii) the third (3rd) day after being
mailed by registered or certified mail, return receipt requested, postage
prepaid, and properly addressed, (iii) the first (1st) business day after being
deposited with a nationally recognized overnight courier service, charges
prepaid, and properly addressed, and (iv) if sent by e-mail or telefacsimile
properly addressed, the date on which the same is sent, provided that a copy of
such notice is also sent by nationally recognized overnight courier service, for
delivery on the following business day.  For purposes of this Contract, the
proper address of the parties hereto shall be as follows:

 

SELLER:

 

% Granite Properties, Inc.

5601 Granite Parkway, Suite 800

Plano, Texas 75024

Attn:  Ms. Sheryl Troiani

Phone: 972-731-2319

Fax:  972-731-2360

Email: stroiani@graniteprop.com

 

and

 

% Granite Properties, Inc.

5601 Granite Parkway, Suite 800

Plano, Texas 75024

Attn:  Mr. Matt Leyrer

Phone: 972-731-2331

Fax:  972-731-2361

Email: mleyrer@graniteprop.com

 

25

--------------------------------------------------------------------------------


 

with a copy to:

 

Thompson & Knight LLP

333 Clay Street, Suite 3300

Houston, Texas 77002

Attn: Alfred M. Meyerson

Phone: 713-951-5870

Fax:  713-654-1871

Email: meyerson@tklaw.com

 

PURCHASER:

 

% Franklin Street Properties Corp.

401 Edgewater Place, Suite 200

Wakefield, Massachusetts 01880-6210

Attn:  Jeffrey B. Carter

Fax:  781-246-2807

Email:jcarter@franklinstreetproperties.com

 

with a copy to:

 

Venable LLP

1270 Avenue of the Americas

New York, New York 10020

Attn: Brian N. Gurtman, Esq.

Phone: 212-370-6217

Fax:  212-307-5598

Email: bgurtman@venable.com

 

Either party may, by written notice delivered to the other, change the address
to which delivery shall thereafter be made.  Such change of address shall be
effective three (3) business days after notice thereof is sent to the other
party.

 

18.                               Miscellaneous.

 

(a)                                 This Contract embodies the entire agreement
between the parties and cannot be varied except by the written agreement of the
parties.

 

(b)                                 In the event either party to this Contract
commences legal action of any kind to enforce the terms and conditions of this
Contract, the prevailing party in such litigation shall be entitled to collect
from the other party all reasonable costs, expenses and attorney’s fees incurred
in connection with such action.

 

(c)                                  Words of any gender used in this Contract
shall be held and construed to include any other gender and words in the
singular number shall be held to include the plural, and vice versa, unless this
Contract requires otherwise.

 

26

--------------------------------------------------------------------------------


 

(d)                                 The captions used in connection with the
Sections of this Contract are for convenience only and shall not be deemed to
expand or limit the meaning of the language of this Contract.

 

(e)                                  Seller and Purchaser hereby acknowledge
that neither this Contract nor any memorandum or affidavit thereof shall be
recorded of public record in Harris County, Texas or any other County in Texas.

 

(f)                                   This Contract shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

 

(g)                                  This Contract may be executed in several
counterparts, each of which shall be deemed an original, and all of which shall
constitute but one and the same instrument.  In order to expedite the
transaction contemplated herein, telecopied or e-mailed signatures may be used
in place of original signatures on this Contract. Seller and Purchaser intend to
be bound by the signatures on the telecopied or e-mailed document, are aware
that the other party will rely on the telecopied or e-mailed signatures, and
hereby waive any defenses to the enforcement of the terms of this Contract based
on the form of signature.

 

(h)                                 Except as otherwise expressly provided
herein, all covenants, warranties, representations, indemnities and agreements
contained herein shall survive the Closing and shall not be merged therein.

 

(i)                                     All exhibits, attachments, annexed
instruments and addenda referred to herein shall be considered a part hereof for
all purposes with the same force and effect as if copied verbatim herein.

 

(j)                                    This Contract shall be construed under
and enforced in accordance with the laws of the State of Texas.

 

(k)                                 Seller and Purchaser each hereby
acknowledges that the other party may desire to consummate this transaction as
part of an Internal Revenue Code Section 1031 tax deferred exchange and that
either Seller’s or Purchaser’s rights under this Contract may be assigned to a
qualified intermediary for the purpose of completing such exchange.  Seller and
Purchaser each agrees to cooperate with the other party and such intermediary in
a manner reasonably necessary or desirable to effect such exchange; provided,
however, no party shall be required to acquire title to any property other than
the Property and neither Purchaser nor Seller shall incur any additional
liability or expense as a result of such exchange. The electing party shall in
all events be responsible for all costs and expenses related to the Section 1031
exchange and shall fully indemnify, defend and hold the other harmless from and
against any and all liability, claims, damages, expenses (including reasonable
attorneys’ and paralegal fees and reasonable attorneys’ and paralegal fees on
appeal), proceedings and causes of action of any kind or nature whatsoever
arising out of, connected with or in any manner related to such 1031 exchange
that would not have been incurred by the non-electing party if the transaction
were a

 

27

--------------------------------------------------------------------------------


 

purchase for cash.  The provisions of the immediately preceding sentence shall
survive Closing and the transfer of title to subject Property to Purchaser.

 

(l)                                     In the event any one or more provisions
contained in this Contract shall be held invalid or unenforceable, to that
extent, such provision shall be deemed severable from the remaining provisions
of this Contract, which shall remain fully enforceable to the extent permitted
by law.

 

19.                               Assignment.  Purchaser shall have the right to
assign this Contract or any of its rights hereunder with the prior written
consent of Seller, which consent shall not be unreasonably withheld or delayed;
provided, however, (i) such assignee shall assume all of the obligations of
Purchaser hereunder, (ii) Purchaser shall remain liable for all of its duties
and obligations hereunder, and (iii) Purchaser shall deliver written notice of
the assignment, including a copy of the assignment instrument, to Seller at
least three (3) days prior to the Closing Date.  No consent to an assignment
shall be required in connection with an assignment to an entity, a majority of
which is owned by Purchaser, or is under common ownership with Purchaser, or to
a limited partnership of which Purchaser or an affiliate of Purchaser is the
general partner or member.

 

20.                               Confidentiality.  From and after the Effective
Date and prior to the Closing, neither Purchaser nor Seller shall make any
public disclosure of the terms or existence of this transaction except to the
extent such party reasonably believes the same to be required or desirable under
applicable laws.  Following the Closing, each of Seller and Purchaser may issue
such other press releases or other statements regarding the sale of the Property
as such party desires in its sole discretion; provided that in issuing such
press releases or other statements, neither party shall mention by name the
other party hereto except to the extent the issuing party reasonably believes
that the naming of the other party hereto to be required or desirable under
applicable securities laws.  In addition, nothing shall prevent either party
from disclosing any information with respect to the transaction contemplated
herein, any matters set forth in this Contract, or any of the terms and
provisions of this Contract if and to the extent that such disclosure is
required by applicable law or a court or other binding order or by applicable
administrative rule or regulation or order of any regulatory or supervisory
agency or authority with competent jurisdiction over such matter.  Seller
acknowledges that Purchaser will be required to make one or more public filings
with the U.S. Securities and Exchange Commission, which filings may include
information regarding the Purchase Price, identity of the Seller, and other
material terms of this Contract, as well as a copy of this Contract.  The
provisions of this Section 20 shall survive any termination of this Contract.

 

21.                               Audit.  From and after the date of this
Contract and within 120 days after the Closing, Purchaser may, at its sole cost
and expense, cause an independent accounting firm to prepare and deliver to
Purchaser (and Seller if requested by Seller in writing) an audit of the
historical statement of revenues and direct operating expenses of the Property
(the “Audit”) for the calendar years 2010, 2011 and 2012 (through the date of
Closing). In connection with the Audit, Seller acknowledges and agrees that
(i) the Audit may be included in any filing or filings, as the case may be, that
Purchaser (or any affiliate of Purchaser) is required to file with the
Securities and Exchange Commission, (ii) it will reasonably cooperate with
Purchaser and its independent accounting firm and (iii) it will consent to the
retention of Seller’s independent accounting firm by Purchaser (or any affiliate
of Purchaser) to prepare and deliver the Audit.  In

 

28

--------------------------------------------------------------------------------


 

addition, Purchaser acknowledges and agrees that (i) the Audit shall be at
Purchaser’s sole cost and expense, (ii) Purchaser will reimburse Seller for all
out of pocket costs incurred by Seller with respect to the Audit, and (iii) the
Audit will occur at a mutually agreed upon date and time.  The provisions of
this Section 21 shall survive the Closing.

 

[Remainder of Page Intentionally Left Blank.  Signature page follows.]

 

29

--------------------------------------------------------------------------------


 

EXECUTED effective as of the date first above written.  Upon final execution by
Seller and Purchaser, the last to sign shall complete the date on the first
page hereof, and that date shall be deemed the “Effective Date” of this
Contract.

 

 

 

SELLER:

 

 

 

 

Date:

10/10/12

 

GRANITE WESTCHASE PARTNERS, LTD, a Texas limited

 

 

 

partnership

 

 

 

 

 

 

By:

Westchase GPI, LLC, a Texas limited liability company, its general partner

 

 

 

 

 

 

 

By:

Granite Properties, Inc., a Delaware corporation,
its manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Sheryl C. Troiani

 

 

 

 

Name:

Sheryl C. Troiani

 

 

 

 

Title:  

Senior Controller

 

 

 

 

 

 

 

 

 

PURCHASER:

 

 

 

 

Date:

Oct 10, 2012

 

FSP WESTCHASE LLC,

 

 

 

 

 

a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ George J. Carter

 

 

Name:   George J. Carter

 

 

Title:  President

 

30

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT OF ESCROW AGENT

 

The undersigned hereby acknowledges receipt of the Earnest Money Deposit
referred to in this Contract and agrees to perform the obligations of the Escrow
Agent with respect to the Earnest Money Deposit as provided therein.

 

Date:

10-12-2012

 

FIRST AMERICAN TITLE INSURANCE COMPANY

 

 

 

 

 

 

By:

/s/ Peter S. Graf

 

 

Name:

Peter S. Graf

 

 

Title:

Vice President

 

31

--------------------------------------------------------------------------------


[g201461kg09i001.gif]

EXHIBIT A Legal Description A METES & BOUNDS DESCRIPTION OF A CERTAIN 6.4737
ACRE TRACT OF LAND OUT OF RESERVE "T" IN BLOCK 20 OF CORRECTIVE PLAT OF REPLAT
AND EXTENSION OF WESTCHASE SUBDIVISION, SECTION ELEVEN ACCORDING TO THE PLAT
THEREOF RECORDED UNDER VOLUME 270, PAGE 134 OF THE HARRIS COUNTY MAP RECORDS AND
BEING ALL OF 3.5757 ACRES IN A DEED TO GRANITE WESTCHASE PARTNERS, LTD, AS
RECORDED UNDER HARRIS COUNTY CLERK'S FILE NO. Y242922, AND ALL OF 2.898 ACRES IN
A DEED TO GRANITE WESTCHASE PARTNERS, LTD, AS RECORDED UNDER HARRIS COUNTY
CLERK'S FILE NO. Y242922, AND BEING OUT OF AND A PART OF A CALLED 6.5736 ACRE
TRACT DESCRIBED IN A DEED TO ALDER PROPERTIES ASSOCIATES, L.P., AS RECORDED
UNDER HARRIS COUNTY CLERK'S FILE NO. S719733, LOCATED IN THE GEORGE BELLOWS
SURVEY, ABSTRACT NO. 3 AND THE I.E. WADE SURVEY, ABSTRACT NO. 855, HARRIS
COUNTY, TEXAS; SAID 6.4737 ACRE TRACT BEING MORE PARTICULARLY DESCRIBED BY METES
AND BOUNDS AS FOLLOWS: (ALL BEARINGS BASED ON THE EASTERLY RIGHT-OF-WAY LINE OF
BELTWAY 8 (300- FOOT WIDE RIGHT-OF-WAY RECORDED UNDER VOLUME 270, PAGE 134, OF
THE HARRIS COUNTY MAP RECORDS CALLED AS NORTH 02° 19' 44" WEST); BEGINNING AT
3/4-INCH IRON ROD FOUND IN THE NORTHERLY RIGHT-OF-WAY LINE OF RICHMOND AVENUE
(WIDTH VARIES AS RECORDED UNDER VOLUME 270, PAGE 134, OF THE HARRIS COUNTY MAP
RECORDS) FOR THE SOUTHEAST CORNER OF A SAID 6.5736 ACRE TRACT AND SAID 2.898
ACRE TRACT, AND ALSO BEING THE MOST SOUTHERLY SOUTHWEST CORNER OF A CALLED
104.5260 ACRE TRACT DESCRIBED IN A DEED TO WEST 8 INVESTMENTS, L P., AS RECORDED
UNDER HARRIS COUNTY CLERK'S FILE NO. T793763; THENCE, NORTH 89° 39' 36" WEST,
ALONG THE NORTHERLY RIGHT-OF-WAY LINE OF SAID RICHMOND AVENUE COMMON TO THE
SOUTHERLY LINE OF THIS HEREIN DESCRIBED TRACT, A DISTANCE OF 300.45 FEET TO A
"X" SET IN CONCRETE FOR AN ANGLE POINT; THENCE, NORTH 84° 24' 45" WEST,
CONTINUING ALONG SAID COMMON LINE, A DISTANCE OF 79.62 FEET TO A POINT FOR
CORNER, FROM WHICH A FOUND TEXAS DEPARTMENT OF TRANSPORTATION MONUMENT BEARS
SOUTH 37° EAST, A DISTANCE OF 0.27 FOOT; THENCE, SOUTH 88° 16' 30" WEST,
CONTINUING ALONG SAD COMMON LINE, A DISTANCE OF 128.15 FEET TO A TEXAS
DEPARTMENT OF TRANSPORTATION MONUMENT FOUND FOR CORNER; THENCE, NORTH 85° 56'
51" WEST, CONTINUING ALONG SAND COMMON LINE, A DISTANCE OF 34.23 FEET TO A TEXAS
DEPARTMENT OF TRANSPORTATION MONUMENT FOUND FOR THE SOUTHERLY CUTBACK CORNER OF
THIS HEREIN DESCRIBED TRACT; THENCE, NORTH 47° 05' 44" WEST, DEPARTING THE
NORTHERLY LINE OF SAID RICHMOND AVENUE AND ALONG SAID CUTBACK LINE, A DISTANCE
OF 78.71 FEET TO A 5/8-INCH IRON ROD (WITH CAP STAMPED "COTTON SURVEYING") SET
AT THE NORTHERLY CUTBACK CORNER IN THE EASTERLY RIGHT-OF-WAY LINE OF BELTWAY 8
(300 FOOT WIDE RIGHT-OF-WAY AS A RECORDER UNDER VOLUME 270, PAGE 134, OF THE
HARRIS COUNTY MAP RECORDS); THENCE, NORTH 08° 13' 37" WEST, ALONG THE EASTERLY
RIGHT-OF-WAY LINE OF SAID BELTWAY 8 COMMON TO THE WESTERLY LINE OF THIS HEREIN
DESCRIBED TRACT, A DISTANCE OF 34.29 FEET TO A POINT FOR CORNER, FROM WHICH A
TEXAS DEPARTMENT OF TRANSPORTATION MONUMENT BEARS NORTH 26° 09' WEST, A DISTANCE
OF 0.53 FOOT; THENCE, NORTH 02° 19' 44" WEST, CONTINUING ALONG SAID COMMON LINE,
A DISTANCE OF 372.88 FEET TO A 5/8-INCH IRON ROD (WITH CAP STAMPED
"CLARK/GEOGRAM") FOUND AT THE NORTHWEST CORNER OF THIS HEREIN DESCRIBED TRACT,
FROM WHICH A 5/8-INCH IRON ROD FOUND AT THE MOST WESTERLY SOUTHWEST CORNER OF
THE AFORESAID CALLED 104.5260 ACRE TRACT BEARS NORTH 15° 58' EAST, A DISTANCE OF
1.67 FEET; THENCE, NORTH 88° 25' 57" EAST, DEPARTING THE EASTERLY RIGHT-OF-WAY
LINE OF SAID BELTWAY 8 AND ALONG THE NORTHERLY LINE OF SAID CALLED 6.5736 ACRE
TRACT, A DISTANCE OF 600.15 FEET TO A 5/8- INCH IRON ROD FOUND FOR THE NORTHEAST
CORNER OF THIS HEREIN DESCRIBED TRACT; THENCE, SOUTH 02° 19' 44" EAST, ALONG THE
EASTERLY LINE OF THIS HEREIN DESCRIBED TRACT, A DISTANCE OF 485.00 FEET TO THE
POINT OF BEGINNING, CONTAINING 6.4737 ACRES OF LAND IN HARRIS COUNTY, TEXAS, AS
SHOWN ON DRAWING NO. 6667 (OS) IN THE OFFICES OF COTTON SURVEYING COMPANY IN
HOUSTON, TEXAS.

 

 


 

EXHIBIT B

 

TENANT ESTOPPEL CERTIFICATE

 

                                , a                   (“Tenant”), executes this
Estoppel Certificate to and in favor of                                   , a
                                        , and/or its Assigns (“Purchaser”), with
reference to the following facts:

 

A.            This Estoppel Certificate is made with respect to that certain
Lease dated                                          (the “Lease”) between
                     (“Landlord”) and Tenant affecting certain premises (the
“Premises”) located at that certain office building located at
                              ,                     , Texas (the “Building”). 
Unless the context otherwise requires, capitalized terms used herein but not
otherwise defined herein have the meanings set forth in the Lease.

 

B.            Tenant has been informed by                      (“Current
Landlord”), the current landlord of the Premises, that the Building is being
sold to Purchaser and that in connection with such sale Current Landlord will
assign all of Current Landlord’s rights and interest in the Lease and other
leases to Purchaser.

 

Tenant hereby certifies to Purchaser as follows:

 

1.             Annexed hereto as Exhibit A is a full, true and correct copy of
the Lease.  Except as contained in such exhibit, there are no amendments,
addendum, riders, or supplements, with respect to the Lease.

 

2.             The commencement and expiration dates (without the exercise of
any renewal options) of the Lease are                      and
                              , respectively, and the current monthly rent due
under the Lease is $                        , and the other current monthly
payments due under the Lease are $                  , which amounts include
parking charges of $           per month.

 

3.             The Lease is in full force and effect and there is no default
existing thereunder on the part of Current Landlord or Tenant.

 

4.             The rent due under the Lease has been paid through and including
the installment due and payable on                                   ,
20      .  The next installment of rent which shall become due under the Lease
shall be due and payable on                                   , 20      .

 

5.             There has been no prepayment of rent or other amounts due under
the Lease.  The amount of any security deposit presently held under the Lease is
$                    .

 

6.             Tenant is presently entitled to no offset, credit, or claims
whatever against rent or other amounts due under the Lease.

 

EXHIBIT B-1

--------------------------------------------------------------------------------


 

7.             Tenant has                                        (        )
options to extend the term of the Lease for a period of
                           (        ) years each.

 

8.             Tenant has accepted occupancy of the Premises and Current
Landlord has completed all of the improvements to the Premises required to be
made by Current Landlord pursuant to the terms of the Lease.

 

9.             Tenant is not owed any concession (free rental or otherwise) or
other similar compensation under the Lease, except as set forth below:

 

10.          There are no subleases which exist with respect to the Premises.

 

11.          Tenant does hereby acknowledge that it is aware that Current
Landlord has executed or will execute an Assignment (hereinafter called the
“Assignment”) of Current Landlord’s interest in the Lease to Purchaser.  Tenant
hereby agrees, upon notification in writing from Seller or Purchaser, to make
all payments of rent and other amounts due and payable under the Lease on and
after the date of said notice to Purchaser.

 

12.          Tenant acknowledges that this Estoppel Certificate shall be binding
upon the personal representatives, successors and assigns of Tenant and shall
inure to the benefit of the successors and assigns of Purchaser.

 

13.          Tenant has not (i) made a general assignment for the benefit of
creditors, (ii) filed any voluntary petition in bankruptcy or suffered the
filing of an involuntary petition by Tenant’s creditors, (iii) suffered the
appointment of a receiver to take possession of all or substantially all of the
Tenant’s assets, (iv) suffered the attachment or other judicial seizure of all,
or substantially all, of Tenant’s assets, (v) admitted in writing its inability
to pay its debts as they come due, or (vi) made an offer of settlement,
extension or composition to its creditors generally.

 

14.          Tenant has been informed by Current Landlord that Purchaser is
purchasing the Building based upon the Lease and the obligation of Tenant to pay
rent and other amounts due under the terms of the Lease, which will be assigned
to Purchaser.  In that respect, Tenant acknowledges that Purchaser is relying
upon the certification made in this Estoppel Certificate.

 

IN WITNESS WHEREOF, Tenant has caused this certificate to be duly executed as of
this      day of              , 20      .

 

 

TENANT

 

 

 

 

 

By:

 

 

Title:

 

 

EXHIBIT B-2

--------------------------------------------------------------------------------


 

The undersigned guarantor under that certain Guaranty dated
                       hereby joins in the foregoing Tenant Estoppel for the
purpose of ratifying and confirming Tenant’s statements therein and represents
that the Guaranty remains in full force and effect and that there are no
defenses, counterclaims, claims of offset, or other claims of Guarantor under
the Guaranty.

 

[GUARANTOR]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

EXHIBIT B-3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OR ALL OF THE FOLLOWING INFORMATION FROM ANY INSTRUMENT THAT
TRANSFERS AN INTEREST IN REAL PROPERTY BEFORE IT IS FILED FOR RECORD IN THE
PUBLIC RECORDS: YOUR SOCIAL SERCUITY NUMBER OR YOUR DRIVER’S LICENSE NUMBER.

 

SPECIAL WARRANTY DEED

 

STATE OF TEXAS

§

 

 

§

KNOW ALL MEN BY THESE PRESENTS:

COUNTY OF               

§

 

 

THAT                                               , a Texas limited partnership
(“Grantor”), for and in consideration of the sum of Ten Dollars ($10.00) and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged and confessed, has GRANTED, BARGAINED, SOLD and CONVEYED and
by these presents does GRANT, BARGAIN, SELL and CONVEY unto
                                                                 (“Grantee”),
whose address for the purposes hereof is
                                                      
                                                                            
                                            , that certain tract or parcel of
land located in                      County, Texas, and being more particularly
described in Exhibit A annexed hereto (the “Land”), together with (i) all
improvements, buildings, structures and fixtures located thereon or attached
thereto (collectively with the Land hereinafter referred to as the “Property”)
and (ii) all and singular the rights, privileges, advantages, and appurtenances
pertaining to the Property, including all right, title, and interest of Grantor,
reversionary or otherwise, to all easements upon the Property and all adjacent
roads, alleys, streets, strips, gores, or rights-of-way, if any, on or
immediately abutting or adjacent to the Property.

 

This Special Warranty Deed is executed by Grantor and is accepted by Grantee
subject to (i) those matters expressly set forth and described in Exhibit B
attached hereto and incorporated herein by reference for all purposes, (ii) all
other matters evident on the ground or that a current survey or visual
inspection of the Property would reveal, and (iii) all laws, rules, and
regulations of applicable governmental authorities having or asserting
jurisdiction over the Property (collectively, the “Permitted Exceptions”), to
the extent that same are valid and subsisting and affect the Property.

 

TO HAVE AND TO HOLD the Property, together with all and singular the rights,
hereditaments and appurtenances thereto in anywise belonging unto Grantee, its
successors and assigns forever; and Grantor does hereby bind itself, its
successors and assigns to WARRANT AND FOREVER DEFEND all and singular the title
to the Property unto Grantee, its successors and assigns, against every person
whomsoever lawfully claiming or to claim the Property or any part thereof, by,
through or under Grantor, but not otherwise; subject, however, to the Permitted
Exceptions.

 

Grantee assumes and agrees to pay taxes for 2012 and subsequent years.

 

EXHIBIT C-1

--------------------------------------------------------------------------------


 

EXECUTED effective as of the            day of                       , 20      .

 

 

                                                  ,

 

a

 

 

 

By:

                                                       ,

 

 

a

 

Its:

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

STATE OF TEXAS

§

 

§

COUNTY OF

§

 

This instrument was acknowledged before me on                                  ,
20      , by
                                                                                            ,
                                           of
                                                , a
                                      , in its capacity as
                                   of
                                                , a
                                        , on behalf of said
                                          .

 

 

 

 

Notary Public — State of

 

My Commission Expires:

 

Exhibit A — Legal Description

Exhibit B — Permitted Exceptions

 

EXHIBIT C-2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

BILL OF SALE AND ASSIGNMENT

 

STATE OF TEXAS

§

 

 

§

KNOW ALL MEN BY THESE PRESENTS:

COUNTY OF

§

 

 

THAT                                              , a Texas limited partnership
(“Assignor”), for and in consideration of the sum of Ten and No/100 Dollars cash
and other good and valuable consideration in hand paid by
                                            , a                             
(“Assignee”), whose address is
                                                                , the receipt
and sufficiency of which is hereby acknowledged, HAS GRANTED, ASSIGNED, SOLD,
and CONVEYED, and by these presents DOES GRANT, ASSIGN, SELL and CONVEY unto
Assignee, all of Assignor’s right, title and interest, if any, in and to (i) any
and all licenses, permits, certificates of occupancy, approvals, entitlements,
development rights, air rights, construction contracts, architectural contracts,
warranties, guaranties, bonds, telephone exchange numbers, engineering reports,
plans and other intangible property or rights related to or benefiting any of
that certain real property (the “Real Property”) located in
                             County, Texas, as described on Exhibit A annexed
hereto, and (ii) any and all machinery, equipment, fixtures, signage and other
personal property located on and used in connection with the Real Property
(hereinafter referred to collectively as the “Assigned Properties”).

 

ASSIGNEE ACKNOWLEDGES THAT ASSIGNOR HAS NOT MADE AND DOES NOT MAKE ANY
REPRESENTATIONS OR WARRANTIES AS TO THE PHYSICAL CONDITION OR ANY OTHER MATTER
AFFECTING OR RELATED TO THE ASSIGNED PROPERTIES, INCLUDING, BUT NOT LIMITED TO,
ANY WARRANTY OF MERCHANTABILITY OR WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE
(OTHER THAN WARRANTIES OF TITLE AS PROVIDED AND LIMITED HEREIN).  ASSIGNEE
EXPRESSLY AGREES THAT THE ASSIGNED PROPERTIES ARE CONVEYED “AS IS” AND “WITH ALL
FAULTS”.

 

This Bill of Sale and Assignment is executed effective as of                 ,
20      .

 

 

                                                    ,

 

a

 

 

 

By:

                                              ,

 

 

a                                                 ,

 

Its:

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

EXHIBIT D

--------------------------------------------------------------------------------


 

EXHIBIT E

 

ASSIGNMENT OF LEASES AND ASSUMPTION AGREEMENT

 

THIS ASSIGNMENT OF LEASES AND ASSUMPTION AGREEMENT (this “Assignment”) is
executed and entered into by and between
                                            , a Texas limited partnership
(“Assignor”) and
                                                                           
(“Assignee”).

 

W I T N E S S E T H:

 

WHEREAS, Assignor is the owner of certain real property and improvements
situated in                                  County, Texas, commonly known as
“                                        “ and situated upon that certain parcel
of land described more particularly on Exhibit A annexed hereto (collectively,
the “Property”); and

 

WHEREAS, simultaneously with the execution and delivery hereof, Assignor is
executing and delivering to Assignee a Special Warranty Deed granting and
conveying the Property to Assignee; and

 

WHEREAS, Assignor, or Assignor’s predecessors in title, have heretofore entered
into various tenant leases hereinafter set forth respecting the Property; and

 

WHEREAS, Assignor desires to assign and transfer to Assignee and Assignee
desires to assume from Assignor all of the rights and benefits of Assignor in
and to such tenant leases upon the terms hereinafter set forth.

 

NOW, THEREFORE, for and in consideration of the sum of TEN DOLLARS ($10.00) and
other good and valuable consideration in hand paid by Assignee to Assignor, the
receipt and sufficiency of which are hereby acknowledged, Assignor, Assignor
does hereby ASSIGN, TRANSFER, SET OVER, CONVEY and DELIVER unto Assignee, its
heirs, legal representatives, successors and assigns, all of the rights, powers,
privileges and interests of Assignor in and to the tenant leases described in
Exhibit B annexed hereto (hereinafter referred to as the “Tenant Leases”).

 

By acceptance hereof, Assignee hereby expressly assumes, and shall become
obligated to keep, fulfill, observe, perform and discharge, each and every
covenant, duty, debt and obligation that may accrue and become performable, due
or owing after the effective date hereof by the Landlord under the terms,
provisions and conditions of the Tenant Leases, which shall include, but without
limitation, the obligation for security deposits and prepaid rental thereunder,
Assignee’s assumption of which obligation as to security deposits and prepaid
rental shall be consummated only to the extent that Assignee is given credit in
the computation of the adjustments and prorations being made as a part of the
closing of the sale of the Property from Assignor to Assignee.  Assignee will
indemnify, defend, and hold Assignor harmless from any loss, attorney’s fees,
expenses, or claims arising out of, allegedly arising out of, or related to
Assignee’s failure to perform any of the obligations of the landlord under the
Leases on and after this date.  Assignor shall remain liable for any obligation
or liability that may have accrued under the Tenant Leases prior to the
effective date hereof.

 

EXHIBIT E-1

--------------------------------------------------------------------------------


 

This Assignment is binding upon and shall inure to the benefit of the parties
hereto, and their respective successors and assigns.

 

EXECUTED effective as of the          day of                       , 20      .

 

 

 

ASSIGNOR:

 

 

 

                                                       ,

 

a

 

 

 

By:

                                              ,

 

 

a

 

Its:

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

STATE OF TEXAS

§

 

§

COUNTY OF

§

 

This instrument was acknowledged before me on the              day of
                        , 20      , by                                       , a
                                  , in its capacity as
                             of                                               ,
a                                                   , on behalf of said
                                        .

 

 

 

 

Notary Public in and for the State of Texas

 

 

 

 

 

ASSIGNEE:

 

 

 

                                                          ,

 

a

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

STATE OF TEXAS

§

 

§

COUNTY OF

§

 

EXHIBIT E-2

--------------------------------------------------------------------------------


 

This instrument was acknowledged before me on the              day of
                        , 20      , by                                       , a
                                  , in its capacity as
                             of                                               ,
a                                                   , on behalf of said
                                        .

 

 

 

 

 

Notary Public in and for the State of Texas

 

EXHIBIT E-3

--------------------------------------------------------------------------------


 

EXHIBIT F

 

CERTIFICATE OF PURCHASER

 

THE UNDERSIGNED,
                                                                                        ,
(“PURCHASER”), HAS THIS DAY PURCHASED FROM
                                                        
                                                            , A
                                                         (“SELLER”), THAT
CERTAIN TRACT OR PARCEL OF REAL PROPERTY (AND ALL OF SELLER’S RIGHT, TITLE AND
INTEREST IN AND TO ANY IMPROVEMENTS THEREON) DESCRIBED ON EXHIBIT A ANNEXED
HERETO (SUCH REAL PROPERTY, ANY IMPROVEMENTS, ANY RELATED TANGIBLE AND
INTANGIBLE PERSONAL PROPERTY RELATED THERETO, INCLUDING, WITHOUT LIMITATION, ANY
LEASES AND CONTRACTS, BEING HEREINAFTER COLLECTIVELY CALLED THE “PROPERTY”). 
PURCHASER EXECUTES AND DELIVERS THIS CERTIFICATE TO SELLER TO CONFIRM AND
ACKNOWLEDGE THAT PURCHASER HAS PURCHASED THE PROPERTY IN ITS “AS IS”, “WHERE IS”
CONDITION, WITH ALL FAULTS, AND WITHOUT WARRANTIES OF ANY KIND, EXPRESS OR
IMPLIED, EXCEPT ONLY THE REPRESENTATIONS AND WARRANTIES OF SELLER CONTAINED IN
THE CONTRACT OF SALE BETWEEN SELLER AND PURCHASER DATED AS OF
                  , 2012 (THE “CONTRACT”) AND THE TITLE WARRANTIES EXPRESSLY SET
FORTH IN THE SPECIAL WARRANTY DEED (AND SPECIAL WARRANTY BILL OF SALE, IF
EXECUTED AND DELIVERED) OF EVEN DATE HEREWITH.  WITHOUT IN ANY WAY LIMITING THE
GENERALITY OF THE FOREGOING, EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES OF
SELLER CONTAINED IN THE CONTRACT THE SALE OF THE PROPERTY CONTEMPLATED HEREBY IS
WITHOUT ANY WARRANTY, AND SELLER AND SELLER’S OFFICERS, AGENTS, DIRECTORS,
EMPLOYEES, ATTORNEYS, CONTRACTORS AND AFFILIATES (COLLECTIVELY, “SELLER’S
RELATED PARTIES”) EXPRESSLY DISCLAIM ANY WARRANTY, OF OR RELATING TO:  (I) THE
USE, INCOME POTENTIAL, EXPENSES, OPERATION, CHARACTERISTICS OR CONDITION OF THE
PROPERTY OR ANY PORTION THEREOF, INCLUDING, WITHOUT LIMITATION, WARRANTIES OF
SUITABILITY, HABITABILITY, MERCHANTABILITY, DESIGN OR FITNESS FOR ANY SPECIFIC
PURPOSE OR A PARTICULAR PURPOSE, OR GOOD AND WORKMANLIKE CONSTRUCTION; (II) THE
NATURE OR QUALITY OF CONSTRUCTION, STRUCTURAL DESIGN AND ENGINEERING OF THE
PROPERTY; (III) THE ENVIRONMENTAL CONDITION OF THE PROPERTY AND THE PRESENCE OR
ABSENCE OF OR CONTAMINATION BY HAZARDOUS MATERIALS OR THE COMPLIANCE OF THE
PROPERTY WITH ALL REGULATIONS OR LAWS RELATING TO HEALTH OR THE ENVIRONMENT;
(IV) THE QUALITY OF THE LABOR AND MATERIALS INCLUDED IN THE PROPERTY; AND
(V) THE SOIL CONDITIONS, DRAINAGE, FLOODING CHARACTERISTICS, UTILITIES OR OTHER
CONDITIONS EXISTING IN OR ON THE PROPERTY.  PURCHASER HEREBY EXPRESSLY ASSUMES
ALL RISKS, LIABILITIES, CLAIMS, DAMAGES AND COSTS (AND AGREES SELLER SHALL NOT
BE LIABLE FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL OR OTHER DAMAGES) RESULTING
OR ARISING FROM OR RELATED TO THE PROPERTY OR THE OWNERSHIP, USE, CONDITION,
LOCATION, MAINTENANCE, REPAIR OR OPERATION THEREOF.  IN CONSUMMATING THE
PURCHASE OF THE PROPERTY,

 

EXHIBIT F-1

--------------------------------------------------------------------------------


 

OTHER THAN THE REPRESENTATIONS AND WARRANTIES OF SELLER CONTAINED IN THE
CONTRACT, PURCHASER IS NOT RELYING ON ANY REPRESENTATIONS OR STATEMENTS (ORAL OR
WRITTEN) WHICH MAY HAVE BEEN MADE OR MAY BE MADE BY SELLER OR SELLER’S RELATED
PARTIES, AND IS RELYING SOLELY UPON PURCHASER’S OR ITS REPRESENTATIVES’ OWN
PHYSICAL INSPECTION OF THE PROPERTY.  PURCHASER EXPRESSLY WAIVES, TO THE EXTENT
ALLOWED BY LAW, ANY CLAIMS UNDER FEDERAL, STATE OR OTHER LAW THAT PURCHASER
MIGHT OTHERWISE HAVE AGAINST SELLER RELATING TO THE CONDITION OF THE PROPERTY. 
PURCHASER FURTHER ACKNOWLEDGES THAT THIS CERTIFICATE IS A MATERIAL INDUCEMENT TO
SELLER TO CONSUMMATE THE PURCHASE AND SALE OF THE PROPERTY.

 

EXECUTED THIS              DAY OF                                 , 2012.

 

 

PURCHASER:

 

 

 

 

 

By:

FORM NOT FOR SIGNATURE

 

Name:

 

 

Title:

 

 

[ADD ACKNOWLEDGEMENT]

 

Exhibit A — Legal Description

 

EXHIBIT F-2

--------------------------------------------------------------------------------


 

EXHIBIT G

 

[g201461kg13i001.jpg]

 

Defeasance Three-Day Closing Process

 

Day 1:  Purchase of the Securities (“Circle Day”):

1)             Servicer’s counsel confirms approval and receipt of all due
diligence items from the defeasance checklist, including original signatures to
the defeasance documents;

2)             Borrower confirms funds from the underlying refinance/sale will
be delivered into escrow no later than Day 2 of our process;

3)             Borrower authorizes Commercial Defeasance to “circle” or initiate
the purchase of Securities to settle DAY 3.  Borrower must fax or email the
“Securities Purchase Instructions and Authorization” form (a deal specific form
will be sent out prior to closing) to Commercial Defeasance by 3:00 pm ET to
initiate the purchase of Securities.

Note: SECURITIES MUST BE PAID FOR ON DAY 3 BY 2:00pm ET; otherwise, any breakage
costs are the Borrower’s responsibility.

4)             Commercial Defeasance “circles” the portfolio of Securities
through the outside Broker-Dealer and distributes final numbers to all parties
via the final defeasance closing statement

5)             Title Company incorporates these numbers into the underlying
settlement statement;

6)             Servicer’s counsel distributes the defeasance Closing Instruction
Letter; and

7)             Servicer’s counsel sends all original mortgage release or
assignment documents to the Title Company.

 

Day 2:  Close Underlying Transaction into Escrow (“Safety Day”):

1)             Borrower facilitates closing the underlying transaction into
escrow;

2)             Each of Title Company and Escrow Agent, as applicable, confirms
receipt by the close of business:

a.              Funds sufficient to close defeasance and underlying transaction

b.              Original mortgage release or assignment documents;

3)             Borrower, Escrow Agent and Title Company fax or email signatures
to Closing Instruction Letter to Servicer’s Counsel and Commercial Defeasance by
the end of business; and

4)             Each of Title Company and Escrow Agent confirms there are no
issues that will prevent the flow of funds on Day 3.

 

Day 3: Settle Securities and Record Mortgage Documents (“Closing Day”)

1)             When markets open, outside Broker-Dealer transfers the securities
electronically to the Securities Intermediary for settlement;

2)             Securities Intermediary typically confirms receipt between
10:30-11:30am ET;

 

EXHIBIT G-1

--------------------------------------------------------------------------------


 

3)             Servicer’s Counsel instructs the Escrow Agent to disburse funds
pursuant to the Closing Instruction Letter to Securities Intermediary in order
to settle the Securities trades; **NOTE: THIS WIRE MUST BE RECEIVED BY
SECURITIES INTERMEDIARY BY 2:00pm ET otherwise, breakage costs may apply**

4)             Escrow Agent provides Fed Reference number to Securities
Intermediary to track wire;

5)             Once Securities Intermediary confirms receipt of the wire from
the Escrow Agent, Servicer’s Counsel instructs Title Company and Escrow Agent to
break escrow to file/record mortgage documents and disburse all remaining wires
per the Closing Instruction Letter; and

6)             Defeasance closes once all items are completed per the Closing
Instruction Letter.

 

EXHIBIT G-2

--------------------------------------------------------------------------------


[g201461kg15i001.gif]

CONTRACT OF SALE – EXHIBIT H-1 EXHIBIT H PERSONAL PROPERTY SCHEDULE GRANITE
WESTCHASE I Schedule A - 2012 Inventory Address - 10370 Richmond, suite 160
Houston, Texas 77042 Ownership - Granite Westchase Partners, Ltd. Property
Description quantity desks 3 chairs 4 file cabinet (2 drawer) 2 Bookcases 3
refrigerator 1 EMS computer 4 printer 1 file cabinet (5 drawer) 1 chairs 4
reception chairs 2 microwave 1 Access Control 1  Total Good Faith Value  

 


[g201461kg15i002.gif]

CONTRACT OF SALE – EXHIBIT H-2  FITNESS CENTER EQUIPMENT Star Trac Pro Series
Treadmill 3 Star Trac Total Body Trainer with Select Fit 2 Star Trac P Series
Upright Bike 1 Star Trac Instinct Leg Press/Calf Raise 1 Star Trac Instinct Leg
Extension/Leg Curl 1 Star Trac Instinct Dual Adjustable Pulley 1 Star Trac
Instinct Multi Press 1 Star Trac Instinct Lat Pull Down/Vertical Row 1 Star Trac
Instinct Biceps Curl/Triceps Extension 1 Star Trac instinct Multi Adjustable
Bench 2 Star Trac Instinct Abdominal/Decline Bench 1 Star Trac Instinct Dumbbell
Rack 2 Tier 1 Star Trac Pull-Up/Dip/Vertical Knee Raise 1 TKO SDS BG End Cap
5-50lb DB Pairs w/Trip Grip 1 Detecto Physician Scale with Ht Rod 400lb capacity
1 Star Trac P Series Recumbent Bike 1 Star Trac Instinct Olympic Incline Bench 1

 


[g201461kg15i003.gif]

CONTRACT OF SALE – EXHIBIT H-3  Westchase I Lobby Furniture 1 cloth love seat 2
cloth chairs 1 small table 2 abstract cloth hanging art pieces 1 large oil
painting Westchase II Lobby Furniture 8 brown leather and steel chairs 4 sets of
stack wooden and chrome tables 2 curved wooden benches 2 large oil paintings 2
attached colored glass lighted wall features

 


 

EXHIBIT I

 

LIST OF LEASES

 

Granite Westchase I

 

Robert Half International:

Lease dated April 25, 2003

First Amendment dated February 4, 2008

Acceptance of Premises dated June 26, 2008

 

Houston West Chamber of Commerce:

Lease dated March 7, 2006

Acceptance of Premises dated April 17, 2006

Assignment dated February 1, 2008

First Amendment dated December 17, 2009

 

General Datatech L.P.:

Lease dated June 28, 2012

 

Vista Host, Inc.:

Lease dated June 8, 1990

First Amendment dated March 19, 1991

Second Amendment dated August 30, 1999

Third Amendment dated April 25, 2005

Fourth Amendment dated February 21, 2011

 

Jin Grier:

Lease dated April 28, 2006

First Amendment dated February 21, 2011

 

Hair Club for Men, LLC:

Lease dated February 20, 2004

First Amendment dated June 14, 2004

Acceptance of Premises dated May 5, 2008

Second Amendment dated August 20, 2010

Acceptance of Premises dated October 19, 2010

 

Keyera Energy, Inc.:

Lease dated December 22, 2005

First Amendment dated November 24, 2008

 

Amphora, Inc.:

Lease dated July 21, 2011

Acceptance of Premises dated September 29, 2011

 

Centerstone Insurance & Financial Services d/b/a Benefitmall:

Lease dated March 16, 2012

Acceptance of Premises dated May 4, 2012

 

Neudesic, LLC:

Lease dated November 18, 2011

Acceptance of Premises dated July 9, 2012

 

EXHIBIT I-1

--------------------------------------------------------------------------------


 

Tristream Energy, LLC:

Lease dated September 20, 2011

Acceptance of Premises dated November 21, 2011

 

Prometheus Energy Group, Inc.:

Lease dated March 12, 2012

Clarification letter March 15, 2012

Acceptance of Premises dated May 21, 2012

 

ARUP USA, Inc.:

Lease dated August 28, 2012

 

Cotemar International, LLC:

Lease dated January 7, 2011

Acceptance of Premises dated June 16, 2011

 

Icon NGS, LLC:

Lease dated April 22, 2010

Acceptance of Premises dated June 21, 2010

 

Central Crude, Inc.:

Lease dated March 22, 2002

First Amendment dated May 19, 2004

Acceptance of Premises dated July 2, 2004

Second Amendment dated June 30, 2009

 

Vector Seismic Data Processing, Inc.:

Lease dated March 17, 2003

First Amendment dated June 27, 2006

Acceptance of Premises dated July 28, 2009

Second Amendment dated January 3, 2012

Acceptance of Premises dated February 6, 2012

 

MFT Interests GP, LLC:

Lease dated April 15, 2010

Acceptance of Premises dated May 6, 2010

Correction letter dated May 20, 2010

 

Furmanite Corporation:

Lease dated December 19, 2011

Acceptance of Premises Memo dated March 13, 2012

First Amendment dated February 24, 2012

Second Amendment dated August 14, 2012

 

International Association of Drilling Contractors:

Lease dated May 9, 2003

First Amendment dated June 29, 2005

Acceptance of Premises dated August 18, 2005

Second Amendment dated October 2, 2007

Third Amendment dated January 31, 2011

Fourth Amendment dated February 16, 2011

Acceptance of Premises dated August 1, 2011

Fifth Amendment dated March 13, 2012

Acceptance of Premises dated June 28, 2012

 

EXHIBIT I-2

--------------------------------------------------------------------------------


 

Dr. Craig Armstrong:

Lease dated December 24, 2002

First Amendment dated March 3, 2011

Acceptance of Premises dated July 12, 2011

 

JGC (USA), Inc.:

Lease dated November 6, 1991

First Amendment dated December 23, 1996

Second Amendment dated July 8, 1997

Third Amendment dated December 20, 2001

Fourth Amendment dated October 27, 2005

Fifth Amendment dated November 18, 2008

Acceptance of Premises dated March 3, 2009

Sixth Amendment dated August 15, 2012

 

STV, Inc.:

Lease dated October 24, 2006

Acceptance of Premises dated December 5, 2006

First Amendment dated December 1, 2011

 

Oilog, Inc.:

Lease dated November 1, 2005

First Amendment dated September 23, 2010

Second Amendment dated June 28, 2012

 

Edgen Murray Corporation:

Lease dated January 18, 2007

First Amendment dated February 23, 2007

Acceptance of Premises dated April 11, 2007

Second Amendment dated May 14, 2007

Acceptance of Premises dated November 2, 2007

 

Interface EAP, Inc.:

Lease dated September 29, 2003

Acceptance of Premises dated January 29, 2004

First Amendment dated November 25, 2003

Second Amendment dated October 14, 2008

Third Amendment dated April 29, 2009

 

Ranger Offshore, Inc.:

Lease dated June 15, 2010

 

Hitachi Consulting Corporation, a Delaware corporation:

Lease dated June 11, 2001

Name change letter dated June 3, 2003

First Amendment dated July 19, 2006

Second Amendment dated July 15, 2011

Acceptance of Premises dated December 9, 2011

 

Nommensen & Williams, P.C.:

Lease dated November 7, 2001

First Amendment dated October 13, 2008

Acceptance of Premises dated May 11, 2009

 

EXHIBIT I-3

--------------------------------------------------------------------------------


 

IPBTEL, LLC formerly known as I.P. Bell LLC:

Lease dated December 13, 2011

Acceptance of Premises Memo dated May 7, 2012

Name change March 7, 2012

 

SSP Offshore Services, Inc.:

Lease dated May 9, 2012

 

Catapult Systems, Inc.:

Lease dated January 25, 2012

 

Larsen & Toubro Infotech Limited:

Lease dated June 16, 2010

Acceptance of Premises dated August 31, 2010

First Amendment dated January 21, 2011

Second Amendment dated May 2, 2011

Acceptance of Premises dated May 23, 2011

 

Tata Steel International (Americas), Inc.:

Lease dated December 13, 2011

Acceptance of Premises dated March 9, 2012

 

Thamm & O’Briant, LLP:

Lease dated March 5, 2012

Acceptance of Premises dated July 25, 2012

 

CALSEP Inc.

Lease dated July 30, 2012

 

Tucker, Taunton, Snyder & Slade, PC:

Lease dated April 18, 2003

First Amendment dated July 22, 2004

Acceptance of Premises dated November 18, 2004

Second Amendment dated November 11, 2009

Third Amendment dated July 29, 2010

 

Dun & Bradstreet, Inc.:

Lease dated April 19, 2010

 

Instituto Tecnologico de Estudios Superiores de Monterrey and Tecnologico de
Monterrey Foundation:

Lease dated March 9, 2011

Acceptance of Premises dated August 1, 2011

 

The Guardian Life Insurance Company of America:

Lease dated February 23, 2010

Acceptance of Premises dated May 7, 2010

 

ComCast of Houston, LLC:

Telecom License Agreement dated June 19, 2012

 

EXHIBIT I-4

--------------------------------------------------------------------------------


 

Level 3 Communications, LLC:

Telecom License Agreement dated June 19, 2012

 

Logix Communications, LP:

Telecom License Agreement dated September 1, 2006

First Amendment dated March 19, 2010

 

tw Telecom of Texas, LLC:

Telecom License Agreement dated October 20, 2008

 

Granite Westchase II

 

Petrobras America, Inc.

Lease dated October 10, 2006

First Amendment dated September 11, 2007

Second Amendment dated February 1, 2008

Third Amendment dated August 19, 2010

Acceptance of Premises dated November 12, 2008

Acceptance of Premises dated November 23, 2009

Management Agreement dated July 31, 2008

Sublease Consent and Agreement dated May 3, 2012

Decline to Purchase letter dated October 2, 2012

 

TGC Industries, Inc.:

Lease dated September 8, 2011

Acceptance of Premises dated February 15, 2012

 

Startex Title Company:

Lease dated October 24, 2007

Acceptance of Premises dated June 18, 2009

 

United States Fire Insurance Company:

Lease dated August 27, 2007

First Amendment dated July 2, 2008

 

Aveva, Inc.:

Lease dated June 30, 2008

Acceptance of Premises dated February 2, 2009

 

Precision Drilling Oilfield Services Corporation:

Lease dated July 28, 2010

First Amendment dated February 13, 2012

Acceptance of Premises dated February 14, 2011

 

NEOS Geosolutions, Inc.

Lease dated October 19, 2011

Acceptance of Premises dated March 1, 2012

 

EXHIBIT I-5

--------------------------------------------------------------------------------


 

Malone & Bailey PC:

Amended and Restated Office Lease dated effective October 16, 2006 and executed
on December 29, 2009

 

ComCast of Houston, LLC:

Telecom License Agreement dated June 19, 2012

 

Level 3 Communications, LLC:

Telecom License Agreement dated June 19, 2012

 

Logix Communications, LP:

Telecom License Agreement dated June 1, 2008

First Amendment dated July 29, 2008

Second Amendment dated March 19, 2010

Email renewal July 27, 2011

 

Phonoscope, Ltd:

Telecom License Agreement dated September 1, 2008

Letter renewal November 10, 2011

 

tw Telecom of Texas, LLC:

Telecom License Agreement dated October 20, 2008

 

T-Mobile West Corporation:

Telecom License Agreement dated July 20, 2009

 

EXHIBIT I-6

--------------------------------------------------------------------------------


[g201461kg19i001.gif]

EXHIBIT J SERVICE CONTRACTS GRANITE WESTCHASE I SERVICE CONTRACTS 10370 Richmond
Vendor Type of Service ABM Security Services Security On Site ABM Security
Services Security On Site ABM Security Services Security On Site Aluminum
Maintenance Systems of Texas Metal refinishing doors/elevators Energy & Waste
Consultants, LLC Waste Consultant Evolve Customer Support LLC Generator PM’s
Holders Pest Control Pest Control Interactive Controls Incorporated Fire Alarm
Monitoring Kings ill of America, inc N.A. Elevator Monitoring Lawn Management
Company, Inc Exterior Landscaping On-Site Fitness Services, Inc Fitness Center
PM’s Plant interscapes, Inc interior Landscaping Pritchard industries Janitorial
Services Pritchard industries Janitorial Services Pritchard industries
Janitorial Services Pritchard industries Janitorial Services Pritchard
industries Janitorial Services Pritchard industries Janitorial Services
Pritchard industries Janitorial Services Pritchard industries Janitorial
Services Pritchard industries Janitorial Services Pritchard industries
Janitorial Services Professional Janitorial Garage Power Blowing Professional
Janitorial Garage Power Blowing Sarah’s Florist interior Landscaping
ThyssenKrupp Elevator Corporation Elevator Maintenance ThyssenKrupp Elevator
Corporation Elevator Maintenance ThyssenKrupp Elevator Corporation Elevator
Maintenance Waste Management Trash removal-3 yard, Tues, & Thurs Waste
Management Trash removal-8 yard, M-F CONTRACT OF SALE - EXHIBIT J-1 Comments
Contact Name Telephone Number Annual split for GW I & GWI Santiago Garcia (713)
409-8793 Annual split for GW I & GWI Santiago Garcia (713) 409-8793 Annual split
for GW I & GWI Santiago Garcia (713) 409-8793 Monthly Rodney Powdrill (713)
520-9573 50% of Savings Realized-split GW I & GW II John Paulsen (281) 734-9138
Anual amount Steve Howell- Lindy Devitt (832) 375-0099 Building Gina’s
Deli-Bio/Drain Service & Pest Service Sam Maultsby (281) 561-9999 Monthly Ben
Smith (713) 944-9094 Monthly split for GW I & GW II Delta Morris (866) 632-5884
ext 228 Monthly split for GW I & GW II Brad Carter 713-688-2435 Monthly Brez
Carter (817) 785-9195 Monthly Elizabeth Kantner (281) 304-7190 Fitness Center
Leonard Schur 713-957-1387 Nightly Cleaning Leonard Schur 713-957-1387
Expendable Supplies Leonard Schur 713-957-1387 Day Porter Leonard Schur
713-957-1387 Nightly Ckeaning Leonard Schur 713-957-1387 Expendable Supplies
Leonard Schur 713-957-1387 Day Porter Leonard Schur 713-957-1387 Nightly
Ckeaning Leonard Schur 713-957-1387 Expendable Supplies Leonard Schur
713-957-1387 Day Porter Leonard Schur 713-957-1387 Monthly split for GW I & GW
II Floyd Mahanay (713) 850-0287 Monthly split for GW I & GW II Floyd Mahanay
(713) 850-0287 Weekly Sarah Cain (281) 497-5533 Monthly Gary Ball (713) 849-2191
Monthly (cap adjustment @ 5%) Gary Ball (713) 849-2191 Monthly (cap adjustment @
5%) Gary Ball (713) 849-2191 Monthly (cap adjustment @ 5%) Eric Endicott (281)
620-5416 Monthly (cap adjustment @ 5%) Eric Endicott (281) 620-5416 Address 7324
Southwest Freeway, Suite 1400, Houston, Texas 77074 7324 Southwest Freeway,
Suite 1400, Houston, Texas 77074 7324 Southwest Freeway, Suite 1400, Houston,
Texas 77074 7777 Parnell, Houston, Texas 77021 P.O. Box132432, The woodlands,
Texas 77393 10555 Cossey Road, Houston, Texas 77070 10530 Rockley Rd.,
Suite 110, Houston, Texas 77099 551 North Shepherd, Suite 220, Houston, Texas
77007 751 Canyon Drive #100, Coppell, Texas 75019 P.O. Box 55504, Houston, Texas
77255 407 113th Street, Arlington, Texas 76011 9101 Jameel, Suite 140, Houston,
Texas 77040 4040 Directors Row, Houston, Texas 77092 4040 Directors Row,
Houston, Texas 77092 4040 Directors Row, Houston, Texas 77092 4040 Directors
Row, Houston, Texas 77092 4040 Directors Row, Houston, Texas 77092 4040
Directors Row, Houston, Texas 77092 4040 Directors Row, Houston, Texas 77092
4040 Directors Row, Houston, Texas 77092 4040 Directors Row, Houston, Texas
77092 4040 Directors Row, Houston, Texas 77092 2303 Nance, Houston, Texas 77020
2303 Nance, Houston, Texas 77020 11195 Westheimer, Houston, Texas 77042 14820
Tombal Parkway, Suite 190, Houston, Texas 77086 14820 Tombal Parkway, Suite 190,
Houston, Texas 77086 14820 Tombal Parkway, Suite 190, Houston, Texas 77086 1901
Afton Road, Houston, Texas 77055 1901 Afton Road, Houston, Texas 77055 Contract
Beginning Date Contract End Date Monthly Contact Amount Nonassignable silent
8/1/2011 7/31/2012 $251,538.78 8/1/2012 7/31/2013 $256,546.29 8/1/2013 8/1/2014
$261,325.37 1/1/2012 12/31/2012 $644.09 6/1/2012 12/31/2012 1/1/2012 12/31/2012
$4,729.28 11/1/2011 10/31/2012 $311.32 5/31/2011 5/30/2014 $38.50 11/1/2011
10/31/2012 $304.10 8/1/2012 7/31/2013 $1,753.65 9/1/2012 8/31/2013 $162.38
1/1/2012 7/31/2012 $451.22 1/1/2012 12/31/2014 $422.50 1/1/2012 12/31/2012
$15,861.16 1/1/2012 12/31/2012 $2,365.26 1/1/2012 12/31/2012 $2,527.64 1/1/2013
12/31/2013 $16,640.31 1/1/2012 12/31/2013 $2,448.74 1/1/2012 12/31/2013
$2,603.47 1/1/2013 12/31/2014 $16,640.31 1/1/2013 12/31/2014 $2,504.39 1/1/2013
12/31/2014 $2,681,57 8/1/2011 7/31/2012 $460.06 8/1/2012 7/31/2012 $460.06
10/24/2011 12/31/2012 $92.01 11/1/2010 10/31/2011 $3,683.16 11/1/2011 10/31/2012
$3,867.32 11/1/2012 10/31/2013 $4,060.68 9/1/2011 12/31/2012 $60.00 9/1/2011
12/31/2012 $330.00

 


[g201461kg21i001.gif]

Comments Contact Name Annual split for GWI & GWII Santiago Garcia Annual split
for GWI & GWII Santiago Garcia Annual split for GWI & GWII Santiago Garcia
Monthly Rodney Powdrll Monthly Martin Schipper Monthly Randy Ash 50% of saving
realized split gwi&gwii john Paulsen  Scott Howell-Lindy Annual amount Devitt
Building Sam Maultsy Monthly Ben Smith Monthly Delta Morris Monthly Split for
GwI & GWII Brad Cox Monthly Elizabeth Kantner Nightly cleaning ($.0547 per
square foot) Floyd Mahanay Expendable Supplies ($.0085 per square foot) Floyd
Mahanay Day Porter Floyd Mahanay Nightly cleaning ($.0557 per square foot) Floyd
Mahanay Expendable Supplies ($.0085 per square foot) Floyd Mahanay Day Porter
Floyd Mahanay Nightly cleaning ($.0567 per square foot) Floyd Mahanay Expendable
Supplies ($.0085 per square foot) Floyd Mahanay Day Porter Floyd Mahanay Monthly
split for GWI & GWII Floyd Mahanay Monthly split for GWI & GWII Floyd Mahanay
Weekly Sarah Cain Monthly Allowance for Sodexho equal to the greater of (1) two
and one half percent (2.5%) of Net Sales for the applicable Accounting Period or
(2) TenThousand Dollars ($10,000.00) per Fiscal Year See agreement Justin
MArino  Monthly Gary Bell Monthly split for GWI & GWII Eric Endicott Monthly
split for GWI & GWII Eric Endicott Contact Begining date Contract End Date
Monthly Contract Amount Non-assignable 8/1/2011 7/31/2012 $251,538.79  8/1/2012
7/31/2013 $256,546.29  8/1/2013 7/31/2014 $261,325.37  8/1/2011 7/31/2012
$1,196.97  7/1/2011 6/30/2012 $484.96  7/1/2011 6/30/2012 $378.88  6/1/2012
12/31/2012   1/1/2012 12/31/2012 $4,978.26  8/1/2011 7/31/2012 $212.17 
5/31/2011 5/30/2014 $38.50  6/1/2012 5/31/2013 $271.62  8/1/2011 7/31/2013
$1,753.65  1/1/2012 12/31/2012 $451.22  8/1/2011 7/31/2012 $17,184.22  8/1/2011
7/31/2012 $2,670.31  8/1/2011 7/31/2012 $2,210.00  8/1/2012 7/31/2013
$17,498.38  8/1/2012 7/31/2013 $2,210.00  8/1/2012 7/31/2013 $2,409.33  8/1/2013
7/31/2014 $17,812.53  8/1/2013 7/31/2014 $2,210.00  8/1/2013 7/31/2014
$2,476.93  8/1/2011 7/31/2012 $460.06  8/1/2012 7/31/2013 $460.06  10/24/2011
12/31/2012 $92.01     2/1/2009 8/31/2019   11/21/2011 11/20/2016 $3,095.24 
9/1/2011 12/31/2012 $60.00  9/1/2011 12/31/2012 330.00  Telephone Number Address
(713) 409-8793 7324 Southwest Freeway, Suit 1400, Houston, Texas 77074 (713)
409-8793 7324 Southwest Freeway, Suit 1400, Houston, Texas 77074 (713) 409-8793
7324 Southwest Freeway, Suit 1400, Houston, Texas 77074 (713) 520-9873 7777
Parnell, Houston, Texas 77021 (281) 447-5503 P.O. Box 91537, Houston, Texas
77291 (281) 346-1400 P.O. Box 1113, Fulsher, Texas 77411 (281) 734-9138 P.O. Box
132432, The Woodlands, Texas 77393 (832) 375-0099 10555 Cossey Road, Houston,
Texas 77070 (281) 561-9999 551 North Shepherd, Suit 220, Houston, Texas 77007
(713) 944-9094 751 Canyon Drive #100, Coppell, Texas 75019 (866) 632-5881
ext.228 P.O. Box 55504, Houston, Texas 77255 713-688-2435 9101 Jameel, Suit 140
Houston, Texas 77040 (281) 304-7190 2303 Nance, Houston, Texas 77020 (713)
850-0287 2303 Nance, Houston, Texas 77020 (713) 850-0287 2303 Nance, Houston,
Texas 77020 (713) 850-0287 2303 Nance, Houston, Texas 77020 (713) 850-0287 2303
Nance, Houston, Texas 77020 (713) 850-0287 2303 Nance, Houston, Texas 77020
(713) 850-0287 2303 Nance, Houston, Texas 77020 (713) 850-0287 2303 Nance,
Houston, Texas 77020 (713) 850-0287 2303 Nance, Houston, Texas 77020 (713)
850-0287 2303 Nance, Houston, Texas 77020 (713) 850-0287 2303 Nance, Houston,
Texas 77020 (713) 850-0287 2303 Nance, Houston, Texas 77020 (281) 497-5533 11195
Westheimer, Houston, Texas 77042   (713) 782-5055 10350 Richmond, Suit 100,
Houston, Texas 77042 (713) 849-2191 14820 Tomball Parkway, Suit 190, Houston,
Texas 77086 (281) 620-5416 1901 Afton Road, Houston, Texas 77055 (281) 620-5416
1901 Afton Road, Houston, Texas 77055 GRANITE WESTCHASE II   SERVICE CONTRACTS
10350 Richmond  Vendor  Type of Service ABM Security Services Security-On site
ABM Security Services Security-On site ABM Security Services Security-On site
Aluminum Maitenance Systems of Texas Metal refinishindg goors/elevators Aquatrol
Services, Inc Water Manageent Ash Automated Control System LLC BAS Remove
Support Energy & Waste Consultants, LLC Waste Consultant Evolve Customer Support
LLc Generator PM’s Holders Pest Control Pest Control  Interactive ConTrols
Incorporated Fire Alarm Monitoring King III of America, Inc N.A Elevator
Monitoring Lawn Management Company, Inc, Exterior Lanscaping Piant Interscapess
Inc Interior Landscaping Professional Janitorial Services of Houston, Inc
Janitorial Services Professional Janitorial Services of Houston, Inc Janitorial
Services Professional Janitorial Services of Houston, Inc Janitorial Services
Professional Janitorial Services of Houston, Inc Janitorial Services
Professional Janitorial Services of Houston, Inc Janitorial Services
Professional Janitorial Services of Houston, Inc Janitorial Services
Professional Janitorial Services of Houston, Inc Janitorial Services
Professional Janitorial Services of Houston, Inc Janitorial Services
Professional Janitorial Services of Houston, Inc Janitorial Services
Professional Janitorial Services of Houston, Inc Garage Power Blowing
Professional Janitorial Services of Houston, Inc Garage Power Blowing Sarah’s
Florist Interior Landscaping Scodexho Services of Texas Food Service Facility
Thyssenkrupp Elevator Corporation Elevator Maintenance Waste Management Trash
removal-3 yard, Tues & Thursday Waste Management Trash removal-8 yard, M-F

 

 


 

EXHIBIT K

 

COMMISSION AGREEMENTS

 

GRANITE WESTCHASE I — COMMISSION AGREEMENTS

10370 Richmond Ave., Houston, TX  77042

 

1.              Amphora, Inc. — Studley, Inc.

2.              ARUP — NAI Houston

3.              BenefitMall Holdings, Inc. — Cushman & Wakefield of TX

4.              Calsep Inc. - CRESA

5.              Catapult Systems — Studley, Inc.

6.              Central Crude — Moody Rambin Interests

7.              Central Crude — NAI Houston

8.              Dun & Bradstreet — Cushman & Wakefield of TX

9.              Furmanite — Jackson & Cooksey

10.       General Datatech — CRESA

11.       Hitachi Consulting Corporation — Jones Lang LaSalle

12.       Icon NGS, LLC — Axis Tenant Advisors

13.       Interface EAP Inc. — Customized Real Estate Services

14.       JGC USA, Inc. — The Staubach Company

15.       Keyera Energy, Inc. — The Staubach Company

16.       L & T Infotech — Moody Rambin Interests

17.       Nommensen & Williams, PC — Boyd Commercial

18.       Oberbrecht Engineering — Caldwell Banker United

19.       Prometheus Energy — Jones Lang LaSalle

20.       Robert Half International Inc. — Grubb & Ellis

21.       Sedwick Claims Management Services — C B Richard Ellis

22.       SSP Offshore Services — NAI Houston

23.       The Guardian Life Insurance Company — C B Richard Ellis

24.       Tristream Energy — Grubb & Ellis

 

GRANITE WESTCHASE II — COMMISSION AGREEMENTS

10350 Richmond Ave., Houston, TX  77042

 

1.              Aveva, Inc. -  Jackson & Cooksey

2.              Malone & Bailey, Inc. - S.E. Covington & Company

3.              Neos Geosolutions — C B Richard Ellis, Inc.

4.              Petrobras America, Inc. — NAI Houston

5.              Precision Drilling Oilfield Services — CresaPartners

6.              Startex Title Company — Lester O. Lehman

7.              United States Fire Insurance Company — C B Richard Ellis, Inc.

 

EXHIBIT K-1

--------------------------------------------------------------------------------


 

EXHIBIT L

 

FORM OF TENANT NOTICE LETTER

TENANT NOTICE OF SALE

 

                  , 2012

 

VIA CERTIFIED MAIL

RETURN RECEIPT REQUESTED

 

 

 

Re:          Westchase I and Westchase II, 10370 AND 10350 Richmond Avenue,
Houston, Texas (the “Property”)

 

Dear Tenant:

 

We are pleased to inform you that the above referenced Property has been
acquired by FSP Westchase LLC, a Delaware limited liability company (“Buyer”). 
All future communications and notices should now be directed, as applicable, to:

 

FSP Westchase LLC

c/o FSP Property Management LLC

401 Edgewater Place, Suite 200

Wakefield, MA 01880

Attn:       Asset Manager

Phone:     (781) 557-1300

Fax:          (781) 557-1348

 

with a copy
to:                                                                                                              
FSP Westchase LLC

c/o Franklin Street Properties Corp.

401 Edgewater Place, Suite 200

Wakefield, MA 01880

Attn:    General Counsel

Phone:   (781) 557-1300

Fax:       (781) 246-2807

 

All future rent and other payments should now be directed and paid, as
applicable, to:

 

FSP Westchase LLC

 

Mailing address:

Franklin Street Properties Corp.

PO Box 845086

Boston, MA  02284-5086

 

FedEx address:

Franklin Street Properties Corp.

 

EXHIBIT L-1

--------------------------------------------------------------------------------


 

Citizens Bank

Lockbox Dept

20 Cabot Road

Medford, MA  02155-5086

 

Electronic Payment Instructions:

Citizens Bank

Boston, MA

ACH Routing #

Account #

Account Name:   Franklin Street Properties Corp.

 

Lastly, please notify your insurance carrier and have it change the name of the
additional insured under any policies of insurance (required in your lease) to
the following:  (1) FSP Westchase LLC; (2) Franklin Street Properties Corp.; and
(3) FSP Property Management LLC, and each of their successors and assigns.  Once
this is done, please deliver an updated certificate of insurance to Buyer.

 

Thank you for your cooperation, and feel free to call if you have any questions.

 

Very truly yours,

 

 

[SELLER]

 

 

 

 

 

FSP WESTCHASE LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

 

Name: George J. Carter

 

 

 

Title: President

 

 

EXHIBIT L-2

--------------------------------------------------------------------------------


[g201461kg25i001.gif]

EXHIBIT M  SCHEDULE OF "FREE RENT" CREDIT Granite Westclaw I and II EXHIBIT M
Abatements / Downtime Bldg Tenant Nov-12 Dec-12 Jan-13 Feb-13 Mar-13 Apr-13
May-13 Jun-13 Jul-13 Total Comments WCI Arup Rent 13,446.13 13,446.13 13,446.13
13,446.13 13,446.13 67,230.65 Lease Starts 1/1/13, Per OM include Nov,.Dec OpEx
7,423.89 7,423.89 7,423.89 7,423.89 7,423.89 37,119.45 WCI Furmanite - suite 950
Rent 9,998.83 9,998.83 OpEx 5,358.20 5,358.20 WCI Catapult Systems Rent
13,541.25 13,541.25 27,082.50 Abatement end 12/31/12 OpEx 8,233.08 8,233.08
16,466.16 WCI General Datatech Rent 4,201.83 4,201.83 8,403.66 OpEx. 2,251.69
2,251.69 4,503.38 WCI IADC - Suite 760  Rent 13,441.79 13,441.79 13,441.79
13,441.79 13,441.79 13,441.79 13441.79 94,092.53 OpEx 6,618.14 6,618.14 6,618.14
6,618.14 6,618.14 6,618.14 6,618.14 46,326.98 WCIIADC - Suite 770  Rent
10,825.58 10,825.58 10,825.58 10,825.58 10,825.58 10,825.58 10,825.58 75,779.06
OpEx. 5,330.02 5,330.02 5,330.02 5,330.02 5,330.02 5,330.02 5,330.02 37,310.14
WCI Prometheus Energy (34% abatement) Rent 3,480.07 3,480.07 parital Rent OpEx
1,921.46 1,921.46 parital Rent Total 435,073.07

 

 


[g201461kg27i001.gif]

 EXHIBIT N SCHEDULE OF LEASING COSTS $46,172 In Process $52.049 538.630 can be
used as rent credit $0 Complete $202,456 New Expansion signed . Currently
bidding for TI $25.423 May use as rent credit $9520 May use as rent credit
$78,759 May use $62,733 as rent credit after 10/31/12 50 Complete $8,872 $6,126
May use as rent credit $9,377 May use as rent credit $289,409 New Lease signed ,
no TI contract exectued $19.243 $747,406 5433 Due to Outside broker $8.041 Due
to Outside broker $37.115 Due to Outside broker $25.298 Due to Outside broker
$70,887 $769,231 Rent Credit scheduled to start in August. However, tenant
continued to pay rent. so credit remains open in full. $769,231 Grand Total
Granite westchase I and II As of Ocotober 4, 2012 Outstanding TIs WCI Catapult
Systems WCI Vista Host Inc. WCI Prometheus Energy WCI Furmanite Corp. WCI STV,
Inv. WCI Oilog, Inc. WCI SSP Offshore WCI Cotemar Int’l WCI I.P. Bell WCI Calsep
Inc. WCI General Datatech WCI Arup USA, Inc. WCII Neos GeoSolutions Total
Outstanding Commissions WCI Catapult Systems Corp. WCI General Datatech,LP WCI
Arup USA, Inc WCI Furmanite Corporation Total Outstanding Rent Credit WCII
Precision Drilling  Total $1,587,525

 

 


 

FIRST AMENDMENT TO CONTRACT OF SALE

 

THIS FIRST AMENDMENT TO CONTRACT OF SALE (this “Amendment”) is made as of the
24th day of October, 2012 by and between GRANITE WESTCHASE PARTNERS, LTD., a
Texas limited partnership, herein referred to as “Seller” and FSP WESTCHASE LLC,
a Delaware limited liability company, herein referred to as “Purchaser.”

 

WITNESSETH

 

WHEREAS, Seller and Purchaser have entered into that certain Contract of Sale
dated as of October 10, 2012 (the “Agreement”) with respect to property located
at 10350 and 10370 Richmond Avenue, Houston, Texas, as such property is more
fully described in the Agreement;

 

WHEREAS, Seller and Purchaser desire to amend the Agreement as more fully set
forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, the parties agree as follows:

 

1.              Definitions.  All capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Agreement.

 

2.              Inspection Period.  The Inspection Period shall for all purposes
under the Agreement expire at 6:00 p.m. (Central time) on October 24, 2012.

 

3.              Assignment of Contract.  In addition to the documents set forth
in Section 13 of the Agreement, Seller and Purchaser shall enter into that
certain Assignment of Construction Contract in the form attached as Exhibit A to
this Amendment (the “Construction Contract Assignment”).  Purchaser shall
execute and deliver the Construction Contract Assignment into escrow with the
other document set forth in Section 13 of the Agreement on or prior to the
Document Delivery Date.  At Closing, Seller shall execute and deliver the
Construction Contract Assignment to Purchaser.

 

4.              Title Matters.  Reference is hereby made to that certain
Commitment for Title Insurance issued by First American Title Insurance Company
on October 18, 2012, as Commitment No. 1002-29361-RPT (the “Commitment”). 
Purchaser hereby waives the Title Examination Period under the Agreement. 
Seller agrees that it shall satisfy and/or cause the removal of the requirements
and items set forth in items 1, 2, 4, 5, 6, 7 and 8 on Schedule C to the
Commitment.  In accordance with the provisions of Section 12(i) of the
Agreement, Seller shall cause the Title Company to issue to Purchaser, as
Seller’s sole cost and expense, the Title Policy in the form of Exhibit B
attached hereto; provided that the cost of the survey deletion, T-19.1, T-19.2
and access endorsements included on Exhibit B attached hereto shall be the
responsibility of Purchaser.

 

5.              Purchaser’s Closing Obligations.  Section 13A of the Agreement
is hereby amended and restated in its entirety to read as follows:

 

“Purchaser’s Closing Obligations.  On or before 10:00 AM (Central time) on the
Closing Date, Purchaser shall pay to the Escrow Agent the

 

1

--------------------------------------------------------------------------------


 

balance of the Purchase Price not previously deposited with Escrow Agent as part
of the Earnest Money Deposit or pursuant to Section 5(g) above, adjusted by the
prorations and credits specified herein, plus any other funds required pursuant
to the terms and provisions of this Contract, which will be sent by wire
transfer of immediately available federal funds to the account designated by the
Escrow Agent and must be available for disbursement no later than 12:00 PM
(Central time) on the Closing Date.”

 

6.              Ratification; Counterparts.  Except as amended and modified
hereby, the Agreement shall continue unmodified and in full force and effect and
is hereby ratified and confirmed.  This Amendment may be executed in counterpart
originals which, taken together, shall constitute a single original.  The
parties agree that a faxed or emailed PDF signature of a party on this Amendment
constitutes an original signature binding on that party.

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Amendment on the day and year first written above.

 

 

Seller:

 

 

 

GRANITE WESTCHASE PARTNERS, LTD., a Texas limited partnership

 

 

 

By:

Westchase GPI, LLC, a Texas limited liability company, its general partner

 

 

 

 

By:

Granite Properties, Inc., a Delaware corporation, its manager

 

 

 

 

 

By:

/s/ Sheryl C Trolani

 

 

Name:

Sheryl C Trolani

 

 

Title:

Senior Controller

 

 

 

Purchaser:

 

 

 

FSP WESTCHASE LLC, a Delaware limited liability company

 

 

 

By:

/s/ George J. Carter

 

Name: George J. Carter

 

Title: President

 

3

--------------------------------------------------------------------------------


 

Exhibit A

 

Construction Contract Assignment

 

1

--------------------------------------------------------------------------------


 

ASSIGNMENT OF CONSTRUCTION CONTRACT

 

THIS ASSIGNMENT OF CONSTRUCTION CONTRACT (this “Assignment”) is made and entered
into this        day of                           , 2012, by and between GRANITE
WESTCHASE PARTNERS, LTD., a Texas limited partnership (“Assignor”) and FSP
WESTCHASE LLC, a Delaware limited liability company (“Assignee”).

 

W I T N E S S E T H

 

WHEREAS, that certain AIA Document A107-2007, Standard Form of Agreement Between
Owner and Contractor for a Project of Limited Scope, dated October 10, 2012 a
copy of which is annexed hereto as Exhibit “A” (the “Contract”), was made and
entered into by and between Assignor, as owner, and Ruppel Millon LP dba Ruppel
Construction, (the “Contractor”), as contractor, pertaining to that certain
project known as Furmanite Expansion of Suite 950, in the office building
located at 10370 Richmond Avenue, Houston, Texas 77042, such real property being
more particularly described on Exhibit “B” annexed hereto (the “Property”); and

 

WHEREAS, Assignee is this day purchasing the Property; and

 

WHEREAS, in connection with Assignee’s purchase of the Property, Assignor
desires to assign all right, title and interest in the Contract (the “Contract
Rights”) to Assignee; and

 

WHEREAS, Assignee desires to accept said Contract Rights and assume the
obligations thereunder.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows, to-wit:

 

1.                                       Assignor hereby assigns, transfers and
conveys to Assignee all of its right, title, and interest in the Contract
Rights.

 

2.                                       Assignee hereby accepts said assignment
of the Contract Rights and hereby agrees to be expressly bound by the terms of
the Contract and to assume all obligations thereunder.  By its signature below,
Assignor hereby agrees to indemnify, defend, and hold Assignee harmless from any
loss, attorney’s fees, expenses, or claims arising out of, allegedly arising out
of, or related to Assignor’s obligations under the Contract prior to the date of
this Assignment.  Assignee will indemnity, defend, and hold harmless Assignor
from any loss, attorney’s fees, expenses, or claims arising out of, allegedly
arising out of, or related to Assignee’s failure to perform any of the
obligations under the Contract on and after the date hereof.

 

3.                                       Contractor by its signature below
consents to the assignment of the Contract to Assignee, and stipulates that
(i) a true, correct and complete copy of the Contract is

 

2

--------------------------------------------------------------------------------


 

attached as Exhibit A hereto, (ii) the sum of $                                
has been paid to Contractor as of the date hereof representing all amount
payable under the Contract through the date hereof,
(iii) $                               is remaining to be paid to Contractor
pursuant to the Contract, and (iv) there is no default by Assignor under the
Contract.

 

4.                                       This Assignment is binding upon and
shall inure to the benefit of the parties hereto, and their respective
successors and assigns.

 

EXECUTED as of the day, month and year first above written.

 

 

ASSIGNOR:

 

 

 

GRANITE WESTCHASE PARTNERS, LTD, a Texas limited partnership

 

 

 

By: Westchase GPI, LLC, a Texas limited liability company, its general partner

 

 

 

By: Granite Properties, Inc., a Delaware corporation, its manager

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

ASSIGNEE:

 

 

 

FSP WESTCHASE LLC, a Delaware limited liability company

 

 

 

By:

 

 

Name:

 

 

Title

 

 

3

--------------------------------------------------------------------------------


 

JOINDER OF CONTRACTOR

 

Contractor acknowledges, and consents to, the assignment hereby made.

 

RUPPEL MILLON LP DBA RUPPEL CONSTRUCTION

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Tim Hamm, President

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

The Contract

 

--------------------------------------------------------------------------------


 

EXHIBIT “B”

 

The Property

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Proforma Title Policy

 

--------------------------------------------------------------------------------

 


 

Owner’s Proforma

 

[g201461kg33i001.jpg]

 

                                    Owner’s Policy

Owner’s Policy of Title Insurance T-1

 

ISSUED BY

 

First American Title Insurance Company

POLICY NUMBER

 

Proforma

 

Any notice of claim and any other notice or statement in writing required to be
given the Company under this Policy must be given to the Company at the address
shown in Section 18 of the Conditions.

 

COVERED RISKS

 

SUBJECT TO THE EXCLUSIONS FROM COVERAGE, THE EXCEPTIONS FROM COVERAGE CONTAINED
IN SCHEDULE B AND THE CONDITIONS, FIRST AMERICAN TITLE INSURANCE COMPANY, a
California corporation (the “Company”) insures, as of Date of Policy and, to the
extent stated in Covered Risks 9 and 10, after Date of Policy, against loss or
damage, not exceeding the Amount of Insurance, sustained or incurred by the
Insured by reason of:

 

1.              Title being vested other than as stated in Schedule A.

 

2.              Any defect in or lien or encumbrance on the Title. This Covered
Risk includes but is not limited to insurance against loss from:

 

(a)         A defect in the Title caused by:

 

(i)             forgery, fraud, undue influence, duress, incompetency,
incapacity or impersonation;

(ii)          failure of any person or Entity to have authorized a transfer or
conveyance;

(iii)       a document affecting Title not properly created, executed,
witnessed, sealed, acknowledged, notarized or delivered;

(iv)      failure to perform those acts necessary to create a document by
electronic means authorized by law;

(v)         a document executed under a falsified, expired or otherwise invalid
power of attorney;

(v)         a document not properly filed, recorded or indexed in the Public
Records including failure to perform those acts by electronic means authorized
by law; or

(vii)   a defective judicial or administrative proceeding.

 

(b)         The lien of real estate taxes or assessments imposed on the Title by
a governmental authority due or payable, but unpaid.

 

(c)          Any encroachment, encumbrance, violation, variation, or adverse
circumstance affecting the Title that would be disclosed by an accurate and
complete land survey of the Land. The term “encroachment” includes encroachments
of existing improvements located on the Land onto adjoining land, and
encroachments onto the Land of existing improvements located on adjoining land.

 

(d)         Any statutory or constitutional mechanic’s, contractor’s, or
materialman’s lien for labor or materials having its inception on or before Date
of Policy.

 

3.              Lack of good and indefeasible Title.

 

4.              No right of access to and from the Land.

 

(Covered Risks Continued on Page 2

 

In Witness Whereof, First American Title Insurance Company has caused its
corporate name to be hereunto affixed by its authorized officers as of Date of
Policy shown in Schedule A.

 

First American Title Insurance Company

 

[g201461kg33i002.jpg]

/s/ Dennis J. Gilmore

 

Dennis J. Gilmore

 

President

 

 

 

/s/ Timothy Kemp

 

Timothy Kemp

 

Secretary

 

 

 

 

This jacket was created electronically and constitutes an original document

 

(This Policy is valid only when Schedules A and B are attached)

 

 

--------------------------------------------------------------------------------


 

Owner’s Proforma

 

COVERED RISKS (Continued)

 

5.              The violation or enforcement of any law, ordinance, permit, or
governmental regulation (including those relating to building and zoning)
restricting, regulating, prohibiting or relating to:

 

(a)         the occupancy, use or enjoyment of the Land;

(b)         the character, dimensions or location of any improvement erected on
the Land;

(c)          subdivision of land; or

(d)         environmental protection

 

if a notice, describing any part of the Land, is recorded in the Public Records
setting forth the violation or intention to enforce, but only to the extent of
the violation or enforcement referred to in that notice.

 

6.              An enforcement action based on the exercise of a governmental
police power not covered by Covered Risk 5 if a notice of the enforcement
action, describing any part of the Land, is recorded in the Public Records, but
only to the extent of the enforcement referred to in that notice.

 

7.              The exercise of the rights of eminent domain if a notice of the
exercise, describing any part of the Land, is recorded in the Public Records.

 

8.              Any taking by a governmental body that has occurred and is
binding on the rights of a purchaser for value without Knowledge.

 

9.              Title being vested other than as stated in Schedule A or being
defective:

 

(a)         as a result of the avoidance in whole or in part, or from a court
order providing an alternative remedy, of a transfer of all or any part of the
title to or any interest in the Land occurring prior to the transaction vesting
Title as shown in Schedule A because that prior transfer constituted a
fraudulent or preferential transfer under federal bankruptcy, state insolvency
or similar creditors’ rights laws; or

(b)         because the instrument of transfer vesting Title as shown in
Schedule A constitutes a preferential transfer under federal bankruptcy, state
insolvency or similar creditors’ rights laws by reason of the failure of its
recording in the Public Records:

 

(i)             to be timely, or

(ii)          to impart notice of its existence to a purchaser for value or a
judgment or lien creditor.

 

10.       Any defect in or lien or encumbrance on the Title or other matter
included in Covered Risks 1 through 9 that has been created or attached or has
been filed or recorded in the Public Records subsequent to Date of Policy and
prior to the recording of the deed or other instrument of transfer in the Public
Records that vests Title as shown in Schedule A.

 

The Company will also pay the costs, attorneys’ fees and expenses incurred in
defense of any matter insured against by this Policy, but only to the extent
provided in the Conditions.

 

EXCLUSIONS FROM COVERAGE

 

The following matters are expressly excluded from the coverage of this policy
and the Company will not pay loss or damage, costs, attorneys’ fees or expenses
that arise by reason of:

 

1.              (a) Any law, ordinance, permit, or governmental regulation
(including those relating to building and zoning) restricting, regulating,
prohibiting or relating to: 

 

(i)             the occupancy, use, or enjoyment of the Land;  

(ii)          the character, dimensions or location of any improvement erected
on the Land;

(iii)       subdivision of land; or 

(iv)      environmental protection;

 

or the effect of any violation of these laws, ordinances or governmental
regulations. This Exclusion 1(a) does not modify or limit the coverage provided
under Covered Risk 5.

 

(b)         Any governmental police power. This Exclusion 1(b) does not modify
or limit the coverage provided under Covered Risk 6.

 

2.              Rights of eminent domain. This Exclusion does not modify or
limit the coverage provided under Covered Risk 7 or 8.

 

3.              Defects, liens, encumbrances, adverse claims or other matters:

 

(a)         created, suffered, assumed or agreed to by the Insured Claimant;

(b)         not Known to the Company, not recorded in the Public Records at Date
of Policy, but Known to the Insured Claimant and not disclosed in writing to the
Company by the Insured Claimant prior to the date the Insured Claimant became an
Insured under this policy;

(c)          resulting in no loss or damage to the Insured Claimant;

(d)         attaching or created subsequent to Date of Policy (however, this
does not modify or limit the coverage provided under Covered Risk 9 and 10); or

(e)          resulting in loss or damage that would not have been sustained if
the Insured Claimant had paid value for the Title.

 

4.              Any claim, by reason of the operation of federal bankruptcy,
state insolvency, or similar creditors’ rights laws, that the transaction
vesting the Title as shown in Schedule A, is:

 

(a)         a fraudulent conveyance or fraudulent transfer; or

(b)         a preferential transfer for any reason not stated in Covered Risk 9
of this policy.

 

5.              Any lien on the Title for real estate taxes or assessments
imposed by governmental authority and created or attaching between Date of
Policy and the date of recording of the deed or other instrument of transfer in
the Public Records that vests Title as shown in Schedule A.

 

6.              The refusal of any person to purchase, lease or lend money on
the estate or interest covered hereby in the land described in Schedule A
because of Unmarketable Title.

 

This is a Pro Forma Policy furnished to or on behalf of the party proposed to be
insured for discussion only. It does not reflect the present status of title and
is not a commitment to insure the estate or interest as shown herein, nor does
it evidence the willingness of the Company to provide any coverage shown herein.
Any such commitment must be an express written undertaking issued on the
appropriate forms of the Company.

 

Form T1-CA: Owner Policy of Title Insurance TLTA T1 File No.: 1002-29361-RTT

 

--------------------------------------------------------------------------------


 

Owner’s Proforma

 

CONDITIONS

 

1.              DEFINITION OF TERMS.

 

The following terms when used in this policy mean:

 

(a)         “Amount of Insurance”: the amount stated in Schedule A, as may be
increased or decreased by endorsement to this policy, increased by Section 8(b),
or decreased by Sections 10 and 11 of these Conditions.

(b)         “Date of Policy”: The date designated as “Date of Policy” in
Schedule A.

(c)          “Entity”: A corporation, partnership, trust, limited liability
company or other similar legal entity.

(d)         “Insured”: the Insured named in Schedule A.

 

(i)             The term “Insured” also includes:

 

(A)       successors to the Title of the Insured by operation of law as
distinguished from purchase, including heirs, devisees, survivors, personal
representatives or next of kin;

(B)       successors to an Insured by dissolution, merger, consolidation,
distribution or reorganization;

(C)       successors to an Insured by its conversion to another kind of Entity;

(D)       a grantee of an Insured under a deed delivered without payment of
actual valuable consideration conveying the Title;

 

(1)         If the stock, shares, memberships, or other equity interests of the
grantee are wholly-owned by the named Insured,

(2)         If the grantee wholly owns the named Insured,

(3)         If the grantee is wholly-owned by an affiliated Entity of the named
Insured, provided the affiliated Entity and the named Insured are both
wholly-owned by the same person or Entity, or

(4)         If the grantee is a trustee or beneficiary of a trust created by a
written instrument established by the Insured named in Schedule A for estate
planning purposes.

 

(ii)          With regard to (A), (B), (C) and (D) reserving, however, all
rights and defenses as to any successor that the Company would have had against
any predecessor Insured.  

 

(e)          “Insured Claimant”: an Insured claiming loss or damage.  

(f)           “Knowledge”  or “Known”: actual knowledge, not constructive
knowledge or notice that may be imputed to an Insured by reason of the Public
Records or any other records that impart constructive notice of matters
affecting the Title.  

(g)          “Land”: the land described in Schedule A, and affixed improvements
that by law constitute real property. The term “Land” does not include any
property beyond the lines of the area described in Schedule A, nor any right,
title, interest, estate or easement in abutting streets, roads, avenues, alleys,
lanes, ways or waterways, but this does not modify or limit the extent that a
right of access to and from the Land is insured by this policy.  

(h)         “Mortgage”: mortgage, deed of trust, trust deed, or other security
instrument, including one evidenced by electronic means authorized by law.  

(i)             “Public Records”: records established under state statutes at
Date of Policy for the purpose of imparting constructive notice of matters
relating to real property to purchasers for value and without Knowledge. With
respect to Covered Risk 5(d), “Public Records” shall also include environmental
protection liens filed in the records of the clerk of the United States District
Court for the district where the Land is located.

(j)            “Title”: the estate or interest described in Schedule A.

(k)         “Unmarketable Title”: Title affected by an alleged or apparent
matter that would permit a prospective purchaser or lessee of the Title or
lender on the Title to be released from the obligation to purchase, lease or
lend if there is a contractual condition requiring the delivery of marketable
title.

 

2.              CONTINUATION OF INSURANCE.

 

The coverage of this policy shall continue in force as of Date of Policy in
favor of an Insured, but only so long as the Insured retains an estate or
interest in the Land, or holds an obligation secured by a purchase money
Mortgage given by a purchaser from the Insured, or only so long as the Insured
shall have liability by reason of warranties in any transfer or conveyance of
the Title. This policy shall not continue in force in favor of any purchaser
from the Insured of either (i) an estate or interest in the Land, or (ii) an
obligation secured by a purchase money Mortgage given to the Insured.

 

3.              NOTICE OF CLAIM TO BE GIVEN BY INSURED CLAIMANT.

 

The Insured shall notify the Company promptly in writing (i) in case of any
litigation as set forth in Section 5(a) below, or (ii) in case Knowledge shall
come to an Insured hereunder of any claim of title or interest that is adverse
to the Title, as insured, and that might cause loss or damage for which the
Company may be liable by virtue of this policy. If the Company is prejudiced by
the failure of the Insured Claimant to provide prompt notice, the Company’s
liability to the Insured Claimant under the policy shall be reduced to the
extent of the prejudice.

 

When, after the Date of the Policy, the Insured notifies the Company as required
herein of a lien, encumbrance, adverse claim or other defect in Title insured by
this policy that is not excluded or excepted from the coverage of this policy,
the Company shall promptly investigate the charge to determine whether the lien,
encumbrance, adverse claim or defect or other matter is valid and not barred by
law or statute. The Company shall notify the Insured in writing, within a
reasonable time, of its determination as to the validity or invalidity of the
Insured’s claim or charge under the policy. If the Company concludes that the
lien, encumbrance, adverse claim or defect is not covered by this policy, or was
otherwise addressed in the closing of the transaction in connection with which
this policy was issued, the Company shall specifically advise the Insured of the
reasons for its determination. If the Company concludes that the lien,
encumbrance, adverse claim or defect is valid, the Company shall take one of the
following actions: (i) institute the necessary proceedings to clear the lien,
encumbrance, adverse claim or defect from the Title as insured; (ii) indemnify
the Insured as provided in this policy; (iii) upon payment of appropriate
premium and charges therefor, issue to the Insured Claimant or to a subsequent
owner, mortgagee or holder of the estate or interest in the Land insured by this
policy, a policy of

 

This is a Pro Forma Policy furnished to or on behalf of the party proposed to be
insured for discussion only. It does not reflect the present status of title and
is not a commitment to insure the estate or interest as shown herein, nor does
it evidence the willingness of the Company to provide any coverage shown herein.
Any such commitment must be an express written undertaking issued on the
appropriate forms of the Company.

 

--------------------------------------------------------------------------------


 

Owner’s Proforma

 

CONDITIONS (Continued)

 

title insurance without exception for the lien, encumbrance, adverse claim or
defect, said policy to be in an amount equal to the current value of the Land
or, if a mortgagee policy, the amount of the loan; (iv) indemnify another title
insurance company in connection with its issuance of a policy(ies) of title
insurance without exception for the lien, encumbrance, adverse claim or defect;
(v) secure a release or other document discharging the lien, encumbrance,
adverse claim or defect; or (vi) undertake a combination of (i) through
(v) herein.

 

4.         PROOF OF LOSS.

 

In the event the Company is unable to determine the amount of loss or damage,
the Company may, at its option, require as a condition of payment that the
Insured Claimant furnish a signed proof of loss. The proof of loss must describe
the defect, lien, encumbrance or other matter insured against by this policy
that constitutes the basis of loss or damage and shall state, to the extent
possible, the basis of calculating the amount of the loss or damage.

 

5.         DEFENSE AND PROSECUTION OF ACTIONS.

 

(a)    Upon written request by the Insured, and subject to the options contained
in Sections 3 and 7 of these Conditions, the Company, at its own cost and
without unreasonable delay, shall provide for the defense of an Insured in
litigation in which any third party asserts a claim covered by this policy
adverse to the Insured. This obligation is limited to only those stated causes
of action alleging matters insured against by this policy. The Company shall
have the right to select counsel of its choice (subject to the right of the
Insured to object for reasonable cause) to represent the Insured as to those
stated causes of action. It shall not be liable for and will not pay the fees of
any other counsel. The Company will not pay any fees, costs or expenses incurred
by the Insured in the defense of those causes of action that allege matters not
insured against by this policy.

(b)    The Company shall have the right, in addition to the options contained in
Sections 3 and 7, at its own cost, to institute and prosecute any action or
proceeding or to do any other act that in its opinion may be necessary or
desirable to establish the Title, as insured, or to prevent or reduce loss or
damage to the Insured. The Company may take any appropriate action under the
terms of this policy, whether or not it shall be liable to the Insured. The
exercise of these rights shall not be an admission of liability or waiver of any
provision of this policy. If the Company exercises its rights under this
subsection, it must do so diligently.

(c)     Whenever the Company brings an action or asserts a defense as required
or permitted by this policy, the Company may pursue the litigation to a final
determination by a court of competent jurisdiction and it expressly reserves the
right, in its sole discretion, to appeal from any adverse judgment or order.

 

6.         DUTY OF INSURED CLAIMANT TO COOPERATE.

 

(a)    In all cases where this policy permits or requires the Company to
prosecute or provide for the defense of any action or proceeding and any
appeals, the Insured shall secure to the Company the right to so prosecute or
provide defense in the action or proceeding, including the right to use, at its
option, the name of the Insured for this purpose. Whenever requested by the
Company, the Insured, at the Company’s expense, shall give the Company all
reasonable aid (i) in securing evidence, obtaining witnesses, prosecuting or
defending the action or proceeding, or effecting settlement, and (ii) in any
other lawful act that in the opinion of the Company may be necessary or
desirable to establish the Title or any other matter as insured. If the Company
is prejudiced by the failure of the Insured to furnish the required cooperation,
the Company’s obligations to the Insured under the policy shall terminate,
including any liability or obligation to defend, prosecute, or continue any
litigation, with regard to the matter or matters requiring such cooperation.

(b)    The Company may reasonably require the Insured Claimant to submit to
examination under oath by any authorized representative of the Company and to
produce for examination, inspection and copying, at such reasonable times and
places as may be designated by the authorized representative of the Company, all
records, in whatever medium maintained, including books, ledgers, checks,
memoranda, correspondence, reports, e-mails, disks, tapes, and videos whether
bearing a date before or after Date of Policy, that reasonably pertain to the
loss or damage. Further, if requested by any authorized representative of the
Company, the Insured Claimant shall grant its permission, in writing, for any
authorized representative of the Company to examine, inspect and copy all of
these records in the custody or control of a third party that reasonably pertain
to the loss or damage. All information designated as confidential by the Insured
Claimant provided to the Company pursuant to this Section shall not be disclosed
to others unless, in the reasonable judgment of the Company, it is necessary in
the administration of the claim. Failure of the Insured Claimant to submit for
examination under oath, produce any reasonably requested information or grant
permission to secure reasonably necessary information from third parties as
required in this subsection, unless prohibited by law or governmental
regulation, shall terminate any liability of the Company under this policy as to
that claim.

 

7.         OPTIONS TO PAY OR OTHERWISE SETTLE CLAIMS; TERMINATION OF LIABILITY.

 

In case of a claim under this policy, the Company shall have the following
additional options:

 

(a)    To Pay or Tender Payment of the Amount of Insurance. To pay or tender
payment of the Amount of Insurance under this policy together with any costs,
attorneys’ fees and expenses incurred by the Insured Claimant that were
authorized by the Company up to the time of payment or tender of payment and
that the Company is obligated to pay.

Upon the exercise by the Company of this option, all liability and obligations
of the Company to the Insured under this policy, other than to make the payment
required in this subsection, shall terminate, including any liability or
obligation to defend, prosecute, or continue any litigation.

(b)    To Pay or Otherwise Settle With Parties Other than the Insured or With
the Insured Claimant.

 

(i)   To pay or otherwise settle with other parties for or in the name of an
Insured Claimant any claim insured against under this policy. In addition, the
Company will pay any costs, attorneys’ fees and expenses incurred by the Insured
Claimant that were authorized by the Company up to the time of payment and that
the Company is

 

This is a Pro Forma Policy furnished to or on behalf of the party proposed to be
insured for discussion only. It does not reflect the present status of title and
is not a commitment to insure the estate or interest as shown herein, nor does
it evidence the willingness of the Company to provide any coverage shown herein.
Any such commitment must be an express written undertaking issued on the
appropriate forms of the Company.

 

--------------------------------------------------------------------------------


 

Owner’s Proforma

 

CONDITIONS (Continued)

 

obligated to pay; or

 

(ii)  to pay or otherwise settle with the Insured Claimant the loss or damage
provided for under this policy, together with any costs, attorneys’ fees and
expenses incurred by the Insured Claimant that were authorized by the Company up
to the time of payment and that the Company is obligated to pay. Upon the
exercise by the Company of either of the options provided for in subsections
(b)(i) or (ii), the Company’s obligations to the Insured under this policy for
the claimed loss or damage, other than the payments required to be made, shall
terminate, including any liability or obligation to defend, prosecute or
continue any litigation.

 

8.         DETERMINATION AND EXTENT OF LIABILITY.

 

This policy is a contract of indemnity against actual monetary loss or damage
sustained or incurred by the Insured Claimant who has suffered loss or damage by
reason of matters insured against by this policy.

 

(a)    The extent of liability of the Company for loss or damage under this
policy shall not exceed the lesser of:

 

(i)   the Amount of Insurance; or

(ii)  the difference between the value of the Title as insured and the value of
the Title subject to the risk insured against by this policy.

 

(b)    If the Company pursues its rights under Section 3 or 5 and is
unsuccessful in establishing the Title, as insured,

 

(i)   the Amount of Insurance shall be increased by 10%, and

(ii)  the Insured Claimant shall have the right to have the loss or damage
determined either as of the date the claim was made by the Insured Claimant or
as of the date it is settled and paid.

 

(c)     In addition to the extent of liability under (a) and (b), the Company
will also pay those costs, attorneys’ fees and expenses incurred in accordance
with Sections 5 and 7 of these Conditions.

 

9.         LIMITATION OF LIABILITY.

 

(a)    If the Company establishes the Title, or removes the alleged defect, lien
or encumbrance, or cures the lack of a right of access to or from the Land, all
as insured, or takes action in accordance with Section 3 or 7, in a reasonably
diligent manner by any method, including litigation and the completion of any
appeals, it shall have fully performed its obligations with respect to that
matter and shall not be liable for any loss or damage caused to the Insured.

(b)    In the event of any litigation, including litigation by the Company or
with the Company’s consent, the Company shall have no liability for loss or
damage until there has been a final determination by a court of competent
jurisdiction, and disposition of all appeals, adverse to the Title, as insured.

(c)     The Company shall not be liable for loss or damage to the Insured for
liability voluntarily assumed by the Insured in settling any claim or suit
without the prior written consent of the Company.

 

10.  REDUCTION OF INSURANCE; REDUCTION OR TERMINATION OF LIABILITY.

 

All payments under this policy, except payments made for costs, attorneys’ fees
and expenses, shall reduce the Amount of Insurance by the amount of the payment.

 

11.  LIABILITY NONCUMULATIVE.

 

The Amount of Insurance shall be reduced by any amount the Company pays under
any policy insuring a Mortgage to which exception is taken in Schedule B or to
which the Insured has agreed, assumed, or taken subject or which is executed by
an Insured after Date of Policy and which is a charge or lien on the Title, and
the amount so paid shall be deemed a payment to the Insured under this policy.

 

12.  PAYMENT OF LOSS.

 

When liability and the extent of loss or damage have been definitely fixed in
accordance with these Conditions, the payment shall be made within 30 days.

 

13.  RIGHTS OF RECOVERY UPON PAYMENT OR SETTLEMENT.

 

(a)    Whenever the Company shall have settled and paid a claim under this
policy, it shall be subrogated and entitled to the rights of the Insured
Claimant in the Title and all other rights and remedies in respect to the claim
that the Insured Claimant has against any person or property, to the extent of
the amount of any loss, costs, attorneys’ fees and expenses paid by the Company.
If requested by the Company, the Insured Claimant shall execute documents to
evidence the transfer to the Company of these rights and remedies. The Insured
Claimant shall permit the Company to sue, compromise or settle in the name of
the Insured Claimant and to use the name of the Insured Claimant in any
transaction or litigation involving these rights and remedies.

If a payment on account of a claim does not fully cover the loss of the Insured
Claimant, the Company shall defer the exercise of its right to recover until
after the Insured Claimant shall have recovered its loss.

(b)    The Company’s right of subrogation includes the rights of the Insured to
indemnities, guaranties, other policies of insurance or bonds, notwithstanding
any terms or conditions contained in those instruments that address subrogation
rights.

 

14.  ARBITRATION.

 

Either the Company or the Insured may demand that the claim or controversy shall
be submitted to arbitration pursuant to the Title Insurance Arbitration Rules of
the American Land Title Association (“Rules”). Except as provided in the Rules,
there shall be no joinder or consolidation with claims or controversies of other
persons. Arbitrable matters may include, but are not limited to, any controversy
or claim between the Company and the Insured arising out of or relating to this
policy, any service in connection with its issuance or the breach of a policy
provision, or to any other controversy or claim arising out of the transaction
giving rise to this policy. All arbitrable matters when the Amount of Insurance
is $2,000,000 or less shall be arbitrated at the option of either the Company or
the Insured, unless the Insured is an individual person (as distinguished from
an Entity). All arbitrable matters when the Amount of Insurance is in excess of
$2,000,000 shall be arbitrated only when agreed to by both the Company and the
Insured. Arbitration pursuant to this policy and under the Rules shall be
binding upon the parties. Judgment upon the award rendered by the
Arbitrator(s) may be entered in any court of competent jurisdiction.

 

This is a Pro Forma Policy furnished to or on behalf of the party proposed to be
insured for discussion only. It does not reflect the present status of title and
is not a commitment to insure the estate or interest as shown herein, nor does
it evidence the willingness of the Company to provide any coverage shown herein.
Any such commitment must be an express written undertaking issued on the
appropriate forms of the Company.

 

--------------------------------------------------------------------------------


 

Owner’s Proforma

 

CONDITIONS (Continued)

 

15.  LIABILITY LIMITED TO THIS POLICY; POLICY ENTIRE CONTRACT.

 

(a)    This policy together with all endorsements, if any, attached to it by the
Company is the entire policy and contract between the Insured and the Company.
In interpreting any provision of this policy, this policy shall be construed as
a whole.

(b)    Any claim of loss or damage that arises out of the status of the Title or
by any action asserting such claim, shall be restricted to this policy.

(c)     Any amendment of or endorsement to this policy must be in writing and
authenticated by an authorized person, or expressly incorporated by Schedule A
of this policy.

(d)    Each endorsement to this policy issued at any time is made a part of this
policy and is subject to all of its terms and provisions. Except as the
endorsement expressly states, it does not (i) modify any of the terms and
provisions of the policy, (ii) modify any prior endorsement, (iii) extend the
Date of Policy or (iv) increase the Amount of Insurance. Each Commitment,
endorsement or other form, or provision in the Schedules to this policy that
refers to a term defined in Section 1 of the Conditions shall be deemed to refer
to the term regardless of whether the term is capitalized in the Commitment,
endorsement or other form, or Schedule. Each Commitment, endorsement or other
form, or provision in the Schedules that refers to the Conditions and
Stipulations shall be deemed to refer to the Conditions of this policy. 

 

16.  SEVERABILITY.

 

In the event any provision of this policy, in whole or in part, is held invalid
or unenforceable under applicable law, the policy shall be deemed not to include
that provision or such part held to be invalid and all other provisions shall
remain in full force and effect.

 

17.  CHOICE OF LAW; FORUM.

 

(a)    Choice of Law: The Insured acknowledges the Company has underwritten the
risks covered by this policy and determined the premium charged therefor in
reliance upon the law affecting interests in real property and applicable to the
interpretation, rights, remedies or enforcement of policies of title insurance
of the jurisdiction where the Land is located.

Therefore, the court or an arbitrator shall apply the law of the jurisdiction
where the Land is located to determine the validity of claims against the Title
that are adverse to the Insured, and in interpreting and enforcing the terms of
this policy. In neither case shall the court or arbitrator apply its conflicts
of laws principles to determine the applicable law.

(b)    Choice of Forum: Any litigation or other proceeding brought by the
Insured against the Company must be filed only in a state or federal court
within the United States of America or its territories having appropriate
jurisdiction.

 

18.  NOTICES, WHERE SENT.

 

Any notice of claim and any other notice or statement in writing required to be
given to the Company under this Policy must be given to the Company at First
American Title Insurance Company, Attn: Claims National Intake Center, 1 First
American Way, Santa Ana, California 92707. Phone: 888-632-1642.

 

[g201461kg35i001.jpg]

 

This is a Pro Forma Policy furnished to or on behalf of the party proposed to be
insured for discussion only. It does not reflect the present status of title and
is not a commitment to insure the estate or interest as shown herein, nor does
it evidence the willingness of the Company to provide any coverage shown herein.
Any such commitment must be an express written undertaking issued on the
appropriate forms of the Company.

 

--------------------------------------------------------------------------------

 


 

Owner’s Proforma

 

[g201461kg37i001.jpg]

 

                                        SCHEDULE A

Owner’s Policy of Title Insurance T-1

 

 

ISSUED BY

 

 

First American Title Insurance Company

POLICY NUMBER

Proforma

 

Name and Address of Title Insurance Company:

First American Title Insurance Company, 1500 South Dairy Ashford, Suite 300,
Houston, TX 77077.

 

File No.: 1002-29361-RTT

 

Date of Policy: Date and Time of Policy to be determined

 

Address for Reference only:, Houston, TX

 

Amount of Insurance:
$154,750,000.00                                                                                                                      
Premium: $

 

1.              Name of Insured:

 

FSP Westchase LLC, a Delaware limited liability company

 

2.              The estate or interest in the Land that is insured by this
policy is:

 

Fee Simple

 

3.              Title is insured as vested in:

 

FSP Westchase LLC, a Delaware limited liability company

 

4.              The land referred to in this policy is described as follows:

 

See Exhibit A attached hereto and made a part hereof

 

By its issuing agent, Republic Title of Texas, Inc.

 

[g201461kg37i002.jpg]

 

Authorized Signatory

 

 

2626 Howell Street, 10th Floor

 

Dallas, TX 75204

 

(214)855-8888

 

(214)754-7768

 

This is a Pro Forma Policy furnished to or on behalf of the party proposed to be
insured for discussion only. It does not reflect the present status of title and
is not a commitment to insure the estate or interest as shown herein, nor does
it evidence the willingness of the Company to provide any coverage shown herein.
Any such commitment must be an express written undertaking issued on the
appropriate forms of the Company.

 

--------------------------------------------------------------------------------


 

Owner’s Proforma

 

EXHIBIT “A”

 

A METES & BOUNDS DESCRIPTION OF A CERTAIN 6.4737 ACRE TRACT OF LAND OUT OF
RESERVE “T” IN BLOCK 20 OF CORRECTIVE PLAT OF REPLAT AND EXTENSION OF WESTCHASE
SUBDIVISION, SECTION ELEVEN ACCORDING TO THE PLAT THEREOF RECORDED UNDER VOLUME
270, PAGE 134 OF THE HARRIS COUNTY MAP RECORDS AND BEING ALL OF 3.5757 ACRES IN
A DEED TO GRANITE WESTCHASE PARTNERS, LTD, AS RECORDED UNDER HARRIS COUNTY
CLERK’S FILE NO. Y242922, AND ALL OF 2.898 ACRES IN A DEED TO GRANITE WESTCHASE
PARTNERS, LTD, AS RECORDED UNDER HARRIS COUNTY CLERK’S FILE NO. Z496428 AND
BEING OUT OF AND A PART OF A CALLED 6.5736 ACRE TRACT DESCRIBED IN A DEED TO
ALDER PROPERTIES ASSOCIATES, L.P., AS RECORDED UNDER HARRIS COUNTY CLERK’S FILE
NO. S719733, LOCATED IN THE GEORGE BELLOWS SURVEY, ABSTRACT NO. 3 AND THE I.E.
WADE SURVEY, ABSTRACT NO. 855, HARRIS COUNTY, TEXAS; SAID 6.4737 ACRE TRACT
BEING MORE PARTICULARLY DESCRIBED BY METES AND BOUNDS AS FOLLOWS: (ALL BEARINGS
BASED ON THE EASTERLY RIGHT-OF-WAY LINE OF BELTWAY 8 (300-FOOT WIDE RIGHT-OF-WAY
RECORDED UNDER VOLUME 270, PAGE 134, OF THE HARRIS COUNTY MAP RECORDS CALLED AS
NORTH 02° 19’ 44” WEST);

 

BEGINNING AT ¾-INCH IRON ROD FOUND IN THE NORTHERLY RIGHT-OF-WAY LINE OF
RICHMOND AVENUE (WIDTH VARIES AS RECORDED UNDER VOLUME 270, PAGE 134, OF THE
HARRIS COUNTY MAP RECORDS) FOR THE SOUTHEAST CORNER OF A SAID 6.5736 ACRE TRACT
AND SAID 2.898 ACRE TRACT, AND ALSO BEING THE MOST SOUTHERLY SOUTHWEST CORNER OF
A CALLED 104.5260 ACRE TRACT DESCRIBED IN A DEED TO WEST 8 INVESTMENTS, L P., AS
RECORDED UNDER HARRIS COUNTY CLERK’S FILE NO. T793763;

 

THENCE, NORTH 89° 39’ 36” WEST, ALONG THE NORTHERLY RIGHT-OF-WAY LINE OF SAID
RICHMOND AVENUE COMMON TO THE SOUTHERLY LINE OF THIS HEREIN DESCRIBED TRACT, A
DISTANCE OF 300.45 FEET TO A “X” SET IN CONCRETE FOR AN ANGLE POINT;

 

THENCE, NORTH 84° 24’ 45” WEST, CONTINUING ALONG SAID COMMON LINE, A DISTANCE OF
79.62 FEET TO A POINT FOR CORNER, FROM WHICH A FOUND TEXAS DEPARTMENT OF
TRANSPORTATION MONUMENT BEARS SOUTH 37° EAST, A DISTANCE OF 0.27 FOOT;

 

THENCE, SOUTH 88° 16’ 30” WEST, CONTINUING ALONG SAID COMMON LINE, A DISTANCE OF
128.15 FEET TO A TEXAS DEPARTMENT OF TRANSPORTATION MONUMENT FOUND FOR CORNER;

 

THENCE, NORTH 85° 56’ 51” WEST, CONTINUING ALONG SAID COMMON LINE, A DISTANCE OF
34.23 FEET TO A TEXAS DEPARTMENT OF TRANSPORTATION MONUMENT FOUND FOR THE
SOUTHERLY CUTBACK CORNER OF THIS HEREIN DESCRIBED TRACT;

 

THENCE, NORTH 47° 05’ 44” WEST, DEPARTING THE NORTHERLY LINE OF SAID RICHMOND
AVENUE AND ALONG SAID CUTBACK LINE, A DISTANCE OF 78.71 FEET TO A 5/8-INCH IRON
ROD (WITH CAP STAMPED “COTTON SURVEYING”) SET AT THE NORTHERLY CUTBACK CORNER IN
THE EASTERLY RIGHT-OF-WAY LINE OF BELTWAY 8 (300 FOOT WIDE RIGHT-OF-WAY AS A
RECORDER UNDER VOLUME 270, PAGE 134, OF THE HARRIS COUNTY MAP RECORDS);

 

THENCE, NORTH 08° 13’ 37” WEST, ALONG THE EASTERLY RIGHT-OF-WAY LINE OF SAID
BELTWAY 8 COMMON TO THE WESTERLY LINE OF THIS HEREIN DESCRIBED TRACT, A DISTANCE
OF 34.29 FEET TO A POINT FOR CORNER, FROM WHICH A TEXAS DEPARTMENT OF
TRANSPORTATION MONUMENT BEARS NORTH 26° 09’ WEST, A DISTANCE OF 0.53 FOOT;

 

THENCE, NORTH 02° 19’ 44” WEST, CONTINUING ALONG SAID COMMON LINE, A DISTANCE OF
372.88 FEET TO A 5/8-INCH IRON ROD (WITH CAP STAMPED “CLARK/GEOGRAM”) FOUND AT
THE NORTHWEST CORNER OF THIS HEREIN DESCRIBED TRACT, FROM WHICH A 5/8-INCH IRON
ROD FOUND AT THE MOST WESTERLY

 

This is a Pro Forma Policy furnished to or on behalf of the party proposed to be
insured for discussion only. It does not reflect the present status of title and
is not a commitment to insure the estate or interest as shown herein, nor does
it evidence the willingness of the Company to provide any coverage shown herein.
Any such commitment must be an express written undertaking issued on the
appropriate forms of the Company.

 

--------------------------------------------------------------------------------


 

Owner’s Proforma

 

SOUTHWEST CORNER OF THE AFORESAID CALLED 104.5260 ACRE TRACT BEARS NORTH 15° 58’
EAST, A DISTANCE OF 1.67 FEET;

 

THENCE, NORTH 88° 25’ 57” EAST, DEPARTING THE EASTERLY RIGHT-OF-WAY LINE OF SAID
BELTWAY 8 AND ALONG THE NORTHERLY LINE OF SAID CALLED 6.5736 ACRE TRACT, A
DISTANCE OF 600.15 FEET TO A 5/8-INCH IRON ROD FOUND FOR THE NORTHEAST CORNER OF
THIS HEREIN DESCRIBED TRACT;

 

THENCE, SOUTH 02° 19’ 44” EAST, ALONG THE EASTERLY LINE OF THIS HEREIN DESCRIBED
TRACT, A DISTANCE OF 485.00 FEET TO THE POINT OF BEGINNING, CONTAINING 6.4737
ACRES OF LAND IN HARRIS COUNTY, TEXAS, AS SHOWN ON DRAWING NO. 6667 (OS) IN THE
OFFICES OF COTTON SURVEYING COMPANY IN HOUSTON, TEXAS.

 

Note: The Company is prohibited from insuring the area or quantity of the land
described herein. Any statement in the above legal description of the area or
quantity of land is not a representation that such area or quantity is correct,
but is made only for informational and/or identification purposes and does not
override Item 2 of Schedule B hereof.

 

This is a Pro Forma Policy furnished to or on behalf of the party proposed to be
insured for discussion only. It does not reflect the present status of title and
is not a commitment to insure the estate or interest as shown herein, nor does
it evidence the willingness of the Company to provide any coverage shown herein.
Any such commitment must be an express written undertaking issued on the
appropriate forms of the Company.

 

--------------------------------------------------------------------------------


 

Owner’s Proforma

 

[g201461kg39i001.jpg]

 

                                    SCHEDULE B

Owner’s Policy of Title Insurance T-1

 

ISSUED BY

 

First American Title Insurance Company

 

POLICY NUMBER

Proforma

 

SCHEDULE B

 

Policy Number: Proforma

 

File No. 1002-29361-RTT

 

This policy does not insure against loss or damage (and the Company will not pay
costs, attorney’s fees or expenses) that arise by reason of the terms and
conditions of the leases and easements, if any, shown in Schedule A and the
following matters:

 

1.         The following restrictive covenants of record itemized below:  (the
Company must either insert specific recording data or delete this exception) 

 

See Item 10 (a) below. 

 

2.         shortages in area.

 

3.         Homestead or community property or survivorship rights, if any, of
any spouse of any Insured.

 

4.         Any titles or rights asserted by anyone, including but not limited
to, persons, the public, corporations, governments or other entities,

 

a.         to tidelands, or lands comprising the shores or beds of navigable or
perennial rivers and streams, lakes, bays, gulfs or oceans, or 

 

b.         to lands beyond the line of the harbor or bulkhead lines as
established or changed by any government, or

 

c.          to filled-in lands, or artificial islands, or

 

d.         to statutory water rights, including riparian rights, or

 

e.          to the area extending from the line of mean low tide to the line of
vegetation, or the right of access to that area or easement along and across
that area.

 

5.         Standby fees, taxes and assessments by any taxing authority for the
year 2012, and subsequent years; and subsequent taxes and assessments by any
taxing authority for prior years due to change in land usage or ownership, but
not those taxes or assessments for prior years because of an exemption granted
to a previous owner of the property under Section 11.13, Texas Tax Code, or
because of improvements not assessed for a previous tax year.

 

6.         The following matters and all terms of the documents creating or
offering evidence of the matters: (the Company must insert matters or delete
this exception)

 

This is a Pro Forma Policy furnished to or on behalf of the party proposed to be
insured for discussion only. It does not reflect the present status of title and
is not a commitment to insure the estate or interest as shown herein, nor does
it evidence the willingness of the Company to provide any coverage shown herein.
Any such commitment must be an express written undertaking issued on the
appropriate forms of the Company.

 

--------------------------------------------------------------------------------


 

Owner’s Proforma

 

a.         Any covenants, conditions or restrictions indicating a preference,
limitation or discrimination based on race, color, religion, sex, handicap,
familial status, or national origin are hereby deleted to the extent such
covenants, conditions or restrictions violate 42 USC 3604 {c}. Restrictive
covenants recorded in/under Volume 270, Page 134 of the Map Records of Harris
County, Texas, and County Clerk’s File No(s). H130563, as amended under County
Clerk’s File No(s). H794301, of the Official Records of Harris County, Texas.

 

b.         Rights of tenants, as tenants only, under unrecorded leases
agreements without any right of first refusal, rights to purchase or othr
similar rights.

 

c.          Building setback line 10 feet in width along the West and South
property lines per plat recorded in Volume 270, Page 134, Harris County Map
Records and as shown on the Survey prepared by Martin G. Hicks, RPLS No. 4387,
of Cotton Surveying Company, under Job No. 2762-001, updated 10/08/2012.

 

d.         Harris County Flood Control District drainage ditch easement located
along the northern portion of the property per instruments recorded in Volume
1719, Page 485 and Volume 1720, Page 473 of the Deed Records of Harris County,
Texas and as shown on the Survey prepared by Martin G. Hicks, RPLS No. 4387, of
Cotton Surveying Company, under Job No. 2762-001, updated 10/08/2012.

 

e.          An unobstructed easement ten (10) feet wide, together with an aerial
easement ten (10) feet wide adjacent thereto, granted to Houston Lighting and
Power Company by instrument recorded under Harris County Clerk’s File
No. E627004 and as shown on the Survey prepared by Martin G. Hicks, RPLS
No. 4387, of Cotton Surveying Company, under Job No. 2762-001, updated
10/08/2012.

 

f.           An unobstructed easement ten (10) feet wide, together with an
aerial easement ten (10) feet wide adjacent thereto, granted to Houston Lighting
and Power, recorded under Harris County Clerk’s File No. F629701 and as shown on
the Survey prepared by Martin G. Hicks, RPLS No. 4387, of Cotton Surveying
Company, under Job No. 2762-001, updated 10/08/2012.

 

g.          Ten foot (10’) wide underground facilities easement located along
the southern portion of the property to Southwestern Bell Telephone Company
recorded under Harris County Clerk’s File No.  G028786 and as shown on the
Survey prepared by Martin G. Hicks, RPLS No. 4387, of Cotton Surveying Company,
under Job No. 2762-001, updated 10/08/2012.

 

h.         49.5 foot landscape setback line along the Western boundary of the
property and 49.5 foot landscape setback line along the Southern boundary of the
property contained in General warranty Deed recorded under Harris County Clerk’s
File No. H130563 and as shown on the Survey prepared by Martin G. Hicks, RPLS
No. 4387, of Cotton Surveying Company, under Job No. 2762-001, updated
10/08/2012.

 

i.             Existing Five (5) foot easement and 10’ aerial easement along the
East property line granted to Houston Lighting & Power Company as shown on
Sketch No. W-81-4007 attached to instrument recorded under Harris County Clerk’s
File No. H238789 and as shown on the Survey prepared by Martin G. Hicks, RPLS
No. 4387, of Cotton Surveying Company, under Job No. 2762-001, updated
10/08/2012.

 

This is a Pro Forma Policy furnished to or on behalf of the party proposed to be
insured for discussion only. It does not reflect the present status of title and
is not a commitment to insure the estate or interest as shown herein, nor does
it evidence the willingness of the Company to provide any coverage shown herein.
Any such commitment must be an express written undertaking issued on the
appropriate forms of the Company.

 

--------------------------------------------------------------------------------


 

Owner’s Proforma

 

j.            Thirty Foot (30’) x ten foot (10’) water meter easement located
along the Southwestern portion of the property to the City of Houston recorded
under Harris County Clerk’s File No. H267715 and as shown on the Survey prepared
by Martin G. Hicks, RPLS No. 4387, of Cotton Surveying Company, under Job
No. 2762-001, updated 10/08/2012.

 

k.         Ten foot (10’) wide easement for electric distribution facilities and
an unobstructed ground easement twenty-nine feet (29’) in length for transformer
and related equipment purposes along the Western portion of the property to
Houston Lighting & Power Company recorded under Harris County Clerk’s File
No. H619415 and as shown on the Survey prepared by Martin G. Hicks, RPLS
No. 4387, of Cotton Surveying Company, under Job No. 2762-001, updated
10/08/2012.

 

l.             Consent to encroachment of paving, described in instrument
recorded under Harris County Clerk’s File No. K045774 and as shown on the Survey
prepared by Martin G. Hicks, RPLS No. 4387, of Cotton Surveying Company, under
Job No. 2762-001, updated 10/08/2012.

 

m.     Notice of Storm Water Quality Requirements dated October 31, 2006,
recorded under Harris County Clerk’s File No. 20060168537.

 

n.         Easements granted to CenterPoint Energy Houston Electric, LLC and
CenterPoint Energy Resources Corp., d/b/a Centerpoint Energy Texas Gas
Operations by instrument recorded under Harris County Clerk’s File
No. 20070104074 and as shown on the Survey prepared by Martin G. Hicks, RPLS
No. 4387, of Cotton Surveying Company, under Job No. 2762-001, updated
10/08/2012.

 

o.         Easements granted to CenterPoint Energy Houston Electric, LLC by
instrument recorded under Harris County Clerk’s File No. 20070348879 and as
shown on the Survey prepared by Martin G. Hicks, RPLS No. 4387, of Cotton
Surveying Company, under Job No. 2762-001, updated 10/08/2012.

 

p.         Ten foot (10’) x Thirty (30’) foot water meter easement located along
the Southern portion of the property to the City of Houston recorded under
Harris County Clerk’s File No. 20070222079 and as shown on the Survey prepared
by Martin G. Hicks, RPLS No. 4387, of Cotton Surveying Company, under Job
No. 2762-001, updated 10/08/2012.

 

q.         Memorandum of Telecommunications Agreement dated August 22, 2007, by
and between Granite Westchase Partners, Ltd. and Southwestern Bell Telephone
Company recorded under Harris County Clerk’s File No. 20070529003.

 

r.            Short Form Blanket Easement granted to CenterPoint Energy Houston
Electric, LLC by instrument recorded under Harris County Clerk’s File
No. 20080046962 and as shown on the Survey prepared by Martin G. Hicks, RPLS
No. 4387, of Cotton Surveying Company, under Job No. 2762-001, updated
10/08/2012.

 

s.           Terms, provisions, conditions, and easements contained in
instrument recorded under Harris County Clerk’s File No. H130563.

 

This is a Pro Forma Policy furnished to or on behalf of the party proposed to be
insured for discussion only. It does not reflect the present status of title and
is not a commitment to insure the estate or interest as shown herein, nor does
it evidence the willingness of the Company to provide any coverage shown herein.
Any such commitment must be an express written undertaking issued on the
appropriate forms of the Company.

 

--------------------------------------------------------------------------------


 

Owner’s Proforma

 

t.            Maintenance charge, and lien securing said charge, as set forth in
Section 11 of the instrument recorded under Harris County Clerk’s File No(s).
E241972, as amended by instrument recorded under Harris County Clerk’s File
No. E389955.

 

u.         Undivided 1/8th royalty interest in oil, gas and other minerals
described in instrument recorded in Volume 2103, Page 207, Deed Records of
Harris County, Texas, and as affected by instrument recorded in Volume 2839,
Page 407, Deed Records of Harris County, Texas.

 

v.         Undivided 1/8th royalty interest in oil, gas and other minerals
described in instrument recorded in Volume 2103, Page 213, Deed Records of
Harris County, Texas, and as affected by instrument recorded in Volume 2839,
Page 407, Deed Records of Harris County, Texas.

 

w.       Undivided 1/4 royalty interest in oil, gas and other minerals described
in instrument recorded in Volume 2103, Page 219, Deed Records of Harris County,
Texas, and as affected by instrument recorded in Volume 2839, Page 407, Deed
Records of Harris County, Texas.

 

x.         Section 14 of the Conditions of this Policy is hereby deleted.

 

This is a Pro Forma Policy furnished to or on behalf of the party proposed to be
insured for discussion only. It does not reflect the present status of title and
is not a commitment to insure the estate or interest as shown herein, nor does
it evidence the willingness of the Company to provide any coverage shown herein.
Any such commitment must be an express written undertaking issued on the
appropriate forms of the Company.

 

--------------------------------------------------------------------------------


 

Owner’s Proforma

 

[g201461kg39i002.jpg]

 

RESTRICTIONS, ENCROACHMENTS, MINERALS - OWNER POLICY ENDORSEMENT (T-19.1)

 

Issued by

 

First American Title Insurance Company

 

Attached to Policy No.: Proforma

 

File No.: 1002-29361-RTT

 

The Company insures against loss or damage sustained by the Insured by reason
of:

 

1.                   The existence, at Date of Policy, of any of the following
unless expressly excepted in Schedule B:

 

a.         Present violations on the Land of any enforceable covenants,
conditions, or restrictions, or any existing improvements on the Land that
violate any building setback lines shown on a plat of subdivision recorded or
filed in the Public Records.

 

b.         Any instrument referred to in Schedule B as containing covenants,
conditions, or restrictions on the Land that, in addition, (i) establishes an
easement on the Land, (ii) provides for an option to purchase, a right of first
refusal, or the prior approval of a future purchaser or occupant, or
(iii) provides a right of reentry, possibility of reverter, or right of
forfeiture because of violations on the Land of any enforceable covenants,
conditions, or restrictions.

 

c.          Any encroachment of existing improvements located on the Land onto
adjoining land, or any encroachment onto the Land of existing improvements
located on adjoining land.

 

d.         Any encroachment of existing improvements located on the Land onto
that portion of the Land subject to any easement excepted in Schedule B.

 

e.          Any notices of violation of covenants, conditions, or restrictions
relating to environmental protection recorded or filed in the Public Records.

 

2.                   Damage to existing buildings that are located on or
encroach upon that portion of the Land subject to any easement excepted in
Schedule B, which damage results from the exercise of the right to maintain the
easement for the purpose for which it was granted or reserved.

 

3.                   Damage to improvements (excluding lawns, shrubbery, or
trees) located on the Land on or after Date of Policy resulting from the future
exercise of any right existing at Date of Policy to use the surface of the Land
for the extraction or development of minerals excepted from the description of
the Land or excepted in Schedule B.

 

4.                   Any final court order or judgment requiring the removal
from any land adjoining the Land of any encroachment, other than fences,
landscaping, or driveways, excepted in Schedule B.

 

5.                   Any final court order or judgment denying the right to
maintain any existing building on the Land because of any violation of
covenants, conditions, or restrictions, or building setback lines shown on a
plat of subdivision recorded or filed in the Public Records.

 

Wherever in this endorsement the words “covenants, conditions, or restrictions”
appear, they do not include the terms, covenants, conditions, or limitations
contained in an instrument creating a lease.

 

This is a Pro Forma Policy furnished to or on behalf of the party proposed to be
insured for discussion only. It does not reflect the present status of title and
is not a commitment to insure the estate or interest as shown herein, nor does
it evidence the willingness of the Company to provide any coverage shown herein.
Any such commitment must be an express written undertaking issued on the
appropriate forms of the Company.

 

--------------------------------------------------------------------------------


 

Owner’s Proforma

 

As used in paragraphs 1.a. and 5, the words “covenants, conditions, or
restrictions” do not include any covenants, conditions, or restrictions
(a) relating to obligations of any type to perform maintenance, repair, or
remediation on the Land, or (b) pertaining to environmental protection of any
kind or nature, including hazardous or toxic matters, conditions, or substances,
except to the extent that a notice of a violation or alleged violation affecting
the Land has been recorded or filed in the Public Records at Date of Policy and
is not excepted in Schedule B.

 

This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy,
(ii) modify any prior endorsements, (iii) extend the Date of Policy, or
(iv) increase the Amount of Insurance. To the extent a provision of the policy
or a previous endorsement is inconsistent with an express provision of this
endorsement, this endorsement controls. Otherwise, this endorsement is subject
to all of the terms and provisions of the policy and of any prior endorsements.

 

[g201461kg41i001.jpg]

First American Title Insurance Company

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Dennis J. Gilmore

 

/s/ Timothy Kemp

Dennis J. Gilmore

 

Timothy Kemp

President

 

Secretary

 

This is a Pro Forma Policy furnished to or on behalf of the party proposed to be
insured for discussion only. It does not reflect the present status of title and
is not a commitment to insure the estate or interest as shown herein, nor does
it evidence the willingness of the Company to provide any coverage shown herein.
Any such commitment must be an express written undertaking issued on the
appropriate forms of the Company.

 

--------------------------------------------------------------------------------


 

Owner’s Proforma

 

[g201461kg41i002.jpg]

 

MINERALS AND SURFACE DAMAGE
ENDORSEMENT (T-19.2)

 

Issued by

 

First American Title Insurance Company

Herein called the Company

 

Attached to Policy No.: Proforma

 

File No.: 1002-29361-RTT

 

Applies to Parcel(s): All

 

The Company insures the insured against loss which the insured shall sustain by
reason of damage to improvements (excluding lawns, shrubbery, or trees) located
on the Land on or after Date of Policy resulting from the future exercise of any
right existing at Date of Policy to use the surface of the Land for the
extraction or development of coal, lignite, oil, gas or other minerals excepted
or excluded on Schedule A, Item 2 or excepted in Schedule B. This endorsement
does not insure against loss resulting from subsidence.

 

This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy,
(ii) modify any prior endorsements, (iii) extend the Date of Policy, or
(iv) increase the Amount of Insurance. To the extent a provision of the policy
or a previous endorsement is inconsistent with an express provision of this
endorsement, this endorsement controls. Otherwise, this endorsement is subject
to all of the terms and provisions of the policy and of any prior endorsements. 

 

[g201461kg41i001.jpg]

First American Title Insurance Company

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Dennis J. Gilmore

 

/s/ Timothy Kemp

Dennis J. Gilmore

 

Timothy Kemp

President

 

Secretary

 

This is a Pro Forma Policy furnished to or on behalf of the party proposed to be
insured for discussion only. It does not reflect the present status of title and
is not a commitment to insure the estate or interest as shown herein, nor does
it evidence the willingness of the Company to provide any coverage shown herein.
Any such commitment must be an express written undertaking issued on the
appropriate forms of the Company.

 

--------------------------------------------------------------------------------


 

Owner’s Proforma

 

[g201461kg41i003.jpg]

 

ACCESS ENDORSEMENT (T-23)

 

Issued by

 

First American Title Insurance Company

 

Attached to Policy No.: Proforma

 

File No.: 1002-29361-RTT

 

Issued by First American Title Insurance Company herein called the company

 

The Company insures against loss or damage sustained by the insured if, at Date
of Policy: (i) the land does not abut and have both actual vehicular and
pedestrian access to and from Richmond Avenue and Beltway 8 (the “Street”), or
(ii) the street is not physically open.

 

This endorsement is made a part of the policy. Except as it expressly states, it
does not (i) modify any of the terms and provisions of the policy, (ii) modify
any prior endorsements, (iii) extend the Date of Policy, or (iv) increase the
Amount of Insurance. To the extent a provision of the policy or a previous
endorsement is inconsistent with an express provision of this endorsement, this
endorsement controls. Otherwise, this endorsement is subject to all of the terms
and provisions of the policy and of any prior endorsements.

 

[g201461kg41i001.jpg]

First American Title Insurance Company

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Dennis J. Gilmore

 

/s/ Timothy Kemp

Dennis J. Gilmore

 

Timothy Kemp

President

 

Secretary

 

This is a Pro Forma Policy furnished to or on behalf of the party proposed to be
insured for discussion only. It does not reflect the present status of title and
is not a commitment to insure the estate or interest as shown herein, nor does
it evidence the willingness of the Company to provide any coverage shown herein.
Any such commitment must be an express written undertaking issued on the
appropriate forms of the Company.

 

--------------------------------------------------------------------------------


 

Owner’s Proforma

 

IMPORTANT NOTICE

AVISO IMPORTANTE

To obtain information or make a complaint:

Para obtener informacion o para someter una queja:

 

 

You may call First American Title Insurance Company’s

Usted puede llamar al numero de telefono gratis de First

toll-free telephone number for information or to make a

American Title Insurance Company’s para informacion o

complaint at:

para someter una queja al:

1-888-632-1642

1-888-632-1642

 

 

You may also write to First American Title Insurance

Usted tambien puede escribir a First American Title

Company at:

Insurance Company:

 

 

1 First American Way

1 First American Way

Santa Ana, California 92707

Santa Ana, California 92707

 

 

You may contact the Texas Department of Insurance to

Puede comunicarse con el Departamento de Seguros de

obtain information on companies, coverages, rights or

Texas para obtener informacion acerca de companias,

complaints at:

coberturas, derechos o quejas al:

 

 

1-800-252-3439

1-800-252-3439

 

 

You may write the Texas Department of Insurance:

Puede escribir al Departamento de Seguros de Texas:

 

 

P.O. Box 149104

P.O. Box 149104

Austin, TX 78714-9104

Austin, TX 78714-9104

Fax: (512) 475-1771

Fax: (512) 475-1771

Web: http://www.tdi.state.tx.us

Web: http://www.tdi.state.tx.us

E-mail: ConsumerProtection@tdi.state.tx.us

E-mail: ConsumerProtection@tdi.state.tx.us

 

 

PREMIUM OR CLAIM DISPUTES:

DISPUTAS SOBRE PRIMAS O RECLAMOS:

Should you have a dispute concerning your premium or

Si tiene una disputa concerniente a su prima o a un

about a claim you should contact First American Title

reclamo, debe comunicarse con el First American Title

Insurance Company first. If the dispute is not resolved, you

Insurance Company primero. Si no se resuelve la disputa,

may contact the Texas Department of Insurance.

puede entonces comunicarse con el departamento (TDI).

 

 

ATTACH THIS NOTICE TO YOUR POLICY:

UNA ESTE AVISO A SU POLIZA:

This notice is for information only and does not become a

Este aviso es solo para proposito de informacion y no se

part or condition of the attached document.

convierte en parte o condicion del documento adjunto.

 

 

Form 50-TXNOTICE (11-1-09)

 

Mandatory Complaint Notice (11-1-09)

 

 

Texas

 

This is a Pro Forma Policy furnished to or on behalf of the party proposed to be
insured for discussion only. It does not reflect the present status of title and
is not a commitment to insure the estate or interest as shown herein, nor does
it evidence the willingness of the Company to provide any coverage shown herein.
Any such commitment must be an express written undertaking issued on the
appropriate forms of the Company.

 

1

--------------------------------------------------------------------------------